 



Exhibit 10.2
 
TRANSPORTATION AGREEMENT
between
THE UNITED STATES POSTAL SERVICE
and
FEDERAL EXPRESS CORPORATION
 

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



TRANSPORTATION AGREEMENT
Between
THE UNITED STATES POSTAL SERVICE
And
FEDERAL EXPRESS CORPORATION
TABLE OF CONTENTS

         
Preamble
    1  
ARTICLE 1 — DEFINITIONS
    2  
ARTICLE 2 — FEDEX SERVICES
    10  
ARTICLE 3 — DISPUTE RESOLUTION
    11  
ARTICLE 4 — INDEPENDENT CONTRACTOR
    13  
ARTICLE 5 — TAXES
    13  
ARTICLE 6 — FEDEX COMPENSATION
    15  
ARTICLE 7 — PAYMENTS
    15  
ARTICLE 8 — GENERAL OBLIGATIONS OF FEDEX
    16  
ARTICLE 9 — GOVERNMENT REGULATION
    21  
ARTICLE 10 — DISCLOSURE/TRADEMARKS
    22  
ARTICLE 11 — OBLIGATIONS OF USPS
    23  
ARTICLE 12 — LIABILITIES OF THE PARTIES
    24  
ARTICLE 13 — RISK OF LOSS; CLAIMS PROCEDURE; LIMITATION OF LIABILITY
    26  
ARTICLE 14 — REPRESENTATIONS AND WARRANTIES
    26  
ARTICLE 15 — TERM AND TERMINATION
    27  
ARTICLE 16 — EVENTS OF DEFAULT
    28  
ARTICLE 17 — CONFIDENTIALITY
    29  
ARTICLE 18 — FORCE MAJEURE
    30  
ARTICLE 19 — STANDARD USPS CLAUSES
    31  
ARTICLE 20 — APPLICABLE LAW
    52  
ARTICLE 21 — ENTIRE AGREEMENT
    52  
ARTICLE 22 — AMENDMENTS OR MODIFICATIONS
    52  
ARTICLE 23 — ASSIGNMENT
    52  
ARTICLE 24 — WAIVER OF BREACH
    52  
ARTICLE 25 — NOTICES
    52  
ARTICLE 26 — REPRESENTATIVES
    54  
ARTICLE 27 — SEVERABILITY
    55  
ARTICLE 28 — ORDER OF PRECEDENCE CLAUSE
    55  

EXHIBIT A — OPERATING SPECIFICATIONS
Attachment I Day-turn Operating Plan
Attachment II Night-turn Operating Plan
Attachment III Airworthiness
Attachment IV Unacceptable Packages
Attachment V Feeder Operating Plan
Attachment VI Scanning Specifications
Attachment VII Dangerous Goods, Registered Mail and Live Animal Transportation
Specifications
EXHIBIT B — RATES
EXHIBIT C — PAYMENT PROCEDURES
EXHIBIT D — MEDIATORS LIST
EXHIBIT E — FORM OF ESCROW AGREEMENT
EXHIBIT F — SECURITY PROTOCOL
EXHIBIT G — SERVICE LEVEL CALCULATION PROCEDURES

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



Transportation Agreement
THIS TRANSPORTATION AGREEMENT (this “Agreement”) is entered into as of July 31,
2006 between:
THE UNITED STATES POSTAL SERVICE, an independent establishment of the executive
branch of the United States of America established pursuant to 39 United States
Code §101 et seq., having an office at 475 L’Enfant Plaza S.W., Washington, D.C.
20260-1135 (“USPS”), and
Federal Express Corporation, a company organized and existing under the laws of
Delaware, having an office at 3610 Hacks Cross Roads, Memphis, Tennessee 38125
(together with its Affiliate, "FedEx” and together with USPS, the “Parties” and
each individually, a “Party”).
Preamble
WHEREAS, USPS is engaged in the transportation and delivery of, among other
things, deferred, day-certain and time-sensitive shipments to various
destinations throughout the United States and around the world,
WHEREAS, FedEx is engaged in the integrated air and ground transportation of, as
well as providing import and export customs services for, time-sensitive and
time-definite shipments to various destinations throughout the United States and
around the world,
WHEREAS, USPS and FedEx entered into a Transportation Agreement dated as of
January 10, 2001 (“Original Agreement”) for the transportation and delivery of
Products (as such term is defined in this Agreement),
WHEREAS, USPS desires to provide for the transportation of Products in
accordance with the Operating Specifications and this Agreement (as such term is
defined in this Agreement),
WHEREAS, USPS desires FedEx to perform and FedEx is willing to provide the FedEx
Services (as such term is defined in this Agreement) to USPS.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------



 



FOR AND IN CONSIDERATION of the mutual covenants contained in this Agreement,
the Parties agree as follows:
ARTICLE 1
DEFINITIONS
For purposes of this Agreement and its Schedules, the following terms shall have
the following meanings:
“Actual Aircraft Arrival” means the actual time that an aircraft blocks in at a
destination ramp.
“Acceptable Dangerous Goods and Acceptable Hazardous Material” means those
articles or substances which satisfy the air transportation requirements for the
transportation of Hazardous Goods set forth in Chapter 601.10.0, of the Domestic
Mail Manual and which are not required by applicable federal regulation to be
accessible to crew members during flight.
Advertisement” means a free or paid mass or targeted communication under the
control of a party intended for the general public or a specific potential or
existing customer, the ultimate purpose of which is to promote the sale of such
party’s products or services, including, but not limited to, television, radio
and internet commercials, out-of-home ads (e.g., billboards, sports stadium
displays, transit signs), direct mail ads, print ads and free standing inserts
in newspapers, magazines, and electronic media.
“Area Distribution Center” (ADC) or “Regional Distribution Center” (RDC) means
any USPS or third Party location that receives packages inbound to a market from
FedEx or acts as a destination that receives Packages inbound to a market from
FedEx.
“Air Mail Center “ (AMC ) or “Air Transfer Center” (ATC) means any USPS or third
Party location that acts as an origin or destination location for tendering USPS
packages to or from FedEx outbound or inbound from a market or acts as an origin
or destination location for tendering USPS packages to or from FedEx outbound or
inbound.
“Airworthy” means the conformity of an ULD with the conditions set forth in
Attachment III to the Operation Specifications.
“Affiliate” means an entity that Controls or is directly or indirectly
Controlled by a Party or is under joint Control with a Party that Controls. An
Affiliate is also an entity that is under the common Control of another entity
that also Controls a Party.
“All Purpose Container” (APC) is a type of USPS mail transport equipment into
which Packages are sorted.
“Annual Total Air Forecast” means the forecast provided to FedEx by USPS
pursuant to Section 4.2.0 of the Operating Specifications.
“Baseline Commitment” means the Baseline Commitment by origin that FedEx is
committed to transport and that USPS is obligated to provide as set forth in the
Operating Plans.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------



 



“Billable Volume” means the amount billable for FedEx Services calculated in
accordance with the provisions of Section 11.2 of this Agreement.
“By-pass Target Rate” means the percentage, determined on a system-wide
aggregate basis, of ULDs that will be By-pass ULDs (which will not be less than
20% unless otherwise agreed by FedEx in writing). The By-pass Target rate will
be determined on a Schedule Period basis in accordance with the procedures set
forth in Section 3 of the Operating Specifications.
“By-pass ULDs” means a single ULD loaded at the origin location for a particular
destination. The volume in the ULD will not be individually processed in the
FedEx sort operation. USPS sometimes refers to By-pass ULDs as “intacts”.
“Change of Control Event” shall mean

  (a)   any Person or group (within the meaning of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the rules of the Securities and
Exchange Commission promulgated thereunder as in effect on the date thereof) who
is not a stockholder of FedEx Corporation as of the date hereof becoming the
beneficial owner pursuant to Rule 13d-3 or 13d-5 under the Exchange Act of
Voting Stock of FedEx Corporation having more than 30% of the voting power of
all of the then outstanding Voting Stock of FedEx Corporation;     (b)  
individuals who are not Continuing Directors constituting a majority of the
Board of Directors of FedEx Corporation, or individuals who are not appointed or
designated by FedEx Corporation constituting a majority of the Board of
Directors of FedEx;     (c)   FedEx Corporation consolidating with or merging
into any other Person, or any other Person consolidating with or merging into
FedEx Corporation, unless the stockholders of FedEx immediately prior to such
transaction hold at least 50% of the outstanding Voting Stock of the surviving
corporation;     (d)   FedEx consolidating with or merging into any other Person
that is not a direct or indirect subsidiary of FedEx Corporation, or any other
such Person merging with or into FedEx, unless Federal Express is the surviving
corporation;     (e)   FedEx, in one transaction or a series of related
transactions, conveying, transferring or leasing, directly or indirectly, all or
substantially all of its assets to any other Person that is not a direct or
indirect subsidiary of FedEx Corporation; and     (f)   FedEx Corporation and
one or more of its direct or indirect wholly-owned subsidiaries ceasing to own
and control 80% of the issued and outstanding Voting Stock of FedEx.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------



 



“Committed Volume Schedule” means the schedule developed by FedEx as described
in Section 3.4.0 of the Operating Specifications.
“Consolidation Scan” (CONS) is a scan that associates multiple package tracking
numbers to a consolidated unit and can associate multiple consolidated units to
a single unit. This is the scan that is performed when individual pieces are
consolidated into a ULD.
“Continuing Director” means an individual who is a member of the Board of
Directors of FedEx Corporation on the date of this Agreement or who shall have
become a member of the Board of Directors of FedEx Corporation subsequent to
such date and who shall have been nominated or elected by a majority of the
other Continuing Directors then members of the Board of Directors of FedEx
Corporation.
“Containerized Transport Vehicle” (CTV) means any truck that is used to
transport ULDs.
“Contracting Officer” means the authorized representative of the USPS with a
warrant to bind the USPS.
“Control” or “to Control” means with respect to an entity ownership of more than
50% of the capital stock or equity interest and voting control of any entity and
the power to designate a majority of the board of directors of such entity.
“Daily Invoiced Amount” means the FedEx invoice amount for the specified
shipping day presented to the USPS.
“Daily Reconciled Amount” means the invoice amount as agreed upon by the USPS
and FedEx as a result of the reconciliation process.
“Dangerous Goods” or “Hazardous Material” means, except for Acceptable Dangerous
Goods or Acceptable Hazardous Material, articles or substances which are capable
of posing a significant risk to health, safety or to property when transported
by air and which are classified according to Section 3 (Classification) of the
International Air Transport Association (IATA) Dangerous Good Regulations,
regardless of variations, exceptions, exemptions, or limited quantity
allowances.
“Day-turn Operating Plan” means the Day-turn operating plan attached to the
Operating Specifications as Attachment I and relates to the Day-turn Operations.
“Day-turn Operations” means the FedEx operation that operates Tuesday through
Sunday and processes FedEx Economy Service volume.
“Delivery Scan” means a scan performed by FedEx that indicates that FedEx has
tendered volume to USPS.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------



 



“Dispatch and Routing Tag” (D&R Tag) means a bar coded USPS label that is
attached to Handling Units. The D&R Tag provides an identification number that
is unique for thirty days from generation in human and machine-readable format
as well as the destination FedEx ramp identifier of the Handling Unit in human
readable format.
“Domestic Mail Manual” means the USPS Domestic Mail Manual in effect as of the
date of this Agreement.
“Employees with Access to the Mail” means FedEx employees who transport, sort,
load and unload mail to and from the aircraft including supervisors of such
employees.
“Escrow Agreement” means the form Escrow Agreement attached to this Agreement as
Exhibit E into which funds may be deposited pursuant to the provisions of
Section 3.1 and 7.3 of this Agreement.
“Exception Mail” has the meaning given in Sections 5.2.11 and 8.2.7 of the
Operating Specifications.
“FedEx Holidays” means the holidays that FedEx does not operate as listed in
Section 3.9.1 of the Operating Specifications.
“FedEx Services” means the services described in the Operating Specifications to
be provided by FedEx to USPS.
“Feeder"means an aircraft normally used for local transport (for carriage of
cargo and/or containers) to and from locations not scheduled to be serviced by
primary aircraft from the Hub, directly connecting these locations to the Hub.
“Feeder Locations” means those cities to which USPS volume is transported by
FedEx via feeder aircraft and which are listed in Attachment V to Exhibit A.
“Feeder Operating Plan” has the meaning given in Attachment V to Exhibit A.
“Governmental Body” means any:

  (i)   federal, state or local jurisdiction of any nature;     (ii)   federal,
state or local government;     (iii)   federal, state or local governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); and  
  (iv)   federal, state or local body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------



 



“Handling Unit” means a ULD, Mailbag, Tub, Mail Tray, Pallet, Outside or
Registered Mail that is individually processed by FedEx. The term “Handling
Unit” does not include the contents of a By-pass ULD. For purposes of payment,
ULDs and Pallets will not receive a handling charge.
“Hazardous Materials” has the meaning set forth in the definition for Dangerous
Goods.
“HEX 84 Scan” means the hub exception scan which is performed by FedEx on those
Handling Units which are routed by the USPS to an incorrect Hub and which is
referenced in Section 8.5.
“Hub” means a central sort facility that supports multiple markets via air and
ground networks on a regional or national level by means of connecting flights
and ground transportation.
“HUB Scan” means a scan performed by FedEx at a HUB.
“Interim Period” means the rolling eighteen month period for which the parties
agree to the Interim Period Commitment Volumes as set forth in Section 11.1(b)
of this Agreement.
“Interim Period Committed Volumes” means the volumes that USPS is committed to
providing FedEx and that FedEx is committed to transporting for each
Schedule Block the Interim Period as more fully described in Section 11.1(b) of
this Agreement.
“Inbound Market Volume” means all inbound Handling Units to a destination AMC or
ADC.
“Legal Requirement” means any federal, state, local or other administrative
order, constitution, law, ordinance, principle of common law, rule, regulation,
statute, policy, procedure, directive, binding guideline or interpretation, or
treaty.
“Live Animals” means animals accepted by the USPS in accordance with
Chapter 601.9.3 of the Domestic Mail Manual and which satisfy the requirements
for transportation set forth in Attachment VII to Exhibit A.
“Local” means the location closest to where an event or circumstance exists.
“Local Plan” means the individual plans that will be entered into at the Local
level between FedEx and USPS in accordance with the Operating Specifications.
“Mail Bags” means USPS bags which are used by USPS in the transportation of
mail. The closure of the Mail Bag must be such that no straps or strings are
hanging loose. The Mail Bag must have a permanently affixed location on the side
of the bag which allows the routing label to be affixed in such a manner that it
can be scanned by the FedEx automated sorting equipment.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------



 



“Market Lane” has the meaning set forth in Section 3.2.0 of the Operating
Specifications.
“Market Service Commitment Time” means the time specified by which FedEx commits
to tender volume to USPS as more fully described in Section 8.5 hereof.
“Market Specific Service Level” has the meaning set forth in Section 8.5.
“Mediator’s List” means the list of potential mediators as jointly agreed by the
parties and attached as Exhibit D hereto.
“Minimum Guaranteed Volumes” means the minimum volumes that USPS is obligated to
provide to FedEx as more fully set forth in Section 11.1 hereof.
“National Disruption” means the declaration of a national disruption by FedEx in
accordance with its standard procedures for its national customer base [ * ].
“Night-turn Operating Plan” means the Operating Plan attached to the Operating
Specifications as Attachment II that relates to the Night-turn Operations.
“Night-Turn Operations” means the FedEx operation that operates Monday night
through Friday night and Sunday and processes primarily FedEx Overnight
packages.
"Non-Widely Observed Holiday” means Columbus Day, Veteran’s Day, President’s Day
and Martin Luther King Day.
“Offshore Locations” means [ * ].
“Operating Plan” means either the Day-turn Operating Plan or the Night-turn
Operating Plan, individually or collectively.
“Operating Specifications” means the description of the services to be provided
by FedEx under this Agreement and the responsibilities and obligations of each
of the parties in connection therewith as set forth in Exhibit A to this
Agreement.
“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Body or by any arbitrator.
“Original Agreement” means the Transportation Agreement dated January 10, 2001
between the USPS and FedEx.
“Outbound Market Volume” means all outbound Handling Units originating from the
geographic area served by an AMC.
“Outsides” means individual mail piece, with dimensions no greater than 108
inches in combined length and girth and with no single dimension greater than 84
inches which is not otherwise containerized and must be processed as a Handling
Unit.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

7



--------------------------------------------------------------------------------



 



“Package” means any box or envelope that is accepted by USPS for delivery to the
consignee.
“Partial ULD” means a ULD that is used to convey loose Handling Units from the
AMC to the FedEx ramp.
“Perishables” means those items which are susceptible to decay, spoilage or
destruction.
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.
“Possession Scan” means a scan performed by FedEx that indicates FedEx has
accepted volume from USPS.
“Preliminary Network Flow” has the meaning set forth in Section 3.6.0 of the
Operating Specifications.
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
“Process Code” means the code set forth in each Operating Plan that describes
the method of and time periods for the pickup and delivery from and to each AMC
and ADC.
“Products” means items tendered for transportation to FedEx by USPS under and
according to the terms of this Agreement.
“Ready for Carriage” means adequately packaged, labeled and secured Shipments in
the condition required by the Operating Specification.
“Regional Disruption” means a major event that adversely affects transportation
networks on a regional basis as evidenced by the declaration of a state of
emergency by a state or Federal Governmental Body.
“Registered Mail” means a mail piece which is mailed in accordance with the
requirements of Chapter 501.2.0 of the Domestic Mail Manual.
“Scanning Specifications” means the specifications that are attached to the
Operating Specifications and which relate to the requirements for the D&R Tag
and the scanning devices to be used by FedEx personnel in the performance of the
FedEx Services.
“Scheduled Aircraft Arrival” means the planned block-in time at the FedEx ramp
in accordance with the Schedule Period Operations Schedule.
“Schedule Block” means one or more Schedule Periods grouped together by FedEx
for purposes of determining flight schedules during such period.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------



 



“Schedule Block Implementation Date” means the first day of scheduled flights
during any Schedule Block Period.
“Schedule Period” means one of the twelve periods ranging from twenty-eight
(28) to thirty-five (35) days as shall from time to time be specified by FedEx.
“Schedule Period Committed Volumes” means the volumes that USPS is committed to
providing FedEx and that FedEx is committed to transporting during any
Schedule Period as more fully described in Section 3.4.0 of the Operating
Specifications.
“Schedule Period Implementation Date” means the first day of scheduled flights
during any ‘Schedule Period.
“Schedule Period Operations Schedule” means the flight schedule that is
applicable during each Schedule Block as developed pursuant to the provisions of
Section 3.6.0.
“Schedule Period Request Forecast” means the forecast provided to FedEx by USPS
pursuant to the provisions of Section 3.3.0 of the Operating Specifications.
“Security Protocol” means that document which sets forth the U.S. Postal
Inspection Service’s requirements for U.S. Mail Investigations and mail security
while FedEx is transporting the Mail as set forth in Exhibit F to this
Agreement.
“Service Commencement Date” means September 25, 2006.
“Service Level” means the measurement of FedEx’s performance calculated in the
manner described in Section 8.5 of this Agreement.
“Service Level Commitment” means the percentage of service level that FedEx
commits to achieve as provided in Section 8.5 of this Agreement.
“Shipment” means all Packages moving on an individually processed D&R Tag.
“Shipping Day” means a day on which FedEx performs the FedEx Services.
“Shipping Period” means Saturday through Friday.
“Shipping Period Invoiced Amount” means the FedEx invoiced amount for the
Shipping Period presented to the Postal Service.
“Shipping Period Reconciled Amount” means the invoiced amount for the Shipping
Period as agreed upon by the Postal Service and FedEx as a result of the
reconciliation process.
“Sort Location” means a FedEx ramp or Hub at which sorting of Handling Units and
other cargo takes place.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------



 



“Surface Air Management System” means the USPS system which is located in the
FedEx Memphis Hub and used to process Exception Mail as provided in
Sections 5.2.13 and 8.2.8 of the Operating Specifications.
[ * ]
“Trans Log File” means the USPS data file that contains, for each D&R Tag, the
actual weight, origin, and destination market for each Handling Unit.
"Trucking Location” means those cities to which mail volume is transported via
truck as described in Attachment 1 to Exhibit B.
“Unacceptable Packages” means packages that are unacceptable for transportation
in the FedEx network as described in Attachment IV to the Operating
Specifications.
“Unit Load Device” (ULD) means the general name used to refer to FedEx air
containers.
“Universal Routing and Sort Aid” (URSA) means the alphanumeric code on FedEx
packages to designate its routing.
“Voting Stock” means all outstanding shares of capital stock of a Person
entitled to vote generally in the election of directors.
“Weekend Volume” means the combined volume tendered by USPS on Saturday and
Sunday for the Day-turn Operations.
ARTICLE 2
FEDEX SERVICES

2.1   Effective as of the Service Commencement Date, USPS wishes FedEx to
provide the FedEx Services and FedEx hereby agrees to perform the FedEx
Services. The Parties expressly agree that, subject to the condition that FedEx
shall remain liable hereunder, FedEx may provide the FedEx Services through an
Affiliate or any sub-contractor. FedEx may not sub-contract the FedEx Services
except in the ordinary course of business and in a manner that does not
discriminate against USPS without the prior written consent of USPS.
Notwithstanding the foregoing, FedEx may not sub-contract more than [ * ].   2.2
  The parties agree that prior to the Service Commencement Date, the rights,
remedies and obligations of the parties with respect to transportation of
Products by FedEx for the USPS shall be governed by the Original Agreement
including all amendments and addenda relating thereto. Effective on the Service
Commencement Date, the Original Agreement is hereby terminated and superseded by
this Agreement without costs owed to either party other than for services
already performed but not yet paid.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------



 



The parties agree that except with respect to claims arising pursuant to
Article 5 of the Original Agreement, each party hereby, [ * ]
ARTICLE 3
DISPUTE RESOLUTION

3.1   The parties shall attempt in good faith to resolve any dispute arising out
of or relating to this Agreement in the following manner:

  (a)   Either Party may give the other Party written notice of any dispute not
resolved in the normal course of business. Said notice as it relates to FedEx
shall be the submission of a claim as described in Article 19, Clause B-9. Said
notice as it relates to USPS shall be the provision to FedEx of a Contracting
Officer’s written Final Decision as described in Article 19, Clause B-9. That
notice must set forth the basis for the initiating Party’s claim and the
documentation that the initiating Party believes supports its claim. The
authorized representatives of both parties (the “Representatives”), will meet at
a mutually acceptable time and place within ten days after the date of the
delivery of that notice and as often after that time as they reasonably deem
necessary for the purpose of exchanging relevant information and attempting to
resolve the dispute.     (b)   If, following the referral of the matter to their
respective Representatives, either Party declares the matter to be at an
impasse, the parties will jointly select a mediator from the Mediators List. If
the parties cannot agree upon the selection of a mediator within seven days,
each Party will select a mediator and the two mediators will then select a third
mediator. The parties will develop the Mediators List, within 60 days of the
execution of this Agreement (or such later time as the parties mutually agree).
If the parties fail to agree upon the Mediators List within such time frame,
then upon declaration of an impasse as referred to above, each Party will
designate a mediator and the two mediators will then select a third mediator. In
each case where the parties select a mediator that then selects a third
mediator, the three mediators will serve as a panel at the Mediation Hearing
referred to in (c) below. Any required action of the mediators will be as
determined by a majority of the mediators.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------



 



  (c)   The place of mediation (the “Mediation Hearing”) will be held in
Washington DC and shall be held within five days of the appointment of the
mediator or mediators, as the case may be. At the mediation hearing each Party
will make a presentation supporting its position on the matter in dispute. No
later than five days following the Mediation Hearing the mediator or the
mediators, as the case may be, shall render an opinion as to whether it is
improbable or probable that the initiating Party will prevail on the disputed
matter if the matter were to be litigated in a court of competent jurisdiction
without a jury. The mediator or mediators, as the case may be, must base their
decision on the evidence introduced at the hearing, including all logical and
reasonable inferences from that evidence. In rendering their decision, the
mediators will determine the parties’ rights and obligations according to the
substantive and procedural laws of the law governing this Agreement and the
terms of this Agreement.     (d)   If the mediator or mediators have opined that
it is probable that the initiating Party will prevail on the disputed matter,
and the non-initiating Party remains unwilling to pay the amount of the claim,
the non-initiating party will make the payments referred to in Section 7.3 of
this Agreement into an interest bearing escrow account pursuant to the terms of
the Escrow Agreement attached hereto as Exhibit E. The dispute will then be
resolved in accordance with the provisions of Clause B-9 of Article 19 below.
Upon resolution of the dispute, the amount held in escrow will be released to
the initiating Party if and to the extent that a payment is to be made to the
initiating Party otherwise the amounts on deposit in the escrow account will be
paid to the non-initiating Party

3.2   Either Party, in its discretion, may be represented by an attorney at the
Mediation Hearing.   3.3   The parties may extend any deadline specified in this
Article 3 by mutual agreement.   3.4   The parties will treat all negotiations
conducted in accordance with the requirements of this Article 3, including,
without limitation, the exchange of any position memoranda, as confidential and
as compromise and settlement negotiations for purposes of the Federal Rules of
Evidence and the rules of evidence of any court having jurisdiction over the
dispute.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

12



--------------------------------------------------------------------------------



 



3.5   The provisions of this Article 3 shall not be applicable to the payment of
any amounts invoiced or reconciled in accordance with the provisions of
Exhibit C hereunder. All disputes arising from such payments will be handled in
accordance with Section 7.4 of this Agreement.   3.6   Each Party shall be
responsible for the payments of its own costs incurred in connection with the
provisions of this Article 3. Each Party will bear one-half of the costs of the
Mediators utilized in connection with this Article 3.

ARTICLE 4
INDEPENDENT CONTRACTOR
The Parties intend that an independent contractor relationship will be created
by this Agreement. Each Party is interested only in the results of the other
Party’s work and shall not exercise any control over the conduct or supervision
of the work or the means of its performance. Each Party shall have full
responsibility for the collection and payment of its own international, federal,
state and local employment-related taxes and contributions, including penalties
and interest, insurance, social security, income tax, workers’ compensation or
any other similar statute Each Party shall indemnify and hold the other harmless
for any liability (including taxes, interest, and penalties) resulting from its
improper or incorrect tax reporting, withholding, remitting, and similar
activities or obligations, or from the failure to file, collect, report or pay
any of the above mentioned employment taxes.
ARTICLE 5
TAXES

5.1   Except as provided in 5.2 below, any and all taxes, excises, fees, duties
and assessments whatsoever (including interest and penalties) (“Tax” or “Taxes”)
arising out of the sale or performance of the FedEx Services, in any manner
levied, assessed or imposed by any Governmental Body or subdivision or agency
thereof having jurisdiction shall be the sole responsibility and liability of
USPS. FedEx reserves the right to add the amount of any such Tax to its charges
for the Services.   5.2   Except as provided in Section 5.3 below, USPS’
obligations under 5.1 shall not extend to taxes based upon, measured by or with
respect to, the net or gross income, items of tax preference or minimum tax or
excess profits, receipts, capital, franchise, net worth or conduct of business
or any other similarly-based taxes of FedEx.   5.3   USPS represents that it has
obtained from the Internal Revenue Service (IRS) a ruling which permits USPS to
pay directly to IRS the federal excise tax applicable

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

13



--------------------------------------------------------------------------------



 



    to the air transportation of mail within the United States, and which
relieves air transportation carriers of mail of any obligation to collect and
remit to IRS such excise tax on the air transportation of mail. USPS further
represents that IRS has recognized that the terminal handling of mail is an
accessorial service that is not subject to the federal excise tax, provided the
charges therefor are separately stated on billing documents. In light of these
representations the parties agree as follows:

(a) USPS shall be exclusively responsible for payment to the IRS of federal
excise taxes on air transportation services under this contract.
(b) Bills submitted by FedEx to USPS for air transportation services under this
contract shall not include any amounts for federal excise taxes, whether
separately stated or incorporated as an element of charges for air
transportation services. All charges for taxable transportation and non-taxable
terminal handling services shall be clearly identified as such and shall be
separately stated on all bills submitted by FedEx to USPS under this contract.
This separate statement shall be made in a manner consistent with Generally
Accepted Accounting Principles and with FedEx’s then current methodology for
calculating its federal excise tax liability.
(c) USPS shall hold harmless, save and defend FedEx from any demand or claim of,
or on behalf of, the IRS or the United States based on the application of
federal excise taxes (including interest and penalties thereon) to the
transportation services performed by FedEx under this contract, or any portion
thereof. The accuracy of the calculation by FedEx of an amount payable pursuant
to this Section 5.3(c) shall be verified, upon the request of USPS, by a firm of
independent public accountants reasonably acceptable to FedEx and to USPS. In
order to enable such accountants to verify such calculations, FedEx shall
provide to such accountants (for their own confidential use and not to be
disclosed to USPS or any other person and subject to the execution of a
satisfactory confidentiality agreement) all information reasonably necessary for
such verification, including any computer analyses used by FedEx to calculate
such amount or amounts. This verification shall be made in a manner consistent
with Generally Accepted Accounting Principles and with FedEx’s then current
methodology for calculating its federal excise tax liability. The cost of such
verification shall be borne by USPS unless it is determined that the actual
amount payable deviates in favor of USPS by more than 5% from the amount
originally determined by FedEx, in which case such costs will be borne by FedEx.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

14



--------------------------------------------------------------------------------



 



ARTICLE 6
FEDEX COMPENSATION

6.1   As consideration for the performance of the FedEx Services, FedEx shall
receive compensation from USPS in accordance with Exhibit B.   6.2   FedEx shall
be entitled to compensation from USPS for any additional services as may be
agreed in writing. Notwithstanding the foregoing, FedEx shall not be obligated
to perform any additional services or to accept any changes to the obligations
and responsibilities of FedEx or USPS without FedEx written consent.

ARTICLE 7
PAYMENTS

7.1   Payments shall be made in accordance with the Payment Procedures set forth
in Exhibit C to this Agreement. All payments shall be in United States Dollars
in current funds, without offset or reduction. If such charges are not paid when
due, the defaulting Party shall be charged interest in the manner and amount
prescribed by the Prompt Payment Act.   7.2   In no event whatsoever shall
either Party exercise a lien on any Shipment for reason of a claim against the
other Party.   7.3   USPS agrees promptly to pay all amounts invoiced for FedEx
Services in accordance with the payment procedures set forth in Exhibit C and
the rates in Exhibit B, without setoff or adjustment.   7.4   For amounts that
either Party claims entitlement (“Claims”) as described in Article 3 , the
non-initiating Party will pay into Escrow, in the manner described in Article 3
an amount [ * ].       Payment by either Party under the dispute process is not
to be construed, in any manner, as an admission by that Party of liability to
the other or, in any proceeding, as evidence of entitlement on the part of such
Party. Each Party expressly reserves its right to assert a claim for the
recovery of any payment, or part of a payment, through the disputes procedures
of this contract, to which it believes the other was not entitled. By making a
payment pursuant to the dispute process of this Agreement, no Party is waiving
any claims, defenses or other matters relating to or against the other Party..

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

15



--------------------------------------------------------------------------------



 



ARTICLE 8
GENERAL OBLIGATIONS OF FEDEX

8.1   FedEx shall at all times during the term of this Agreement comply in all
material respects with the terms and conditions of this Agreement and all
Exhibits and Schedules attached hereto, which shall be considered as an integral
part of this Agreement.   8.2   FedEx shall provide USPS timely, reasonable
assistance and cooperation to enable USPS representatives to understand
significant individual or trending claims for lost, damaged or delayed
Shipments.   8.3   FedEx shall provide to USPS ongoing access to a designated
service representative who shall (i) provide prompt response to unsatisfactory
trends, perform root cause analysis with regard to each such trend and help,
advise and assist with the development of commercially reasonable corrective
actions acceptable to FedEx so as to mitigate any future damage or injury
resulting therefrom and to minimize the risk of the reoccurrence of the same or
similar situations prospectively, and (ii) provide claims processing and
support.   8.4   (a) FedEx and USPS will work together to determine USPS’s data
requirements relating to non-proprietary volume scans, network performance and
billing statistics. FedEx will provide the following data to USPS:

[ * ]
(b) FedEx will provide all USPS scan data one business day following the
Shipping Day.
(c) The Local Plans referenced in the Operating Specifications will provide for
the availability of data to USPS relating to:
[ * ]
(d) In addition to the foregoing data and reports, FedEx will exercise its good
faith efforts to provide a report that sets forth actual transported container
weights.

8.5   FedEx agrees that it will perform the FedEx Services consistent with the
Service Level Commitments calculated in accordance with the following procedures
and the procedures set forth in Exhibit G:

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

16



--------------------------------------------------------------------------------



 



(a) The Day-turn Operating Plan and the Night-turn Operating Plan shall each set
forth a Market Service Commitment Time for each ADC or AMC. Each Market Service
Commitment Time assumes that the ADC or AMC will be served by a wide-body
aircraft type. If, at any time, the scheduled last aircraft servicing an ADC or
AMC changes, the Market Service Commitment Time will be adjusted as follows: The
Market Service Commitment Time will be [ * ] than specified if the aircraft is
changed from a wide-body aircraft to a narrow-body aircraft and will be [ * ]
than specified if the aircraft is changed form a narrow-body aircraft to a
wide-body aircraft. This adjustment will be made each time the scheduled last
aircraft servicing an ADC or AMC changes. If, as a result of either a local or
national Air Traffic Control (ATC) system degradation, the Day-turn or
Night-turn Market Service Commitment Time for a specific location can not be
maintained, both parties will meet to discuss adjustments for each affected ADC
or AMC. If, because of such ATC degradation, FedEx requests a Market Service
Commitment Time later than the one then in effect and if USPS refuses to grant
the request, FedEx may, [ * ].
(b) For each Handling Unit tendered to USPS prior to the Market Service
Commitment Time, as conclusively evidenced by the time-stamp on the Delivery
Scan, service will have been met. The Service Levels will be calculated
independently for the Day-turn and Night-turn network for each Schedule Period
by dividing the total cubic feet (for the Day-turn network) or total weight (for
the Night-turn network) of product for which service has been met during the
Schedule Period by the total cubic feet (in the case of Day-turn network) or the
total weight (in the case of the Night-turn network) of the product accepted
from the USPS by FedEx during the Schedule Period. There shall be excluded from
the calculation of the Service Level any days on which a [ * ]. In addition, if
the percentage of By-Pass ULDs shall be more than [ * ] less than the By-Pass
Target Rate, there shall be excluded from the calculation of the Service Level
Commitment, the cubic footage equivalent of the deficiency below the By-Pass
Target Rate. For Handling Units that are not Bypass ULDs, the weight will be the
weight shown in the Trans-Log file.
(c) The following Service Level Commitments shall apply for each network:
[ * ] product delivered prior to the Market Service Commitment Time except
December and January.
[ * ] of product delivered prior to the Market Service Commitment Time for the
period December 9 through and including December 18, [ * ] of product delivered
prior to the Market Service Commitment Time for the period December 19 through
and including December 24 and [ * ] for the rest of December and [ * ] for
January.
The parties agree that for the period December 19 through and including
December 24, FedEx will have the right to adjust the Market Service Commitment
Time for the Night-turn Operations by [ * ] provided that the

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------



 



revised Market Service Commitment Time shall not be more than [ * ] later than
the original Market Service Commitment Time. FedEx agrees to provide the USPS by
December 1 of each year with the [ * ] for the following December 19 through
December 24.
(d) Should no Delivery Scan be found in the FedEx scan record for a Handling
Unit (excluding non By-Pass ULDs) for which a Possession Scan has been made (a
“NDSP”), [ * ]. Not less than quarterly, the parties will jointly perform a test
to determine the number of Handling Units that have received a Possession Scan
without a corresponding Delivery Scan. The parties have agreed to establish a
goal of [ * ] for the Day Network and [ * ] for the Night Network. FedEx and
USPS will work jointly to determine which locations, if any, should have a goal
in excess of those percentages. If a location exceeds the established goal for
the Schedule Period, FedEx will work with the local FedEx operators to provide
an action plan to improve performance. The parties acknowledge and agree that
the [ * ] is not to be used in the computation of the Service Level or the
Market Specific Service Levels. The parties will discuss methods to minimize
this problem during the SWORD Committee meetings referred to in Section 12.5.0
of the Operating Specifications.
(e) Should the actual Service Level be less than the Service Level Commitment,
FedEx will [ * ]
(f) Except for the December Schedule Period and except for any Schedule Period
in which the Service Level for the network is less than [ * ], FedEx agrees to a
market specific destination performance measurement system (“Market Specific
Service Level”) for the Day-turn Operations as follows: For any destination
market which falls below the Market Specific Service Level for that
Schedule Period except as set forth above due to a FedEx controllable event
(such as maintenance, crew, sort delays, etc.), FedEx will [ * ].
(g) There shall be excluded from the calculation of the Service Level any
Handling Units [ * ].
(h) [ * ]

8.6   Employees with Access to the Mail that are hired after the Service
Commencement Date must undergo the pre-employment screening activities set forth
below. These employees may commence employment on an interim basis as USPS
completes its review. Upon completion of the USPS review, these employees will
receive a non-sensitive clearance. If USPS does not grant this non-sensitive
clearance, the employee may not act in the capacity of an Employee with Access
to the Mail. In addition to completing the standard FedEx pre-employment
screening, the following must occur:

i). Complete drug screening for those substances identified by the Substance
Abuse and Mental Health Service Administration (SAMHSA) as the five most abused
substances which are: cocaine, marijuana, amphetamine/methamphetamine, opiates
and phencyclidine (PCP).

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

18



--------------------------------------------------------------------------------



 



ii). Complete and forward to the Contracting Officer or his designee two Finger
Print cards and a criminal background check for each employee.
iii). Forward to the Contracting Officer or his designee a completed, signed and
dated PS From 2181-C (Contractor Authorization and Release) on each employee.
iv). Forward to the Contracting Officer or his designee on each employee a
completed, signed and dated PS Form 2025 or such other form as may be mutually
agreed by the Parties.
v). Forward to the Contracting Officer or his designee a completed Certification
and Transmittal Cover Sheet (CAT) and the items referenced therein to be
forwarded. Items identified for retention therein should be retained in Memphis
notwithstanding any contrary statement in such form.
Said forwarded information shall be submitted to Contracting Officer and will be
reviewed by the Postal Service Inspection Service, and FedEx employee security
clearances will be granted in accordance with the Postal Service’s standard
policies.

8.7   Effective with the March, 2007 Schedule Period, FedEx will provide an
MD-10 or MD-11 from Ontario or Los Angeles, California to Honolulu, Hawaii at
the rates provided on Exhibit B.   8.8   FedEx agrees to accept for transport
during the Night-turn Operations only, Perishables and Acceptable Dangerous
Goods and Acceptable Hazardous Materials, in accordance with the requirements of
Exhibit A and applicable Federal regulations.   8.9   FedEx agrees to accept for
transport certain “live” animals as defined in the USPS Domestic Mail Manual.
The USPS and FedEx agree to develop procedures for the tender, loading
requirements and other administrative and operational requirements for the safe
transport of live animals through their systems. The parties agree that if at
any time during the first twelve months of the term of this Agreement, an
Unacceptable Survival Rate of the Lives tendered for transport during a
Schedule Period occurs, a moratorium (not to exceed 30 days) shall immediately
go into effect at the option of either party. During the moratorium period, the
parties will meet to identify and implement corrective measures to bring the
survival rate to acceptable levels. For purposes of this Agreement, an [ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

19



--------------------------------------------------------------------------------



 



8.10   FedEx agrees to accept for transport, on the Day-turn Network only,
Registered Mail.   8.11   FedEx agrees to open a ramp in Mobile, Alabama in
consideration for [ * ].

8.12   (a) FedEx and USPS agree to form a team (the “Fuel Team”) comprised of
finance, operations and fuel procurement professionals from each organization
that will study the current methodology for the pricing of fuel under this
Agreement. The Fuel Team shall research and investigate alternatives to the
current methodology to determine if opportunities exist to (i) more closely
reflect the actual cost and timing of fuel purchased by FedEx in order to
perform its obligations hereunder and (ii) reduce the overall cost of fuel
through the direct purchase by the USPS of fuel in one or more locations, while
providing an adequate supply and availability of fuel to enable FedEx to perform
its obligations hereunder and to its other customers.

In order to assist the Fuel Team in its efforts, FedEx will provide [ * ] for
the [ * ] months prior to the execution of this Agreement and for the [ * ]
months thereafter that details by month [ * ] such periods. The previous [ * ]
months’ operational data will be given to the Fuel Team members no later than [
* ] after the execution of this Agreement. Not later than one week following the
Fuel Team’s receipt of this information, the Fuel Team will meet in person or
via telephone to discuss that data. The parties agree to meet in person or via
telephone each month thereafter the initial meeting to discuss the current
operational data received.
The Fuel Team shall determine by not later than [ * ] whether a new pricing
index exists that satisfies the requirements of paragraph (b) below. In
addition, as part of its analysis of the pricing index, the Fuel Team will [ *
]. The non-fuel pricing shall be increased by such amount and shall escalate in
accordance with the procedures set forth in Exhibit B, Sections A.1, A.3, B.1,
B.4, and C.4.
If by [ * ], the Fuel Team has identified a new pricing index that satisfies the
requirements of paragraph (b) below, this Agreement will be modified to reflect
the new index. The new pricing index will be effective on the date specified in
the modification to the Agreement, but in no event will the change be effective
retroactively. If the parties cannot agree as to whether a new pricing index
satisfies the requirements of paragraph (b) the matter shall be finally resolved
in accordance with the provisions of Article 3 of this Agreement provided that
the mediator will be an independent party with expertise in the fuel industry.
The Fuel Team will also research [ * ] and shall be guided by the considerations
set forth in paragraph (c) below.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

20



--------------------------------------------------------------------------------



 



(b) In determining whether the index for the purchase of fuel should be changed,
the parties shall review other indices and algorithms to be applied thereto
(which algorithms must be easily understandable and easily capable of
implementation) to determine if a different index more closely correlates to the
price of fuel as compared to the current PPI index referenced in Exhibit B. Any
alternative index must [ * ].
(c) In determining whether [ * ] to be used by FedEx in the performance of its
obligations [ * ], the Fuel Team will consider [ * ]. If, in light of the
foregoing considerations, it is determined that USPS [ * ].
(d) The parties agree that on the [ * ] of the adoption of a new index and each
[ * ] thereafter, the parties may review the application of the index to
determine whether the new index has achieved the anticipated correlation to the
cost of fuel. If the parties mutually determine that the index has not achieved
the anticipated correlation the parties will re-form the Fuel Team in order to
again study and make a recommendation for any adjustments to the index. The
parties agree that any adjustments to the index will be prospective from the
adoption of a new index and that retroactive adjustments will not be made.
ARTICLE 9
GOVERNMENT REGULATION

9.1   FedEx shall remain a company in good standing under the laws of the State
of Delaware.

9.2   FedEx shall comply in all material respects with all laws, orders or
regulations that may be applicable to the performance of the FedEx Services and
shall obtain and keep current all licenses, permits and authorizations from all
governmental agencies and authorities necessary for the performance of the FedEx
Services.

9.3   FedEx shall not be required to perform any material FedEx Services that
have been determined by a court of competent jurisdiction or by a Governmental
Body with subject matter jurisdiction to be in violation of any applicable law
or regulation.

9.4   USPS shall have the right to audit FedEx’s books and records for the
limited purpose of investigating alleged criminal activity or civil fraud. This
provision

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

21



--------------------------------------------------------------------------------



 



    shall not be deemed to limit the audit or investigative rights or obligation
of any Governmental Body including without limitation the Office of the
Inspector General and the Postal Inspection Service that have been granted or
imposed by applicable statute or regulation. In addition to the foregoing, FedEx
will provide such supporting documentation as it shall in its discretion deem
necessary to allow USPS properly to review any Claims, disputed payments, and
compliance with the Service Standards.

ARTICLE 10
DISCLOSURE/TRADEMARKS
[ * ]

10.2   Notwithstanding the provisions of Section 10.1 above, neither party shall
be required to obtain prior written approval before providing information
regarding this Agreement:

  a.   To Members of Congress (their staffs or designees), provided that while
the Chairperson of the House Subcommittee with oversight responsibility of USPS
may receive copies of this Agreement, other members of Congress, their staffs or
designees may receive copies that are redacted in the same manner that will
apply to a Freedom of Information Act request.     b.   In response to legal
process or otherwise required by law.     c.   In response to a request from the
Department of Justice Antitrust Division attorneys or economists in pursuit of a
non-public investigation.     d.   In response to requests submitted to USPS
under the Freedom of Information Act. In this regard, the USPS shall follow the
procedures promulgated at 39 CFR Section 265.8.

10.3   USPS shall not use in Advertisements, the trademarks, tradenames, service
marks or logotypes of FedEx without the prior written consent of FedEx to do so,
which consent may be withheld in FedEx’s sole discretion. USPS shall have
120 days from the commencement date of this Agreement to obtain FedEx’s approval
of any Advertisements currently in use that include FedEx Marks.

10.4   FedEx shall not use in Advertisements, the trademarks, tradenames,
service marks or logotypes of USPS without the prior written consent of USPS to
do so, which consent may be withheld in USPS’ sole discretion. FedEx shall have
120 days from the commencement date of this Agreement to obtain USPS’ approval
of any Advertisements currently in use that include USPS Marks.

10.5   Both Parties acknowledge the need to market their respective products and
services aggressively.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

22



--------------------------------------------------------------------------------



 



ARTICLE 11
OBLIGATIONS OF USPS

11.1   (a) During the term of this Agreement, the average daily Minimum
Guaranteed Volume for the Day-turn Operations will be [ * ] cubic feet. This
amount is calculated by dividing the total volume measured on a cubic foot basis
for the Day-turn Operation by the total number of operating days for the
Schedule Period (six days per operating week for Day-turn minus the number of
FedEx Holidays occurring during that Schedule Period). If during any
Schedule Period [ * ]. If during the Schedule Period a holiday is observed on a
weekend, the average weekend period will be adjusted to exclude the holiday from
the calculation. For the Night-turn Operations, the average daily Minimum
Guaranteed Volume is [ * ] with not more than [ * ] individual Handling Units
for each Schedule Period. This amount is calculated by dividing the total weight
for the Night-turn Operation to be moved during the Schedule Period by the total
number of operating days for the Schedule Period five days per operating week
for Night-turn minus the number of FedEx Holidays occurring during that
Schedule Period).

(b) On or before the Service Commencement Date and for the Day-turn Operations
only, the USPS will submit to FedEx its Interim Period Committed Volume Request
for each Schedule Block from September 1, 2006 through March 31, 2008.
Commencing March 1, 2007 and on the first business day of each September and
March thereafter, the USPS will submit its Interim Period Committed Volume
Request for the Schedule Blocks occurring thirteen through eighteen months
thereafter. Each Interim Period Committed Volume Request may be submitted by
providing a minimum volume request (which in no event shall be less than the
Minimum Guaranteed Volume) and a maximum volume request for each applicable
Schedule Block in which the range of cubic feet between the two amounts may not
exceed [ * ]. If the USPS fails to provide the Interim Period Committed Volume
Request on any March 1 or September 1, but in no event later than March 15 or
September 15, as the case may be, the Interim Period Committed Volume Request
for the Schedule Periods during the Interim Period that should have been
contained in the request, shall be [ * ]. FedEx shall accept or reject the
Interim Period Committed Volume Request within thirty (30) days of its receipt.
If FedEx rejects the Interim Period Committed Volume Request, the parties shall
mutually agree on a revised Interim Period Committed Volume Request within
thirty (30) days. If the parties cannot agree within such thirty day period, the
Minimum Guaranteed Volumes will apply until the Parties come to an agreement.
Upon acceptance by FedEx, the Interim Period Committed Volume Request shall
become the Interim Period Committed Volume for the applicable Schedule Blocks;
provided that, if USPS submitted the Interim Period Committed Volume Request as
a range, the Interim Period Committed

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

23



--------------------------------------------------------------------------------



 



Volume will be the minimum volume level of the range as finally agreed. The
Schedule Period Committed Volumes will be calculated in accordance with
Section 3.4.0 of the Operating Specifications but in no event shall the
Schedule Period Committed Volumes be less than the Interim Period Committed
Volumes.

11.2   [ * ]

11.3   FedEx shall not be required to transport more than [ * ] of the Schedule
Period Committed Volume for the Day-Turn Operations and [ * ] of the Night-turn
Operations Minimum Guaranteed Volume.

11.4   USPS shall comply in all material respects with all laws and regulations
that may be applicable to this Agreement and to all transactions and activities
to be performed hereunder. USPS shall not be required to perform any of its
obligations hereunder that have been determined by a court of competent
jurisdiction or by a Governmental Body with subject matter jurisdiction to be in
violation of any applicable law or regulation.

11.5   USPS shall tender all Shipments to FedEx Ready for Carriage.

11.6   USPS shall, unless otherwise mutually agreed by the parties, submit to
FedEx not later than 60 calendar days prior to the implementation of any changes
to the format of the Trans-Log File, including changes to the layout, valid data
values, or data definitions.

11.7   USPS shall submit to FedEx any changes to the Domestic Mail Manual which
could affect any FedEx Services relating to the transportation of Registered
Mail, Perishables, Acceptable Dangerous Goods and Acceptable Hazardous Materials
and Live Animals. The parties acknowledge that FedEx’s agreement to transport
such items is based upon the Domestic Mail Manual as in effect on the date of
this Agreement and the parties will discuss any affect that the changes may have
on the FedEx Services. If the parties cannot resolve any adverse affect caused
by changes to the Domestic Mail Manual, the parties will apply the Domestic Mail
Manual as in effect on the date of this Agreement.

ARTICLE 12.
LIABILITIES OF THE PARTIES

12.1   USPS shall be liable to FedEx for all Losses (as hereinafter defined) to
the extent such Losses arise out of or result from or are in connection with:

  (a)   any breach by USPS of any of the terms of this Agreement;

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

24



--------------------------------------------------------------------------------



 



  (b)   any breach of any representation or warranty made by USPS in this
Agreement, the Schedules hereto or any other certificate or document delivered
by USPS pursuant to this Agreement;     (c)   any failure by USPS to perform or
comply with any of its covenants or obligations under this Agreement;     (d)  
any third party USPS customer claims arising from or in connection with the
loss, damage or delay of any Shipment; or     (e)   injuries to persons or
property on or at USPS’s property which arise from the negligent or wrongful act
or omission by a USPS employee while within the scope of his employment, under
circumstances where USPS would be liable under federal law.

12.2   FedEx shall be liable to USPS for all Losses, to the extent such Losses
arise out of, result from, or are in connection with:

  (a)   any breach by FedEx of any of the terms of this Agreement;     (b)   any
breach of any representation or warranty made by FedEx in this Agreement, or any
other certificate or document delivered by FedEx pursuant to this Agreement
(other than Article 5);     (c)   any failure by FedEx to perform or comply with
any of its covenants or obligations under this Agreement; or     (d)   any
injuries to persons or property on or at FedEx’s property which arise from the
negligent or wrongful act or omission by a FedEx employee while acting within
the scope of his employment.

12.3   For purposes of this Agreement, “Losses” shall mean the aggregate of any
and all payments for claims, liabilities, suits, actions, proceedings, demands,
charges, damages, impositions, assessments, levies, duties, losses, costs, or
expenses (including expert witness fees, court costs and other costs of
investigation and defense) of every kind and nature, whether or not involving a
third-Party claim, incurred by the Party suffering the Losses and which are
awardable under Federal Law.

12.4   The parties agree that in the event of any dispute arising hereunder or
pursuant to a third Party action against a Party, the parties shall cooperate in
good faith in providing requested information and access to persons with
knowledge of the dispute, which includes, but is not limited to, the production
of requested documents, securing evidence, obtaining the attendance and
cooperation of witnesses, and providing prompt responses to all discovery
requests.

12.5   Except as otherwise provided in this agreement, neither Party shall be
liable to the other for the payment of any indirect, special or consequential
damages arising as a result of the performance, non-performance or
malperformance hereunder.

12.6   The liability of the parties set forth in this Article 12 shall not be
the exclusive area of liability of the Parties under this Agreement.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

25



--------------------------------------------------------------------------------



 



ARTICLE 13
RISK OF LOSS; CLAIMS PROCEDURE; LIMITATION OF LIABILITY
FedEx shall not be responsible for any Losses arising as a result of any loss,
damage or delay to any shipment except to the extent of any insurance proceeds
received as a result of a catastrophic loss of an aircraft or other vehicle
transporting the shipment and attributable to USPS Packages.
ARTICLE 14
REPRESENTATIONS AND WARRANTIES

14.1   USPS makes the followings representations and warranties:

  (a)   The execution and delivery by USPS of this Agreement and the performance
by USPS of its obligations hereunder have been duly authorized by all necessary
action of USPS, and this Agreement has been executed and delivered by duly
authorized officers of USPS.     (b)   No authorization, approval, consent,
permit, license, order, designation, or declaration of or filing by or with any
Governmental Body under the federal laws of the United States is necessary in
connection with the execution and delivery of this Agreement by USPS and the
consummation of each of the transactions contemplated hereby. As promptly as
possible after the date of this Agreement, USPS will make all notices and/or
filings required by Legal Requirements to be made by USPS in order to consummate
the transactions contemplated by this Agreement, and, as promptly as possible
after the date of this Agreement, USPS will cooperate with FedEx with respect to
any and all notices and/or filings that FedEx is required by Legal Requirements
to make.     (c)   To the best of the USPS’ knowledge, there is no Proceeding
pending, that challenges, or that prevents, delays, makes illegal, or otherwise
interferes with, this Agreement and the transactions contemplated hereunder.    
(d)   To the best of the USPS’ knowledge, there is no Order to which USPS is
subject that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interferes with, this Agreement and the
transactions contemplated hereunder.     (e)   USPS is not a Party to any
exclusive contract, agreement, arrangement, plan or understanding with any
Person to provide to USPS any of the products and services to be provided by
FedEx to USPS under this Agreement.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

26



--------------------------------------------------------------------------------



 



14.2   FedEx makes the following representation and warranties:

  (a)   The execution and delivery by FedEx of this Agreement and the
performance by FedEx of its obligations hereunder have been duly authorized by
all necessary corporate or other action of FedEx, and this Agreement has been
executed and delivered by duly authorized officers of FedEx.     (b)   No
authorization, approval, consent, permit, license, order, designation, or
declaration of or filing by or with any Governmental Body under the federal laws
of the United States is necessary in connection with the execution and delivery
of this Agreement by FedEx and the consummation of each of the transactions
contemplated hereby. As promptly as possible after the date of this Agreement,
FedEx will make all notices and/or filings required by Legal Requirements to be
made by FedEx in order to consummate the transactions contemplated by this
Agreement, and, as promptly as possible after the date of this Agreement, FedEx
will cooperate with USPS with respect to any and all notices and/or filings that
USPS is required by Legal Requirements to make.     (c)   Neither the execution
of this Agreement nor the performance of its obligations hereunder violate the
terms of any contract, indenture or other agreement under which FedEx or its
properties is bound.     (d)   To the best of the FedEx’s knowledge, there is no
Order to which FedEx is subject that challenges, or that may have the effect of
preventing, delaying, making illegal, or otherwise interferes with, this
Agreement and the transactions contemplated hereunder.

ARTICLE 15
TERM AND TERMINATION

15.1   Initial Term

This Agreement shall govern the rights and obligations of the parties as to the
FedEx Services commencing as of the Service Commencement Date and shall expire
on last tender by FedEx of shipments on the last day of the September
Schedule Period in 2013. Not later than twenty-four (24) months prior to the
expiration date, the Parties shall commence discussions with a view to renewing
this Agreement. At all times during the referenced negotiation period, FedEx
shall have the resources or the capacity to acquire the resources necessary to
provide the services to USPS which are the subject of the negotiations between
the parties.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

27



--------------------------------------------------------------------------------



 



15.3   The following optional termination events shall apply:

(a) Either Party may terminate this Agreement without cause upon [ * ] months
prior written notice to the other Party subject to the payment by the
terminating party to the non-terminating party a termination fee of [ * ],
payable upon the effective date of termination.
(b) If a Change of Control Event occurs with respect to FedEx, USPS may
terminate this Agreement upon [ * ] months written notice to FedEx without the
payment of a penalty of any amount.
ARTICLE 16
EVENTS OF DEFAULT

16.1.   The occurrence of any one or more of the following events (the “Events
of Default”) will constitute a default and breach of this Agreement:

  (i)   Failure by either Party to pay any fee, reimbursable or other payment
due pursuant to this Agreement, including, but not by way of limitation, the
obligation of either Party to make payments in accordance with the provisions of
Section 7.3 of the Agreement and the continuance of that failure for more than
forty five (45) days following the date of a notice (the “Default Notice”) from
the Senior Vice President and General Counsel (or an equivalent level position)
of the non-defaulting Party to the Senior Vice-President and General Counsel (or
an equivalent level position) of the defaulting Party with, in the case of USPS,
a copy to the Manager, Transportation Portfolio; provided, however, that if, as
of the thirty fifth day following the date of the Default Notice, payment has
not been received by the non-defaulting Party, the non-defaulting Party shall
have sent a second notice (the “Second Default Notice”) to the same parties to
whom the Default Notice was sent. The Default Notice and the Second Notice shall
be sent by either USPS Express Mail or FedEx Priority Overnight or any successor
overnight product of either as confirmed by a proof of delivery receipt;    
(ii)   Failure of either Party to observe or perform any of the material
covenants, conditions or provisions of this Agreement, other than the late
payment of fees, reimbursable or other payments, where the failure continues for
a period of sixty (60) days after the defaulting Party’s receipt of written
notice of such failure; or

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

28



--------------------------------------------------------------------------------



 



  (iii)   Failure of either Party to observe or perform its obligations in
accordance with the provisions of Section 10.1 (c), 10.3 or 10.4 of this
Agreement.

16.2   Upon the occurrence of an Event of Default specified in Sections 16.1
(i) or (iii) above, the non-defaulting Party may exercise and shall be entitled
to any remedies available to it in law or equity, including the right to
terminate this Agreement upon written notice to the defaulting party in whole
without demand or judicial resolution. Upon the occurrence of an Event of
Default specified in Section 16.1 (ii), the non-defaulting Party may exercise
and shall be entitled to any remedies available to it in law or in equity,
including the right to terminate this Agreement upon 365 days written notice
subject to the agreement of the parties to certain wind down provisions
including a periodic reduction in the Minimum Guaranteed Volumes applicable
during the wind down period. If the parties cannot agree to the wind down
provisions, the parties will resolve the matter in accordance with the
provisions of Article 3 of this Agreement.

ARTICLE 17
CONFIDENTIALITY

17.1   During the term of this Agreement and until the earlier of five (5) years
after such termination or until such time as the information is no longer
confidential as described in Article 17.2, each Party shall treat as
confidential and appropriately safeguard and shall not use for the benefit of
any person or corporation other than the other Party:

  (i)   written information identified in writing as confidential or oral
information promptly confirmed in writing as being confidential;     (ii)  
written information or oral information disclosed by the parties during the
negotiation of this Agreement and written information or oral information
promptly confirmed in writing as confidential pertaining to a Party’s pricing,
business or assets which is received at any time from a Party or its Affiliates
that is identified in writing;     (iii)   any information or knowledge
concerning the methods of operation, promotion, sale, or distribution used by a
Party or its Affiliates which may be communicated to the other Party or its
Affiliates or which a Party may otherwise acquire by virtue of its performance
of this Agreement; or     (iv)   any information that the recipient of which
actually knows or should reasonably have known is confidential or proprietary to
the other Party.

17.2   Information shall not be considered confidential if it is:

 

29



--------------------------------------------------------------------------------



 



  (i)   Generally known to the trade or public;     (ii)   Rightfully possessed
by a Party prior to the date of this Agreement;     (iii)   Received by a Party
from a third Party which rightfully possesses it;     (iv)   Independently
developed by the other Party. (v) Releasable pursuant to Postal regulations
addressing how information is maintained by USPS. Those regulations are
contained at 39 CFR 265.8 .

ARTICLE 18
FORCE MAJEURE
Each Party shall be excused from performance under this Agreement, including
delivery times and volume commitments, and neither Party shall be liable to the
other or any other person or entity for loss, damage, delay, mis-delivery or
non-delivery of shipments transported pursuant to this Agreement, resulting in
whole or in part from any of the following: perils of the air, public enemies,
criminal acts of any person or entity, public authorities acting with actual or
apparent authority (including U. S. Postal Inspectors), civil commotion, hazards
incident to a state of war, local or national weather conditions, national or
local disruptions in transportation networks or operations (of any mode) of
FedEx or any other entity, strikes or anticipated strikes of FedEx, USPS or any
other Person, natural disasters, disruption or failure of communication and
information systems, or any conditions that present a danger to each Party’s
personnel. In every case the failure to perform must be beyond the control and
without the fault or negligence of the Party claiming that its performance is
excused hereunder. As provided in Section 8.5 (g) of this Agreement, except for
National or Regional Disruptions and for the calculation of the Market Specific
Service Level, nothing in this Article 18 shall relieve FedEx of its obligations
under Section 8.5 of the Agreement.
If, as a result of the occurrence of one of the foregoing events, FedEx is
excused from performance, and the Postal Service is excused from meeting its
minimum volume commitment for the identified period, the parties will meet to
agree upon the pro-rata adjustments to be made.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

30



--------------------------------------------------------------------------------



 



ARTICLE 19
STANDARD USPS CLAUSES
Contract Type
This Agreement is an indefinite quantity contract for the purchase of commercial
services pursuant to 39 Code of Federal Regulations, Part 601 et seq.
Incorporation by Reference
This Agreement, including its exhibits and schedules, constitute the parties’
entire agreement on the subject matter set forth herein. There are no contract
clauses, regulations, provisions of the Purchasing Manual or other provisions of
law incorporated herein, except as explicitly stated in this Agreement. The
Christian Doctrine shall not apply to this Agreement, and the parties
specifically reject the incorporation by reference or operation of law of any
terms that are not specifically referenced or described herein.
Commercial Subcontracts
Except as required by law, notwithstanding any other provision of this
Agreement, FedEx is not required to include any clause, other than those listed
below (and as may be required by a modification to this paragraph) in a
subcontract. In particular, these clauses must appear in those subcontracts
approved by the USPS pursuant to Article 2.1:

  (1)   Clause 9-7, Equal Opportunity (January 1997)     (2)   Clause 9-14,
Affirmative Action for Disabled Veterans and Veterans of the Vietnam Era
(January 1997)     (3)   Clause 9-13, Affirmative Action for Handicapped Workers
(January 1997)     (4)   Clause 9-10, Service Contract Act

Clause B-8 Assignment of Claims
a. If this contract provides for payments aggregating $10,000 or more, claims
for monies due or to become due from the USPS under it may be assigned to a
bank, trust company, or other financing institution, including any federal
lending agency, and may thereafter be further assigned and reassigned to any
such institution. Any such assignment or reassignment must cover all amounts
payable and must not be made to more than one Party, except that assignment or
reassignment may be made to one Party as agent or trustee for two or more
parties participating in financing this contract. No assignment or reassignment
pursuant to the provisions of this clause will be recognized as valid and
binding upon the USPS unless a written notice of the assignment or reassignment,
together with a true copy of the instrument of assignment, is filed with:

  (1)   The contracting officer;     (2)   The surety or sureties upon any bond;
and     (3)   The office, if any, designated to make payment, and the
contracting officer has acknowledged the assignment in writing.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

31



--------------------------------------------------------------------------------



 



b.   Assignment of this contract or any interest in this contract other than in
accordance with the provisions of this Agreement will be grounds for termination
of the contract for default at the option of the USPS

Clause B-9 Claims and Disputes

a.   This contract is subject to the Contract Disputes Act of 1978. (41 U.S.C.
601-613) (“the Act”).   b.   Except as otherwise provided in the Act and this
Agreement (including specifically the provisions of Article 3, Sections 7.3 and
Article 16 all disputes arising under or relating to this Agreement must be
resolved under this clause.   c.   “Claim”, as used in this clause, means a
written demand or written assertion by one of the contracting parties seeking,
as a matter of right, the payment of money in a sum certain, the interpretation
of contract terms, or other relief arising under or relating to this Agreement.
However, a written demand or written assertion by FedEx seeking the payment of
money exceeding $100,000 is not a Claim under the Act until certified as
required by subparagraph d.2 below. A voucher, invoice, or other routine request
for payment that is not in dispute when submitted is not a Claim under the Act.
The submission may be converted to a claim under the Act by complying with the
submission and certification requirements of this clause, if it is disputed
either as to liability or amount is not acted upon in a reasonable time.   d.  
(1) A Claim by FedEx must be made in writing and submitted to the contracting
officer for a written decision. A Claim by the USPS against FedEx is subject to
a written decision by the contracting officer.

(2) (a) For FedEx Claims exceeding $100,000, FedEx must submit with the claim
the following certification:
“I certify that the claim is made in good faith, that the supporting data are
accurate and complete to the best of my knowledge and belief, that the amount
requested accurately reflects the contract adjustment for which FedEx believes
the USPS is liable, and that I am duly authorized to certify the claim on behalf
of FedEx.”
(b) For USPS Claims exceeding $100,000, USPS must submit with the claim the
following certification:
“I certify that the claim is made in good faith, that the supporting data are
accurate and complete to the best of my knowledge and belief, that the amount
requested accurately reflects the contract adjustment for which USPS believes
FedEx is liable, and that I am duly authorized to certify the claim on behalf of
USPS.”

(3)   The certification may be executed by any person duly authorized to bind
FedEx with respect to the claim.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

32



--------------------------------------------------------------------------------



 



  e.   For FedEx claims of $100,000 or less, the contracting officer must, if
requested in writing by FedEx, render a decision within 15 days of the request.
For FedEx-certified Claims over $100,000, the contracting officer must, within
30 days, or such longer period as shall be mutually agreed by the parties,
decide the claim. If the parties cannot agree upon a period of time for deciding
claims in excess of the time periods provided above, the contracting officer
shall be deemed to have denied FedEx’s position if no contrary determination has
been made within the applicable time period.     f.   The contracting officer’s
decision is final unless FedEx appeals or files a suit as provided in the Act.  
  g.   When a Claim is submitted by or against FedEx, the parties by mutual
consent may agree to use an alternative dispute resolution (ADR) process to
assist in resolving the claim. A certification as described in d(2) of this
clause must be provided for any claim, regardless of dollar amount, before ADR
is used.     h.   The unsuccessful Party will pay interest in the amount found
due and unpaid from the occurrence of the event giving rise to such Claim at the
highest rate permissible by applicable law.

Clause 3-2 Participation of Small, Minority, and Woman-owned Businesses

  a.   The policy of the USPS is to encourage the participation of small,
minority, and woman-owned business in its purchases of supplies and services to
the maximum extent practicable consistent with efficient contract performance.
FedEx agrees to follow the same policy in performing this contract.     b.  
Subject to the agreement of FedEx and the USPS, FedEx will report subcontracting
activity on one of the following bases:

(1) Showing direct subcontracting awards made;
(2) Showing subcontracting activity that is allocable to this contract using
generally accepted accounting practices; or
(3) A combination of the methods listed above.

  c.   FedEx will submit a report to the contracting officer within 15 calendar
days after the end of each calendar-year quarter, describing all subcontract
awards to small, minority, or woman-owned businesses. The contracting officer
may require more frequent reports.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

33



--------------------------------------------------------------------------------



 



Clause 6-1 Bankruptcy
In the event FedEx enters into proceedings relating to bankruptcy, whether
voluntary or involuntary, FedEx will furnish, by certified mail, written
notification of the bankruptcy to the contracting officer responsible for
administering the contract. The notification must be furnished within five days
of the initiation of the bankruptcy proceedings. The notification must include
the date on which the bankruptcy petition was filed, the court in which the
petition was filed, and a list of USPS contracts and contracting officers for
all USPS contracts for which final payment has not yet been made. This
obligation remains in effect until final payment under this contract.
Clause 9-1 Convict Labor
In connection with the work under this contract, FedEx agrees not to employ any
person undergoing sentence of imprisonment, except as provided by Public Law
89-176, September 10, 1965 (18 U.S.C. 4082(c)(2) and Executive Order 11755,
December 29, 1973.
Clause 9-2 Contract Work Hours and Safety Standards Act — Overtime Compensation

  a.   Overtime Requirements. No supplier or subcontractor contracting for any
part of the contract work may require or permit any laborer or mechanic to work
more than 40 hours in any workweek on work subject to the provisions of the
Contract Work Hours and Safety Standards Act, unless the laborer or mechanic
receives compensation at a rate not less than one-and-one-half times the
laborer’s or mechanic’s basic rate of pay for all such hours worked in excess of
40 hours.     b.   Violation, Liability for Unpaid Wages, and Liquidated
Damages. In the event of any violation of paragraph a above, FedEx and any
subcontractor responsible for the violation are liable to any affected employee
for unpaid wages. FedEx and subcontractor are also liable to the USPS for
liquidated damages, which will be computed for each laborer or mechanic at $10
for each day on which the employee was required or permitted to work in
violation of paragraph a above.     c.   Withholding for Unpaid Wages and
Liquidated Damages. The contracting officer may withhold from FedEx, from any
moneys payable to FedEx or subcontractor under this or any other contract with
the same supplier, or any other federally-assisted contract subject to the
Contract Work Hours and Safety Standards Act held by the same supplier, sums as
may administratively be determined necessary to satisfy any liabilities of FedEx
or subcontractor for unpaid wages and liquidated damages pursuant to paragraph b
above.     d.   Records. FedEx or subcontractor must maintain for three years
from the completion of the contract for each laborer and mechanic (including
watchmen and guards) working on the contract payroll records which contain the
name,

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

34



--------------------------------------------------------------------------------



 



      address, social security number, and classification(s) of each such
employee, hourly rates of wages paid, number of daily and weekly hours worked,
deductions made, and actual wages paid. FedEx or subcontractor must make these
records available for inspection, copying, or transcription by authorized
representatives of the contracting officer and the Department of Labor, and must
permit such representatives to interview employees during working hours on the
job. (The Department of Labor information collection and record keeping
requirements in this paragraph d have been approved by the Office of Management
and Budget (OMB) under OMB control numbers 1215-0140 and 1215-0017.)     e.  
Subcontracts. FedEx must insert paragraphs a through d of this clause in all
subcontracts, and must require their inclusion in all subcontracts at any tier.

Clause 9-7 Equal Opportunity

  a.   FedEx may not discriminate against employees or applicants because of
race, color, religion, sex, or national origin. FedEx will take affirmative
action to ensure that applicants are employed, and that employees are treated
during employment, without regard to race, color religion, sex, or national
origin. This action must include, but not be limited to, employment, upgrading,
demotion, or transfer; recruitment or recruitment advertising; layoff or
termination; rates of pay or other forms of compensation; and selection for
training, including apprenticeship. FedEx agrees to post in conspicuous places,
available to employees and applicants, notices provided by the contracting
officer setting forth the provisions of this clause.     b.   FedEx must, in all
solicitations or advertisements for employees placed by it or on its behalf,
state that all qualified applicants will be considered for employment without
regard to race, color, religion, sex, or national origin.     c.   FedEx must
send to each union or workers’ representative with which FedEx has a collective
bargaining agreement or other understanding, a notice, provided by the
contracting officer, advising the union or workers’ representative of FedEx’s
commitments under this clause, and must post copies of the notice in conspicuous
places available to employees and applicants.     d.   FedEx must comply with
all provisions of Executive Order (EO) 11246 of September 24, 1965, as amended,
and of the rules, regulations, and relevant orders of the Secretary of Labor.  
  e.   FedEx must furnish all information and reports required by the Executive
Order, and by the rules, regulations, and orders of the Secretary, and must
permit access to FedEx’s books, records, and accounts by the USPS and the
Secretary for purposes of investigation to ascertain compliance with these
rules, regulations, and orders.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

35



--------------------------------------------------------------------------------



 



  f.   If FedEx fails to comply with this clause or with any of the said rules,
regulations, or orders, this contract may be cancelled, terminated, or
suspended, in whole or in part; FedEx may be declared ineligible for further
contracts in accordance with the Executive Order; and other sanctions may be
imposed and remedies invoked under the Executive Order, or by rule, regulation,
or order of the Secretary, or as otherwise provided by law.     g.   FedEx must
insert this clause, including this paragraph g, in all subcontracts or purchase
orders under this contract unless exempted by Secretary of Labor rules,
regulations, or orders issued under the Executive Order. FedEx must take such
action with respect to any such subcontract or purchase order as the USPS may
direct as a means of enforcing the terms and conditions of this clause
(including sanctions for non-compliance), provided, however, that if FedEx
becomes involved in, or is threatened with, litigation as a result, FedEx may
request the USPS to enter into the litigation to protect the interest of the
USPS.     h.   Disputes under this clause will be governed by the procedures in
41 CFR 60-1.1.

Clause 9-9 Equal Opportunity Preaward Compliance of Subcontracts
FedEx may not enter into a first-tier subcontract for an estimated or actual
amount of $1 million or more without obtaining in writing from the contracting
officer a clearance that the proposed subcontractor is in compliance with equal
opportunity requirements and therefore eligible for award.
Clause 9-10 Service Contract Act

  a.   This contract is subject to the Service Contract Act of 1965, as amended
(41 U.S.C. Section 351 et seq.), and to the following provisions and all other
applicable provisions of the Act and regulations of the Secretary of Labor
issued under the Act (29 CFR Part 4).     b.   (1) Each service employee
employed in the performance of this contract by FedEx or any subcontractor must
be (a) paid not less than the minimum monetary wages and (b) furnished fringe
benefits in accordance with the wages and fringe benefits determined by the
Secretary of Labor or an authorized representative, as specified in any wage
determination attached to this contract.

(2) (a) If a wage determination is attached to this contract, the contracting
officer must require that any class of service employees not listed in it and to
be employed under the contract (that is, the work to be performed is not
performed by any classification listed in the wage

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

36



--------------------------------------------------------------------------------



 



determination) be classified by FedEx so as to provide a reasonable relationship
(that is, appropriate level of skill comparison) between the unlisted
classifications and the classifications in the wage determination. The conformed
class of employees must be paid the monetary wages and furnished the fringe
benefits determined under this clause. (The information collection requirements
contained in this paragraph b have been approved by the Office of Management and
Budget under OMB control number 1215-0150.)
(b) The conforming procedure must be initiated by FedEx before the performance
of contract work by the unlisted class of employees. A written report of the
proposed conforming action, including information regarding the agreement or
disagreement of the authorized representative of the employees involved or, if
there is no authorized representative, the employees themselves, must be
submitted by FedEx to the contracting officer no later than 30 days after the
unlisted class of employees performs any contract work. The contracting officer
must review the proposed action and promptly submit a report of it, together
with the agency’s recommendation and all pertinent information, including the
position of FedEx and the employees, to the Wage and Hour Division, Employment
Standards Administration, U.S. Department of Labor, for review. Within 30 days
of receipt, the Wage and Hour Division will approve, modify, or disapprove the
action, render a final determination in the event of disagreement, or notify the
contracting officer that additional time is necessary.
(c) The final determination of the conformance action by the Wage and Hour
Division will be transmitted to the contracting officer, who must promptly
notify FedEx of the action taken. FedEx must give each affected employee a
written copy of this determination, or it must be posted as a part of the wage
determination.
(d) (i) The process of establishing wage and fringe benefit rates bearing a
reasonable relationship to those listed in a wage determination cannot be
reduced to any single formula. The approach used may vary from determination to
determination, depending on the circumstances. Standard wage and salary
administration practices ranking various job classifications by pay grade
pursuant to point schemes or other job factors may, for example, be relied upon.
Guidance may also be obtained from the way various jobs are rated under federal
pay systems (Federal Wage Board Pay System and the General Schedule) or from
other wage determinations issued in the same locality. Basic to the
establishment of conformable wage rates is the concept that a pay relationship
should be maintained between job classifications on the basis of the skill
required and the duties performed.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

37



--------------------------------------------------------------------------------



 



(ii) If a contract is modified or extended or an option is exercised, or if a
contract succeeds a contract under which the classification in question was
previously conformed pursuant to this clause, a new conformed wage rate and
fringe benefits may be assigned to the conformed classification by indexing
(that is, adjusting) the previous conformed rate and fringe benefits by an
amount equal to the average (mean) percentage increase change in the wages and
fringe benefits specified for all classifications to be used on the contract
that are listed in the current wage determination, and those specified for the
corresponding classifications in the previously applicable wage determination.
If these conforming actions are accomplished before the performance of contract
work by the unlisted class of employees, FedEx must advise the contracting
officer of the action taken, but the other procedures in b.2(c) above need not
be followed.
(iii) No employee engaged in performing work on this contract may be paid less
than the currently applicable minimum wage specified under section 6(a)(1) of
the Fair Labor Standards Act of 1938, as amended.
(e) The wage rate and fringe benefits finally determined pursuant to b.2(a) and
(b) above must be paid to all employees performing in the classification from
the first day on which contract work is performed by them in the classification.
Failure to pay unlisted employees the compensation agreed upon by the interested
parties and/or finally determined by the Wage and Hour Division retroactive to
the date the class of employees began contract work is a violation of the
Service Contract Act and this contract.
(f) Upon discovery of failure to comply with b.2(a) through (e) above, the Wage
and Hour Division will make a final determination of conformed classification,
wage rate, and/or fringe benefits that will be retroactive to the date the class
of employees commenced contract work.
(3) If, as authorized pursuant to section 4(d) of the Service Contract Act, the
term of this contract is more than one year, the minimum monetary wages and
fringe benefits required to be paid or furnished to service employees will be
subject to adjustment after one year and not less often than once every two
years, pursuant to wage determinations to be issued by the Wage and Hour
Division, Employment Standards Administration of the Department of Labor.

  c.   FedEx or subcontractor may discharge the obligation to furnish fringe
benefits specified in the attachment or determined conformably to it by
furnishing any equivalent combinations of bona fide fringe benefits, or by
making equivalent or differential payments in cash in accordance with the
applicable rules set forth in Subpart D of 29 CFR Part 4, and not otherwise.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

38



--------------------------------------------------------------------------------



 



  d.   (1) (a) In the absence of a minimum-wage attachment for this contract,
neither FedEx nor any subcontractor under this contract may pay any person
performing work under the contract (regardless of whether they are service
employees) less than the minimum wage specified by section 6(a)(1) of the Fair
Labor Standards Act of 1938. Nothing in this provision relieves FedEx or any
subcontractor of any other obligation under law or contract for the payment of a
higher wage to any employee.

(b) This Agreement provides for the periodic adjustment of wages and fringe
benefits pursuant to future determination, issued in the manner prescribed in
Section 351 of the Services Contract Act, no less than one every two years
during the term of this Agreement, covering the various classes of service
employees.
(2) (a) If this contract succeeds a contract subject to the Service Contract
Act, under which substantially the same services were furnished in the same
locality, and service employees were paid wages and fringe benefits provided for
in a collective bargaining agreement, in the absence of a minimum wage
attachment for this contract setting forth collectively bargained wage rates and
fringe benefits, neither FedEx nor any subcontractor under this contract may pay
any service employee performing any of the contract work (regardless of whether
or not the employee was employed under the predecessor contract), less than the
wages and fringe benefits provided for in the agreement, to which the employee
would have been entitled if employed under the predecessor contract, including
accrued wages and fringe benefits and any prospective increases in wages and
fringe benefits provided for under the agreement.
(b) No supplier or subcontractor under this contract may be relieved of the
foregoing obligation unless the limitations of section 4.1(b) of 29 CFR Part 4
apply or unless the Secretary of Labor or an authorized representative finds,
after a hearing as provided in section 4.10 of 29 CFR Part 4, that the wages
and/or fringe benefits provided for in the agreement vary substantially from
those prevailing for services of a similar character in the locality, or
determines, as provided in section 4.11 of 29 CFR Part 4, that the agreement
applicable to service employees under the predecessor contract was not entered
into as a result of arm’s-length negotiations.
(c) If it is found in accordance with the review procedures in 29 CFR 4.10
and/or 4.11 and Parts 6 and 8 that wages and/or fringe benefits in a predecessor
supplier’s collective bargaining agreement vary substantially from those
prevailing for services of a similar character in the locality, and/or that the
agreement applicable to service employees under the predecessor contract was not
entered into as a result of arm’s-length

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

39



--------------------------------------------------------------------------------



 



negotiations, the Department will issue a new or revised wage determination
setting forth the applicable wage rates and fringe benefits. This determination
will be made part of the contract or subcontract, in accordance with the
decision of the Administrator, the Administrative Law Judge, or the Board of
Service Contract Appeals, as the case may be, irrespective of whether its
issuance occurs before or after award (53 Comp. Gen. 401 (1973)). In the case of
a wage determination issued solely as a result of a finding of substantial
variance, it will be effective as of the date of the final administrative
decision.

  e.   FedEx and any subcontractor under this contract must notify each service
employee starting work on the contract of the minimum monetary wage and any
fringe benefits required to be paid pursuant to the contract, or must post the
wage determination attached to this contract. The poster provided by the
Department of Labor (Publication WH 1313) must be posted in a prominent and
accessible place at the work site. Failure to comply with this requirement is a
violation of section 2(a)(4) of the Act and of this contract. (Approved by the
Office of Management and Budget under OMB control number 1215-0150.)     f.  
FedEx or subcontractor may not permit services called for by this contract to be
performed in buildings or surroundings or under working conditions provided by
or under the control or supervision of FedEx or subcontractor that are
unsanitary or hazardous or dangerous to the health or safety of service
employees engaged to furnish these services, and FedEx or subcontractor must
comply with the safety and health standards applied under 29 CFR Part 1925.    
g.   (1) FedEx and each subcontractor performing work subject to the Act must
maintain for three years from the completion of the work records containing the
information specified in (a) through (f) following for each employee subject to
the Service Contract Act and must make them available for inspection and
transcription by authorized representatives of the Wage and Hour Division,
Employment Standards Administration of the U.S. Department of Labor (approved by
the Office of Management and Budget under OMB control numbers 1215-0017 and
1215-0150):

(a) Name, address, and social security number of each employee.
(b) The correct work classification, rate or rates of monetary wages paid and
fringe benefits provided, rate or rates of fringe benefit payments in lieu
thereof, and total daily and weekly compensation of each employee.
(c) The number of daily and weekly hours so worked by each employee.
(d) Any deductions, rebates, or refunds from the total daily or weekly
compensation of each employee.
(e) A list of monetary wages and fringe benefits for those classes of service
employees not included in the wage determination attached to this

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

40



--------------------------------------------------------------------------------



 



contract but for whom wage rates or fringe benefits have been determined by the
interested parties or by the Administrator or authorized representative pursuant
to paragraph b above. A copy of the report required by b.2(b) above is such a
list.
(f) Any list of the predecessor supplier’s employees furnished to FedEx pursuant
to section 4.6(1)(2) of 29 CFR Part 4.
(2) FedEx must also make available a copy of this contract for inspection or
transcription by authorized representatives of the Wage and Hour Division.
(3) Failure to make and maintain or to make available the records specified in
this paragraph g for inspection and transcription is a violation of the
regulations and this contract, and in the case of failure to produce these
records, the contracting officer, upon direction of the Department of Labor and
notification of FedEx, must take action to suspend any further payment or
advance of funds until the violation ceases.
(4) FedEx must permit authorized representatives of the Wage and Hour Division
to conduct interviews with employees at the work site during normal working
hours.

  h.   FedEx must unconditionally pay to each employee subject to the Service
Contract Act all wages due free and clear and without subsequent deduction
(except as otherwise provided by law or regulations, 29 CFR Part 4), rebate, or
kickback on any account. Payments must be made no later than one pay period
following the end of the regular pay period in which the wages were earned or
accrued. A pay period under the Act may not be of any duration longer than
semimonthly.     i.   The contracting officer must withhold or cause to be
withheld from the USPS supplier under this or any other contract with FedEx such
sums as an appropriate official of the Department of Labor requests or the
contracting officer decides may be necessary to pay underpaid employees employed
by FedEx or subcontractor. In the event of failure to pay employees subject to
the Act wages or fringe benefits due under the Act, the USPS may, after
authorization or by direction of the Department of Labor and written
notification to FedEx, suspend any further payment or advance of funds until the
violations cease. Additionally, any failure to comply with the requirements of
this clause may be grounds for termination of the right to proceed with the
contract work. In this event, the USPS may enter into other contracts or
arrangements for completion of the work, charging FedEx in default with any
additional cost.     j.   FedEx agrees to insert this clause in all subcontracts
subject to the Act. The term “supplier,” as used in this clause in any
subcontract, is deemed to refer to the subcontractor, except in the term
“supplier.”

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

41



--------------------------------------------------------------------------------



 



  k.   Service employee means any person engaged in the performance of this
contract other than any person employed in a bona fide executive,
administrative, or professional capacity, as those terms are defined in Part 541
of Title 29, Code of Federal Regulations as of July 30, 1976, and any subsequent
revision of those regulations. The term includes all such persons regardless of
any contractual relationship that may be alleged to exist between a supplier or
subcontractor and them.     l.   (1) If wages to be paid or fringe benefits to
be furnished service employees employed by FedEx or a subcontractor under the
contract are provided for in a collective bargaining agreement that is or will
be effective during any period in which the contract is being performed, FedEx
must report this fact to the contracting officer, together with full information
as to the application and accrual of these wages and fringe benefits, including
any prospective increases, to service employees engaged in work on the contract,
and furnish a copy of the agreement. The report must be made upon starting
performance of the contract, in the case of collective bargaining agreements
effective at the time. In the case of agreements or provisions or amendments
thereof effective at a later time during the period of contract performance,
they must be reported promptly after their negotiation. (Approved by the Office
of Management and Budget under OMB control number 1215-0150.)

(2) Not less than ten days before completion of any contract being performed at
a Postal facility where service employees may be retained in the performance of
a succeeding contract and subject to a wage determination containing vacation or
other benefit provisions based upon length of service with a supplier
(predecessor) or successor (section 4.173 of Regulations, 29 CFR Part 4), the
incumbent supplier must furnish to the contracting officer a certified list of
the names of all service employees on FedEx’s or subcontractor’s payroll during
the last month of contract performance. The list must also contain anniversary
dates of employment on the contract, either with the current or predecessor
suppliers of each such service employee. The contracting officer must turn over
this list to the successor supplier at the commencement of the succeeding
contract. (Approved by the Office of Management and Budget under OMB control
number 1215-0150.)

  m.   Rulings and interpretations of the Service Contract Act of 1965, as
amended, are contained in Regulations, 29 CFR Part 4.     n.   (1) By entering
into this contract, FedEx and its officials certify that neither they nor any
person or firm with a substantial interest in FedEx’s firm are ineligible to be
awarded government contracts by virtue of the sanctions imposed pursuant to
section 5 of the Act.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

42



--------------------------------------------------------------------------------



 



(2) No part of this contract may be subcontracted to any person or firm
ineligible for award of a government contract pursuant to section 5 of the Act.
(3) The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.

  o.   Notwithstanding any of the other provisions of this clause, the following
employees may be employed in accordance with the following variations,
tolerances, and exemptions, which the Secretary of Labor, pursuant to section
4(b) of the Act before its amendment by Public Law 92-473, found to be necessary
and proper in the public interest or to avoid serious impairment of the conduct
of government business:

(1) Apprentices, student-learners, and workers whose earning capacity is
impaired by age, or physical or mental deficiency or injury may be employed at
wages lower than the minimum wages otherwise required by section 2(a)(1) or
2(b)(1) of the Service Contract Act without diminishing any fringe benefits or
cash payments in lieu thereof required under section 2(a)(2) of the Act, in
accordance with the conditions and procedures prescribed for the employment of
apprentices, student-learners, handicapped persons, and handicapped clients of
sheltered workshops under section 14 of the Fair Labor Standards Act of 1938, in
the regulations issued by the Administrator (29 CFR Parts 520, 521, 524, and
525).
(2) The Administrator will issue certificates under the Service Contract Act for
the employment of apprentices, student-learners, handicapped persons, or
handicapped clients of sheltered workshops not subject to the Fair Labor
Standards Act of 1938, or subject to different minimum rates of pay under the
two Acts, authorizing appropriate rates of minimum wages (but without changing
requirements concerning fringe benefits or supplementary cash payments in lieu
thereof), applying procedures prescribed by the applicable regulations issued
under the Fair Labor Standards Act of 1938 (29 CFR Parts 520, 521, 524, and
525).
(3) The Administrator will also withdraw, annul, or cancel such certificates in
accordance with the regulations in Parts 525 and 528 of Title 29 of the Code of
Federal Regulations.

  p.   Apprentices will be permitted to work at less than the predetermined rate
for the work they perform when they are employed and individually registered in
a bona fide apprenticeship program registered with a State Apprenticeship Agency
recognized by the U.S. Department of Labor, or if no such recognized agency
exists in a state, under a program registered with the Bureau of Apprenticeship
and Training, Employment and Training Administration, U.S. Department of Labor.
Any employee not registered as an apprentice in an approved program

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

43



--------------------------------------------------------------------------------



 



must be paid the wage rate and fringe benefits contained in the applicable wage
determination for the journeyman classification of work actually performed. The
wage rates paid apprentices may not be less than the wage rate for their level
of progress set forth in the registered program, expressed as the appropriate
percentage of the journeyman’s rate contained in the applicable wage
determination. The allowable ratio of apprentices to journeymen employed on the
contract work in any craft classification may not be greater than the ratio
permitted to FedEx for its entire workforce under the registered program.

  q.   An employee engaged in an occupation in which he or she customarily and
regularly receives more than $30 a month tips may have the amount of tips
credited by the employer against the minimum wage required by section 2(a)(1) or
section 2(b)(1) of the Act in accordance with section 3(m) of the Fair Labor
Standards Act and Regulations, 29 CFR Part 531. However, the amount of this
credit may not exceed $1.24 per hour beginning January 1, 1980, and $1.34 per
hour after December 31, 1980. To utilize this proviso:

(1) The employer must inform tipped employees about this tip credit allowance
before the credit is utilized;
(2) The employees must be allowed to retain all tips (individually or through a
pooling arrangement and regardless of whether the employer elects to take a
credit for tips received);
(3) The employer must be able to show by records that the employee receives at
least the applicable Service Contract Act minimum wage through the combination
of direct wages and tip credit (approved by the Office of Management and Budget
under OMB control number 1214-0017); and
(4) The use of tip credit must have been permitted under any predecessor
collective bargaining agreement applicable by virtue of section 4(c) of the Act.

  r.   Disputes arising out of the labor standards provisions of this contract
are not subject to the Claims and Disputes clause but must be resolved in
accordance with the procedures of the Department of Labor set forth in 29 CFR
Parts 4, 6, and 8. Disputes within the meaning of this clause include disputes
between FedEx (or any of its subcontractors) and the USPS, the U.S. Department
of Labor, or the employees or their representatives.     s.   The parties agree
that no wage determination will be attached to this Agreement. FedEx will log
onto to the Department of Labor’s website in order to access the applicable wage
determinations applicable to its covered workforce performing services under
this Agreement.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

44



--------------------------------------------------------------------------------



 



Clause 9-12 Fair Labor Standards Act and Service Contract Act — Price Adjustment
(Modified)

  a.   FedEx warrants that the contract prices include allowance for any
contingency to cover increased costs for which adjustment is provided under this
clause.     b.   The minimum prevailing wage determination, including fringe
benefits, issued under the Service Contract Act of 1965 by the Department of
Labor, current at the beginning of each renewal period, applies to any renewal
of this contract. When no such determination has been made as applied to this
contract, the minimum wage established in accordance with the Service Contract
Act clause applies to any renewal of this contract.     c.   When, as a result
of the determination of minimum prevailing wages and fringe benefits applicable
at the beginning of the renewal option period, or when an increased or decreased
wage determination is otherwise applied to this contract, or when as a result of
any amendment to the Fair Labor Standards Act enacted after award that affects
minimum wage, and whenever such a determination becomes applicable to this
contract under law, FedEx increases or decreases wages or fringe benefits of
employees working on the contract to comply, it is agreed that any increases in
the contract price or unit price labor rates are accounted for by way of the
rate increases included within this contract.     d.   Not Applicable.     e.  
The contracting officer or the contracting officer’s authorized representative
must, for three years after final payment under the contract, be given access to
and the right to examine any directly pertinent books, papers, and records of
FedEx, but only if in accordance with other clauses of this contract.

Clause 9-13 Affirmative Action for Handicapped Workers

  a.   FedEx may not discriminate against any employee or applicant because of
physical or mental handicap, in regard to any position for which the employee or
applicant is qualified. FedEx agrees to take affirmative action to employee,
advance in employment, and otherwise treat qualified handicapped individuals
without discrimination in all employment practices, such as employment,
upgrading, demotion or transfer, recruitment, advertising, layoff or
termination, rates of pay or other forms of compensation, and selection for
training (including apprenticeship).     b.   FedEx agrees to comply with the
rules, regulations, and relevant orders of the Secretary of Labor issued
pursuant to the Rehabilitation Act of 1973, as amended.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

45



--------------------------------------------------------------------------------



 



  c.   In the event of FedEx’s non-compliance with this clause, action may be
taken in accordance with the rules and regulations and relevant orders of the
Secretary of Labor.     d.   FedEx agrees to post in conspicuous places,
available to employees and applicants, notices in a form to be prescribed by the
Director, Office of Federal Contract Compliance Programs, provided by or through
the contracting officer. These notices state FedEx’s obligation under the law to
take affirmative action to employ and advance in employment qualified
handicapped employees and applicants, and the rights of applicants and
employees.     e.   FedEx must notify each union or worker’s representative with
which it has a collective bargaining agreement or other understanding that FedEx
is bound by the terms of section 503 of the Act and is committed to taking
affirmative action to employ, and advance in employment, handicapped
individuals.     f.   FedEx must include this clause in every subcontract or
purchase order over $2,500 under this contract unless exempted by rules,
regulations, or orders of the Secretary issued pursuant to section 503 of the
Act, so its provisions will be binding upon each subcontractor or vendor. FedEx
must take such action with respect to any subcontract or purchase order as the
Director of the Office of Federal Contract Compliance Programs may direct to
enforce these provisions, including action for non-compliance.

Clause 9-14 Affirmative Action for Disabled Veterans and Veterans of the Vietnam
Era

  a.   FedEx may not discriminate against any employee or applicant because that
employee or applicant is a disabled veteran or veteran of the Vietnam era, in
regard to any position for which the employee or applicant is qualified. FedEx
agrees to take affirmative action to employ, advance in employment, and
otherwise treat qualified disabled veterans and veterans of the Vietnam era
without discrimination in all employment practices, such as employment,
upgrading, demotion or transfer, recruitment, advertising, layoff or
termination, rates of pay or other forms of compensation, and selection for
training (including apprenticeship).     b.   FedEx agrees to list all
employment openings which exist at the time of the execution of this contract
and those which occur during the performance of this contract, including those
not generated by this contract and including those occurring at an establishment
of FedEx other than the one where the contract is being performed, but excluding
those of independently operated corporate affiliates, at an appropriate local
office of the state employment service where the opening occurs. State and local
government agencies holding USPS contracts of $10,000 or more will also list
their openings with the appropriate office of the state employment service.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

46



--------------------------------------------------------------------------------



 



  c.   Listing of employment openings with the employment service system will be
made at least concurrently with the use of any recruitment source or effort and
will involve the normal obligations attaching to the placing of a bona fide job
order, including the acceptance of referrals of veterans and nonveterans. The
listing of employment openings does not require the hiring of any particular
applicant or hiring from any particular group of applicants, and nothing herein
is intended to relieve FedEx from any other requirements regarding
non-discrimination in employment.     d.   Whenever FedEx becomes contractually
bound to the listing provisions of this clause, it must advise the employment
service system in each state where it has establishments of the name and
location of each hiring location in the state. FedEx may advise the state system
when it is no longer bound by this clause.     e.   Paragraphs b, c, and d above
do not apply to openings FedEx proposes to fill from within its own organization
or under a customary and traditional employer/union hiring arrangement. But this
exclusion does not apply to a particular opening once FedEx decides to consider
applicants outside its own organization or employer/union arrangements for that
opening.     f.   Definitions

(1)   All Employment Openings. This includes all positions except executive and
top management, those positions that will be filled from within FedEx’s
organization, and positions lasting three days or less. This also includes
full-time employment, temporary employment of more than three days duration, and
part-time employment. Under the most compelling circumstances, an employment
opening may not be suitable for listing, including situations in which the needs
of the USPS cannot reasonably be otherwise supplied, when listing would be
contrary to national security, or when listing would not be in the best interest
of the USPS.

(2)   Appropriate Office of the State Employment Service. This means the local
office of the federal/state national system of public employment offices with
assigned responsibility for serving the area where the employment opening is to
be filled, including the District of Columbia, Guam, the Commonwealth of Puerto
Rico, and the Virgin Islands.

(3)   Positions That Will be Filled From Within FedEx’s Own Organization. This
means employment openings for which no consideration will be given to persons
outside FedEx’s organization (including any affiliates, subsidiaries and parent
companies) and includes any openings which FedEx proposes to fill from regularly
established recall lists.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

47



--------------------------------------------------------------------------------



 



(4)   Openings FedEx Proposes to Fill Under a Customary and Traditional
Employer/Union Hiring Arrangement. Employment openings FedEx proposes to fill
from union halls as part of the customary and traditional hiring relationship
existing between it and representatives of its employees.

  g.   FedEx agrees to comply with the rules, regulations, and relevant orders
of the Secretary of Labor issued pursuant to the Vietnam Era Veterans
Readjustment Assistance Act of 1972, as amended.     h.   In the event of
FedEx’s non-compliance with this clause, action may be taken in accordance with
the rules, regulations, and relevant orders of the Secretary.     i.   FedEx
agrees to post in conspicuous places, available to employees and applicants,
notices in a form to be prescribed by the Director, Office of Federal Contract
Compliance Programs, provided by or through the contracting officer. These
notices state FedEx’s obligation under the law to take affirmative action to
employ and advance in employment qualified disabled veterans and veterans of the
Vietnam era, and the rights of applicants and employees.     j.   FedEx must
notify each union or workers’ representative with which it has a collective
bargaining agreement or other understanding that FedEx is bound by the terms of
the Act and is committed to taking affirmative action to employ, and advance in
employment, qualified disabled veterans and veterans of the Vietnam era.     k.
  FedEx must include this clause in every subcontract or purchase order of
$10,000 or more under this contract unless exempted by rules, regulations, or
orders of the Secretary issued pursuant to the Act, so its provisions will be
binding upon each subcontractor or vendor. FedEx must take such action with
respect to any subcontract or purchase order as the Director of the Office of
Federal Contract Compliance Programs may direct to enforce these provisions,
including action for non-compliance.

Clause 2-22 Value Engineering Incentive
a. General.
The right of each party to improve its own methods for its own benefit, absent a
change to the obligations of the other party which requires an modification to
this Agreement, and to retain such savings for itself is not affected by this
clause. The supplier is encouraged to develop and submit Value Engineering
Change Proposals (VECPs) voluntarily. The supplier will share in savings
realized from an accepted VECP as provided in paragraph (h) below. No document
submitted by Supplier shall be considered to be a VECP unless supplier
specifically marks

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

48



--------------------------------------------------------------------------------



 



on the document that it is to be considered a VECP and contains a statement that
the supplier intends the document to be a VECP subject to the provisions of this
Clause of the Agreement.
b. Definitions
(1) Value Engineering Change Proposal (VECP). A proposal that:
(a) Requires a change to the instant contract;
(b) Results in savings to the instant contract; and
(c) Does not involve a change in:
(i) Deliverable end items only;
(ii) Test quantities due solely to results of previous testing under the instant
contract; or
(iii) Contract type only.
(2) Instant Contract. The contract under which a VECP is submitted. It does not
include additional contract quantities.
(3) Additional Contract Quantity. An increase in quantity after acceptance of a
VECP due to contract modification, exercise of an option, or additional orders
(except orders under indefinite-delivery contracts within the original maximum
quantity
limitations).
(4) Postal Service Costs. Costs to the Postal Service resulting from developing
and implementing a VECP, such as net increases in the cost of testing,
operations, maintenance, logistics support, or property furnished. Normal
administrative costs of processing the VECP are excluded.
(5) Instant Contract Savings. The estimated cost of performing the instant
contract without implementing a VECP minus the sum of (a) the estimated cost of
performance after implementing the VECP and (b) Postal Service costs.
(6) Additional Contract Savings. The estimated cost of performance or delivering
additional quantities without the implementation of a VECP minus the sum of
(a) the estimated cost of performance after the VECP is implemented and
(b) Postal Service cost.
(7) Supplier’s Development and Implementation Costs. Supplier’s cost in
developing, testing, preparing, and submitting a VECP. Also included are the
supplier’s cost to make the contractual changes resulting from the Postal
Service acceptance of the VECP.
c. Content. A VECP must include the following:

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

49



--------------------------------------------------------------------------------



 



(1) A description of the difference between the existing contract requirement
and that proposed, the comparative advantages and disadvantages of each, a
justification when an item’s function or characteristics are being altered, the
effect of the change on the
end item’s performance, and any pertinent objective test data.
(2) A list and analysis of the contract requirements that must be changed if the
VECP is accepted, including any suggested specification revisions.
(3) A separate, detailed cost estimate for (a) the affected portions of the
existing contract requirement and (b) the VECP. The cost reduction associated
with the VECP must take into account the supplier’s allowable development and
implementation costs.
(4) A description and estimate of costs the Postal Service may incur in
implementing the VECP, such as test and evaluation and operating and support
costs.
(5) A prediction of any effects the proposed change would have on Postal Service
costs.
(6) A statement of the time by which a contract modification accepting the VECP
must be issued in order to achieve the maximum cost reduction, noting any effect
on the contract completion time or delivery schedule.
(7) Identification of any previous submissions of the VECP to the Postal
Service, including the dates submitted, purchasing offices,contract numbers, and
actions taken.
d. Submission. The supplier must submit VECPs to the contracting officer.
e. Postal Service Action
(1) The contracting officer will give the supplier written notification of
action taken on a VECP within 60 days after receipt. If additional time is
needed, the contracting officer will notify the supplier, within the 60-day
period, of the expected date of a decision. The Postal Service will process
VECPs expeditiously but will not be liable for any delay in acting upon a VECP.
(2) If a VECP is not accepted, the contracting officer will so notify the
supplier, explaining the reasons for rejection.
f. Withdrawal. The supplier may withdraw a VECP, in whole or in part, at any
time before its acceptance.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

50



--------------------------------------------------------------------------------



 



g. Acceptance
(1) Acceptance of a VECP, in whole or in part, will be by execution of a
supplemental agreement modifying this contract and citing this clause. If
agreement on price (see paragraph h below) is reserved for a later supplemental
agreement, and if such agreement cannot be reached, the disagreement is subject
to the Claims and Disputes clause of this contract, or another clause of the
contract dealing with disputes.
(2) Until a VECP is accepted by contract modification, both parties must perform
in accordance with the existing contract.
(3) The contracting officer’s decision to accept or reject all or any part of a
VECP is final and not subject to the Claims and Disputes clause or otherwise
subject to litigation under the Contract Disputes Act of 1978 (41 U.S.C.
601-613).
h. Sharing. If a VECP is accepted, the FedEx and the Postal Service shall
negotiate their respective shares of the contract savings. The contract savings
are calculated by subtracting the estimated cost of the performing the contract
with the VECP, Postal Service costs, and the allowable development and
implementation costs from the estimated cost of performing the contract with out
the VECP. Profit is excluded when calculating contract savings.
i. Data
(1) The supplier may restrict the Postal Service’s right to use any part of a
VECP or the supporting data by marking the following legend on the affected
parts:
“These data, furnished under the Value Engineering Incentive clause of contract,
may not be disclosed outside the Postal Service or duplicated, used, or
disclosed, in whole or in part, for any purpose other than to evaluate a value
engineering change proposal submitted under the clause. This restriction does
not limit the Postal Service’s right to use information contained in these data
if it has been obtained or is otherwise available from
the supplier or from another source without limitation.”
(2) If a VECP is accepted, the supplier hereby grants the Postal Service
unlimited rights in the VECP and supporting data, except that, with respect to
data qualifying and submitted as limited rights technical data, the Postal
Service will have the rights specified in the contract modification implementing
the VECP and will appropriately mark the data.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

51



--------------------------------------------------------------------------------



 



ARTICLE 20
APPLICABLE LAW

20.1   This Agreement is made and shall be construed and interpreted in
accordance with federal law.

ARTICLE 21
ENTIRE AGREEMENT
This Agreement, together with all Schedules Exhibits and Attachments, constitute
the entire agreement and understanding between the Parties in connection with
the subject matter described, and supersede and cancel all previous
negotiations, commitments and writings related to the subject matter.
ARTICLE 22
AMENDMENTS OR MODIFICATIONS
In order to be binding upon USPS or FedEx any amendment, extension or renewal of
this Agreement must be in writing signed by the contracting officer on behalf of
USPS and an officer of FedEx authorized to bind the company.
ARTICLE 23
ASSIGNMENT
Neither Party shall, directly or indirectly (whether by succession, merger, or
otherwise) assign, delegate, novate, or otherwise transfer this Agreement or any
of its rights or obligations hereunder, without the prior written approval of
the other (provided that FedEx may assign this Agreement to any of its
Affiliates without first obtaining such consent).
ARTICLE 24
WAIVER OF BREACH
No waiver of breach of any of the provisions of this Agreement shall be
construed to be a waiver of any succeeding breach of the same or any other
provision.
ARTICLE 25
NOTICES
Any notice, report, demand, acknowledgement or other communication which under
the terms of this Agreement or otherwise must be given or made by either Party,
unless

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

52



--------------------------------------------------------------------------------



 



specifically otherwise provided in this Agreement, shall be in the English
language and in writing, and shall be given or made by express delivery service
with proof of delivery, certified air mail (return receipt requested), telex or
facsimile with acknowledgement of receipt/proof of receipt, or personal
delivery, addressed to the respective parties as follows, or as the Parties may
otherwise notify to each other:
To USPS:
United States Postal Service
475 L’Enfant Plaza S.W. Room 4900
Washington, D.C. 20260-6210
Attention: Manager, Transportation Portfolio
 
To FedEx:
Federal Express Corporation
3610 Hacks Cross Road, Building A
Memphis, Tennessee 38125
Attention: Senior Vice President Central Support Services Department
With a copy to :
Federal Express Corporation
3620 Hacks Cross Road, Building B
Memphis, Tennessee 38125
Attention: Senior Vice President and General Counsel
Such notice, report, demand, acknowledgement or other communication shall be
deemed to have been given or made in the case of express delivery service with
tracking and tracing capability on the date of signature of the proof of
delivery, in the case of certified mail on the fifth business day in the place
of receipt after the date sent, in the case of telex and facsimile on the date
of the acknowledgement of receipt/proof of receipt and in the case of personal
delivery upon receipt evidencing such delivery.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

53



--------------------------------------------------------------------------------



 



ARTICLE 26
REPRESENTATIVES

26.1   The Contracting Officer is the person executing this Agreement on behalf
of USPS. The Contracting Officer will appoint a Contracting Officer
Representative (“COR”) responsible for day-to-day administration of this
Agreement. The COR will serve as the USPS contact for all routine matters. A
copy of a notice of appointment defining such COR’s authority will be furnished
to FedEx.   26.2   This Agreement and all amendments hereto will not be valid
and binding on FedEx unless executed by an authorized officer of FedEx and a
duly authorized Postal Service Contracting Officer.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

54



--------------------------------------------------------------------------------



 



ARTICLE 27
SEVERABILITY

27.1   If any term, provision, covenant or condition of this Agreement is held
by a court or Board of competent jurisdiction or by a request, direction or
indication of an agency or department of a Governmental Body having subject
matter jurisdiction to be invalid or unenforceable, the remainder of the
provisions shall continue in full force and effect unless the rights and
obligations of the parties have been materially altered or abridged by such
invalidation or unenforceability.

27.2   If a material provision of this Agreement is materially altered or
abridged as the result of a final and binding order of a Governmental Body
having subject matter jurisdiction, then USPS and FedEx will meet to negotiate
in good faith to reach a mutually satisfactory modification to this Agreement.
If the Parties are unable to reach a mutually satisfactory resolution, then
either Party may declare the negotiations to be at an impasse and the parties
shall resolve the dispute in accordance with the provisions of Article 3 of this
Agreement.

27.3   Notwithstanding the foregoing, the Parties agree to make their best
efforts to oppose any changes requested by a Governmental Body to any material
provision of this Agreement.

ARTICLE 28
ORDER OF PRECEDENCE CLAUSE
Any inconsistency in the provisions of this agreement will be resolved by giving
precedence in the following order:

a.   Clauses of the Agreement.   b.   Provisions contained in Exhibits,
attachments or incorporated by reference (other than the Operational
Specifications).   c.   The Operations Specifications.   d.   The Operating
Plan.   e.   The Local Plan.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

55



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have signed this Agreement in duplicate, one for
each of the parties, as of July 31, 2006.

              THE UNITED STATES POSTAL SERVICE
 
       
 
  By:   /s/ LESLIE A. GRIFFITH
 
            Printed Name: Leslie A. Griffith     Printed Title: Manager, Air
Transportation
 
            FEDERAL EXPRESS CORPORATION
 
  By:   /s/ PAUL J. HERRON
 
            Printed Name: Paul J. Herron     Printed Title: VP, Postal
Transportation

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

56



--------------------------------------------------------------------------------



 



EXHIBIT A
USPS Operating Specifications

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



Table of Contents

                  Section     Title   Page          
 
          1.0    
Introduction
    3     2.0    
Definitions
    3     3.0    
Forecasting Volume
    3     4.0    
Linehaul Requirements
    4     5.0    
Market Outbound Operating Plan — Day-turn
    5     5.1    
USPS Operational Requirements
    5     5.2    
FedEx Operational Requirements
    8     6.0    
Market Inbound Operating Plan — Day-turn
    11     6.1    
FedEx Operational Requirements
    11     6.2    
USPS Operational Requirements
    11     7.0    
FedEx Hub Requirements — Day-turn
    11     8.0    
Market Outbound Operating Plan — Night-turn
    12     9.0    
Market Inbound Operating Plan — Night-turn
    15     10.0    
FedEx Operational Requirements — Night-turn
    16     11.0    
Recourse Issues
    16     12.0    
Cooperation
    17     13.0    
Dangerous Goods, Registered Mail (RML) and Lives
    18          
 
        Attachments        

I — USPS Operating Plan — Day Product
II — USPS Operating Plan — Night Product
III — Airworthiness Determination
IV — Unacceptable Packages
V — Feeder Operating Plan
VI — Scanning Specifications
VII — Dangerous Goods, Registered Mail and Live Animal Procedures

 

2



--------------------------------------------------------------------------------



 



1.0.0   Introduction   1.1.0   This document details the operational specifics
between Federal Express Corporation (“FedEx”) and the United States Postal
Service (“USPS”) to transport ULDs and packages within the FedEx network. This
document is to be attached as an exhibit to the Transportation Agreement dated
as of July 31, 2006 (the “Agreement”) between FedEx and USPS. The Contracting
Officer is the only USPS individuals authorized to approve contractual changes
on behalf of USPS.   2.0.0   Definitions       Except as otherwise defined
herein, capitalized terms shall have the meanings set forth in the Agreement.  
3.0.0   FORECASTING VOLUME   3.1.0   Schedule Periods — FedEx will, by December
1 of each year, provide to USPS the Schedule Periods to be in effect for the
twelve month period commencing June 1 of the following year. The notification
listing the Schedule Periods will include the start and finish dates for each
Schedule Period, and will specify the groupings of Schedule Periods that will
constitute the individual Schedule Blocks.   3.2.0   Forecast Structure -USPS
will provide the forecasts described in Sections 3.3.0 and 3.4.0 at the times
specified in those sections. Each such forecast shall list each origin market
and destination market lane (each a “Market Lane”) for night-turn movements and
separate forecasts for day-turn movements. The forecasts will also include an
estimate of the number of Handling Units (excluding ULDs) and the total Volume
for each Market Lane.   3.3.0   Not later than 118 calendar days prior to each
Schedule Block Implementation Date, USPS will deliver to FedEx the
Schedule Period Request Forecast, as more fully described below. This forecast
details the specific Volumes by Market Lane that USPS requests FedEx to
transport during the Schedule Period. The aggregate volume requested by USPS
will not be less than the Interim Period Committed Volumes for that
Schedule Period as set forth in the Agreement. If USPS does not make the
Schedule Period Request Forecast available 118 days before the Schedule Period
Implementation Date, the Schedule Period Request Forecast for that period shall
be deemed to be equal to previous year’s forecast for the related periods..  
3.4.0   [ * ].       [ * ]:

     
[ * ]
  [ * ]
[ * ]
  [ * ]
[ * ]
  [ * ]
[ * ]
  [ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------



 



3.5.0   [ * ].   3.6.0.   [ * ].   3.7.0.   HOLIDAY PLANNING   3.7.1   FedEx US
domestic operations are discontinued for the following days (“FedEx Holidays”):

  •   New Years Day     •   Memorial Day     •   Fourth of July     •   Labor
Day     •   Thanksgiving     •   Christmas

3.7.2   No Day-Turn or Night-turn products will be Tendered by USPS to FedEx the
day of the FedEx holiday.   4.0.0   LINEHAUL REQUIREMENTS

4.1.0   Actual ULD weights cannot exceed the Maximum Allowable Weight as
provided in Table A below. The Maximum Allowable Weights are inclusive of the
tare weight of the ULD. ULDs weighing more than the Maximum Allowable Weight may
be unloaded by FedEx to comply with the structural limitations of the aircraft.
Any Handling Units that are unloaded for this purpose will be transported in
mixed containers and will be handled and billed as Handling Units (other than
ULDs) in the same manner as bulk packages. The average USPS density outbound
from any market can not exceed the structural limits of the aircraft. If ULDs
must be unloaded or removed in order to comply with the structural limitations
of the aircraft and if the ULDs tendered by USPS are not in excess of the
Maximum Allowable Weights, FedEx will not adversely discriminate against USPS in
the unloading or removal of ULDs from the aircraft. In no event will any
Handling Unit, as a result of this transload, be billed two handling charges.

TABLE A
MAXIMUM ALLOWABLE WEIGHTS

                                  Maximum Weight         Cubic Foot Capacity  
Approximate Tare   (lbs) Including ULD   IATA Cod   (Used for Billing   Weight
(lbs)   Tare Full Contour   SAA   427   575   4890 Full Contour
Hazardous   SAX   418   713   4890 Demi   AYY   202   301   2415

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------



 



                                  Maximum Weight         Cubic Foot Capacity  
Approximate Tare   (lbs) Including ULD   IATA Cod   (Used for Billing   Weight
(lbs)   Tare Demi Hazardous   AYX   202   294   2415 LD-3   AVE   153   182  
3500 LD-3   AKE   153   215   3500 M-3   AAM   565   755   6950 AMJ   AMJ   590
  767   6950 QC-11 Hazardous   AWX   265   518    

4.2.0   Long Range Planning.

USPS agrees to provide FedEx with its Committed Volume Requests on a rolling
eighteen (18) month basis as more particularly described in Section 11.1(b) of
the Agreement.

5.0.0   Market Outbound Operating Plan — Day-turn   5.0.1   Section 5 is
applicable to all Outbound Market Volume for the USPS Day-turn product.
Attachment I is the Day-Turn Operating Plan and will be provided by September 1,
2006. This plan details, in tabular form, the operating plan for the Day-Turn
operations and designates whether the AMC must load volume in ULDs or tender the
volume loose to FedEx. This plan lists the various USPS origin plants and the
AMC location that is served by these plants. The Day-Turn Operating Plan lists
the total cubic feet that will be processed from each location and provides a
Process Code that describes the methods of and time periods for the pickup and
delivery from and to each AMC. In addition to the Day-Turn Operating Plan, not
later than 21 days prior to the Service Commencement Date, the local USPS and
FedEx management for each market will develop a Local Plan. These Local Plans
will address matters of local interest and applicability such as (i) local
operating procedures at each facility, (ii) contact information for key
representatives of each party, (iii) the required times for FedEx personnel to
stage the outbound equipment that FedEx has agreed to provide to USPS, (iv)
retention of Terminal Handling Service training records (v) other procedures
unique to the local operations. The Local Plans may not change the Minimum
Guaranteed Volume, Latest Tender Times, Earliest Mail Delivery Times or the
Process Codes specified in the Day-Turn or Night-turn Operating Plan. Any such
matters that may be addressed in the Local Plans that are inconsistent with the
terms of the Agreement, these Operating Specifications or the Day-Turn Operating
Plan will be null and void and without legal effect.   5.1.0   USPS Operational
Requirements   5.1.1   AMCs that are designated to load ULDs may not tender
volume to FedEx other than in ULDs. All ULDs will have a D&R Tag affixed
thereon. Each AMC is limited to one demi container or LD3 container as agreed to
by both parties in the applicable matrix, which will be designated as a Partial
ULD. FedEx may refuse all additional Partial ULDs or loose Handling Units. All
ULDs must be Airworthy as determined in accordance with Attachment III to these
Operating Specifications. No more than one Partial ULD will be allowed at each
location.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------



 



5.1.2   USPS will tender to FedEx all ULDs, APC or bulk trucks in accordance
with the process described in the Day-Turn Operating Plan.

5.1.3   USPS will not tender on Day-turn network (and FedEx will not accept) any
Dangerous Goods or Hazardous Materials, either accessible or inaccessible or any
Unacceptable Packages.

5.1.4   USPS will tender to FedEx any Perishables in accordance with appropriate
packaging requirements specified in Attachment IV.

5.1.5   USPS will tender each Registered Mail receptacle to FedEx with an RML
sticker affixed next to the D&R Tag. USPS will not tender and FedEx will not
accept any coded Outside shipments for transport as Registered Mail.

5.1.6   USPS will reload all ULDs, identified at USPS locations by the receiving
FedEx employee, as not Airworthy.

5.1.7   USPS will notify the local FedEx operation, in the manner described in
the Local Plan, no later than 2 hours prior to the Latest Tender Time specified
for such location in the Day-Turn Operating Plan of any ULDs that are not
Airworthy. FedEx will replace these ULDs no later than 60 minutes prior to the
Latest Tender Time specified for such location in the Operating Plan.

5.1.8   All Handling Units must have a D&R Tag affixed thereon that satisfies
the Scanning Specifications attached hereto as Attachment VI has a human
readable URSA code on it and which is applied in a manner and orientation that
allows the bar code to be scanned following procedures used by FedEx for all
other customer packages. USPS will notify FedEx before making any modifications
to the Scanning Specifications of the D& R Tag. USPS will allow ample time for
FedEx to make the necessary system changes before implementing the
modifications. For those Handling Units which are tendered without a D&R Tag,
FedEx may process such Handling Units in accordance with Section 5.2.23 below.

5.1.9   USPS will consolidate all originating volume at the local AMC as
described in the Day-Turn Operating Plan.

5.1.10   USPS will tender all outbound Volume not earlier than the Earliest
Tender Time and not later than the Latest Tender Time as described in the
Day-Turn Operating Plan.

5.1.11   Local USPS AMC management will obtain and provide to FedEx all
necessary badges and accessibility credentials for the appropriate FedEx
employees. All FedEx employees shall be deemed to meet required criteria for
such credentials if they possess a valid FedEx ID.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------



 



5.1.12   USPS shall provide a sufficient number of employees to assist the FedEx
employee in onloading the outbound CTVs and dollies. Proper onloading will be
the responsibility of the FedEx employee.

5.1.13   USPS will seal all necessary vehicles and will process and will be
responsible for all USPS outbound paperwork necessary to dispatch the FedEx
vehicle

5.1.14   A minimum of [ * ] of all tendered ULDs must be By-pass ULDs on a
system aggregate basis each day. USPS will put bypass tape approved by FedEx on
all Bypass ULDs.

5.1.15   If USPS engages a third party ground handling entity to perform any of
its obligations hereunder, USPS will have the responsibility to ensure that the
third party entity performs the obligations of USPS. USPS will remain primarily
responsible hereunder notwithstanding the engagement of any such third party.

5.1.16   USPS will secure the necessary slave pallets, ball deck, caster deck,
Port-A-Rail devices or other facility modifications necessary to load the FedEx
CTVs or dollies. FedEx will not accept ULDs if proper container handling
equipment is not available at the location.

5.1.17   USPS will not utilize forklifts or pallet jacks without slave pallets
in the movement or positioning of any FedEx ULDs at any time. USPS AMC
management will notify local FedEx management of any incidents and reimburse
FedEx for any ULD repairs at the rates and in the manner specified in the
Exhibits B and C to the Agreement.

5.1.18   The parties will agree upon an origin trucking location table that
identifies trucking locations that cannot build ULDs. These trucking locations
will be allowed to provide bulk truck loose pieces directly to the Memphis FedEx
facility. All bulk truck loose pieces delivered to the Memphis FedEx facility
will be scanned at the Memphis FedEx facility. If the origin of the individual
D&R Tags matches an origin in the trucking location table, the weight from the
Trans Log file will be accumulated by origin location for the Shipping Day.
Cubic footage will be calculated in the manner set forth in Exhibit B from the
accumulated trucking origin location and cubic foot pricing will apply.

5.1.19   In order to provide FedEx sufficient space in which to unload the
trucks, not more than 50% capacity of any truck will be loaded with APCs. APCs
must be loaded in the nose of the truck. The remaining capacity of the truck can
be loaded with Gaylords or loose Handling Units up to a maximum of 90% of the
capacity of the truck.

5.1.20   USPS will make three distinct splits based on the destination of
Handling Units loaded into non By-pass ULDs. FedEx and USPS will develop a list
of the destinations for each split for each Schedule Period within the
Schedule Period

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

7



--------------------------------------------------------------------------------



 



Operations Schedule. USPS may mix the two splits into no more than one ULD at
each origin solely to prevent this split from creating additional partial ULDs.

5.1.21   USPS will tender to FedEx [ * ]of its ULD’s by 0400 and the remaining [
* ] by 0500.

5.1.22   USPS will be limited to the following maximum volumes into and out of
the following Offshore Locations:

          Location   Volume into   Volume out of
[ * ]
  [ * ]   [ * ]
[ * ]
  [ * ]   [ * ]
[ * ]
  [ * ]   [ * ]

5.1.23   USPS agrees to provide and install a SAMS server in the Hub and to
maintain the SAMS system. In lieu of providing a SAMS server, the operating
speeds of the SAMS units should be increased so that each unit produces a D&R
Tag at the rate of six (6) per minute. USPS shall also furnish all supplies
necessary for operation of the SAMS server, SAMS units and printers.   5.1.24  
USPS agrees to provide all necessary SAMS processing training to those employees
designated by FedEx. During such training, USPS agrees to address the
requirements set forth under the “User Responsibility Agreement Statement”
section of USPS Form 1357 and collect the signed forms from the designated FedEx
employees. Notwithstanding the provisions of Form 1357, USPS acknowledges and
agrees that it has no authority to discipline FedEx employees.   5.2.0   FedEx
Operational Requirements

5.2.1   FedEx will position or stage all necessary outbound equipment at least
four (4) hours prior to the Latest Tender Time unless otherwise agreed in the
Local Plan.   5.2.2   FedEx will stage only Airworthy ULDs at the local AMC.

5.2.3   At the time of acceptance of tender from USPS FedEx will inspect all
ULDs to ensure the ULDs are Airworthy. The acceptance of the ULDs by FedEx will
be deemed to be an agreement on the part of FedEx that the ULD is Airworthy at
the time of its acceptance.

5.2.4   FedEx employees will perform one Possession Scan of the D&R Tag on all
the Outbound Market Volume Handling Units. FedEx will not break-down tendered
ULDs that have a D&R Tag affixed thereon. These ULDs will be loaded into the
aircraft and will be transported to the Hub facility for processing.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------



 



5.2.5   FedEx will process the contents of all bulk trucks as identified in the
Day-Turn Operating Plan at the Origin location.

5.2.6   FedEx will pick up all Market Outbound Volume from the AMC by the Latest
Tender Time as required pursuant to the Day-Turn Operating Plan.

5.2.7   Local FedEx management will obtain and provide to USPS all necessary
badges and accessibility credentials for the appropriate USPS employees. All
USPS employees shall be deemed to meet required criteria for such credentials if
they possess a valid USPS ID.

5.2.8   FedEx will on a local basis make commercially reasonable efforts to
provide information to local USPS management concerning the arrival of third
party carriers picking up or delivering volume to FedEx on behalf of USPS.

5.2.9   Upon notification from USPS in the manner described in the Local Plan,
no later than 2 hours prior to the Latest Tender Time specified for such
location in the Day-Turn Operating Plan of any ULDs that are not Airworthy,
FedEx will replace these ULDs no later than 60 minutes prior to the Latest
Tender Time specified for such location in the Operating Plan.

5.2.10   FedEx will not transport or process the separated contents of opened
tubs, mail trays or mail bags that are discovered at any point in the
performance of the FedEx Services. These separated contents will be tendered to
the location specified in the Local Plan for reprocessing by USPS no later than
two hours after the scheduled departure time of the Aircraft.

5.2.11   USPS agrees that if the Weekend Volume it tenders to FedEx consists of
roughly equal amounts of volume for the Saturday and Sunday, FedEx may tender
not less than [ * ] of the Saturday volume to USPS on Saturday and, when
combined with the amounts delivered on Saturday, an amount equal to [ * ] (local
time at the destination market) to USPS with the remaining total of Saturday and
Sunday volumes not later than the Sunday tender times set forth in Attachment 1
to the Agreement. However, the parties agree that if USPS desires a Weekend
Volume which consists of a higher volume on Saturday than on Sunday, USPS may do
so by indicating its intent when it submits the Revised Schedule Period Request
Forecast which is required to be submitted no later than 118 calendar days prior
to each Schedule Block Implementation Date. In such event, FedEx will only be
required to tender not less than 35% of the aggregate Weekend Volume on Saturday
and not less than [ * ] of the aggregate [ * ]. The parties shall cooperate in
good faith to identify those USPS locations where the distribution pattern
described in this paragraph will minimize inefficiencies in each organization.

5.2.12   If USPS tenders any of the following types of Handling Units, such
items will be designated as Exception Mail:

  (a)   A Handling Unit without a D&R Tag;

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------



 



  (b)   A Handling Unit with an Air Contract Transportation tag;     (c)   A
Handling Unit which lacks any routing information;     (d)   A Handling Unit
that has the routing information rendered illegible or which becomes detached
during operations; and     (e)   A Handling Unit which contains conflicting
routing information within the D&R Tag.

5.2.13   FedEx agrees to process the Exception Mail by operating the Surface Air
Management System (“SAMS”) units located in the FedEx Memphis, Indianapolis and
Oakland Hubs. FedEx agrees to operate the SAMS units as follows:

  (a)   All Exception Mail which is processed prior to the down-time of the
Hub’s primary input belt will be provided with a new D&R Tag and moved on the
same day;     (b)   Any Exception Mail which is not processed prior to the
down-time of the Hub’s primary belt will be moved the next business day, but in
no event shall FedEx be required to process more than 5,000 D&R Tags per
operating day;     (c)   FedEx shall conduct SAMS processing six days per week,
Tuesday through Sunday;     (d)   One day each week, FedEx shall conduct a
manual audit of the Exception Mail which is processed in the SAMS unit for that
day. The audit shall be performed on a minimum of 12.5% of the Exception Mail
and the following summary information will be provided to the USPS:

  (i)   The origin zip code or origin AMC of the Exception Mail item;     (ii)  
The nature of the irregularity that caused the Handling Unit to be classified as
Exception Mail; and     (iii)   The zip code of the destination and the three
letter identifier on the original D&R Tag.

  (e)   Any Exception Mail which is routed through the Memphis Hub’s west
exception slide where the human readable D&R Tag number is legible and a
replacement bar code can be created will be processed in accordance with normal
operations and will not receive a D&R Tag from the SAMS unit. In such event, no
additional charge will be assessed for such item.     (f)   Any Exception Mail
which is unable to be processed due to the inoperability or malfunction of the
SAMS system shall be processed the following business day, provided the SAMS
system becomes operable. However, in the event the SAMS system is inoperable the
following business day, the additional Exception Mail will be loaded on USPS
supplied trailers and USPS will remove for relabeling. If the SAMS unit becomes
inoperable, FedEx shall immediately notify the USPS Manager at the FedEx Hub.  
  (g)   FedEx will charge USPS for the relabeling in accordance with Exhibit B.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------



 



6.0.0   Market Inbound Operating Plan — Day-turn   6.0.1   Section 6 is
applicable to all Inbound Market Volume for the USPS Day-turn products.   6.1.0
  FedEx Operational Requirements.

6.1.1   FedEx will tender to USPS all Inbound Market Volume not earlier than the
Earliest Delivery Time (unless otherwise mutually agreed) and not later than the
Market Service Commitment Time.   6.1.2   [ * ]

6.1.3   In the case of late arriving aircraft, FedEx will dispatch fully loaded
CTVs and dollies as soon as they are available to the AMC if the AMC is located
at the airport.

6.1.4   Upon arrival at the location required by the Day-Turn Operating Plan,
FedEx will complete a Delivery Scan on all inbound Handling Units.

6.1.5   FedEx employees will assist in off-loading any CTVs and dollies at the
AMC.   6.2.0   USPS Operational Requirements   6.2.1   [ * ]

6.2.2   USPS will inspect all ULDs for Airworthiness when tendered by FedEx. The
acceptance of the ULDs by USPS will be deemed to be an agreement on the part of
USPS that a ULD is Airworthy at the time of its acceptance.   7.0.0   FedEx Hub
Requirements — Day-turn   7.1.0   FedEx Day-turn Hubs will sort a maximum of 80%
of the total USPS ULD’s. FedEx will setup the sort operations to accommodate a
minimum of 106 ADC splits Upon the written request of USPS, up to seven
additional splits may be added on each anniversary date of the Service
Commencement Date for the ensuing year.

7.2.0   FedEx Hubs will CONS scan all sorted Handling Units as they are loaded
into a ULD. FedEx Hubs will scan all By-pass ULD’s with a Hub Scan.

7.3.0   FedEx will not transport or process the separated contents of opened
tubs, mail trays or mail bags that are discovered at any point in the
performance of the FedEx Services. These separated contents will be processed as
Exception Mail.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------



 



7.4.0   On a Schedule Period basis, at the request of USPS, FedEx’s Memphis Hub
will tender to USPS all destinating volume to AMCs that are designated as
trucking destinations. USPS will provide transportation for such volume.   8.0.0
  Market Outbound Operating Plan — Night-turn

8.0.1   Section 8 is applicable to all Outbound Market Volume for the Night-turn
Operations. Attachment II is the Night-Turn Operating Plan and will be provided
by September 1, 2006. This plan details, in tabular form, the operating plan for
the Night-Turn operations. This plan lists the various USPS origin plants and
the AMC locations that are served by these plants. The Night-Turn Operating Plan
lists the total weight that will be processed from each location and provides a
Process Code that describes the methods of and time periods for the tender and
acceptance from and to each AMC and ADC. The local management for FedEx and USPS
will enter into a Local Plan concerning the local operations that will address
the matters and be subject to the limitations set forth in Section 5.0.0.  
8.1.0   USPS Operational Requirements

8.1.1   The maximum number of Handling Units (excluding ULDs) accepted by FedEx
at each location for the Night-turn will be [ * ] times the number of Handling
Units (excluding ULDs) for the Schedule Period in the Committed Volume Schedule.
FedEx may refuse additional Handling Units above this level at its sole
discretion.

8.1.2   USPS will deliver all outbound USPS Night volume to the local FedEx
location as designated in the Night Turn Operating Plan.       (d)

8.1.3   All USPS night volume including the By-pass ULD will be tendered with a
D&R Tag affixed that satisfies the Scanning Specifications attached hereto as
Attachment VI has a human readable URSA code on it and which is applied in a
manner and orientation that allows the bar code to be scanned following
procedures used by FedEx for all other customer packages. USPS will notify FedEx
before making any modifications to the Scanning Specifications of the D & R Tag.
USPS will allow ample time for FedEx to make the necessary system changes before
implementing the modifications. For those Handling Units which are tendered
without a D&R Tag, FedEx may process such Handling Units in accordance with
Section 8.2.7 below.

8.1.4   All USPS night volume must be tendered to the FedEx location by the
times designated by market specified in the Night Turn Operating Plan.

8.1.5   USPS will not tender (and FedEx shall not accept) any Unacceptable
Package, as described in Attachment IV.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

12



--------------------------------------------------------------------------------



 



8.1.6   USPS will tender to FedEx any Acceptable Dangerous Goods or Acceptable
Hazardous Materials at least [ * ] to the tender time specified in Attachment
II. Acceptable Dangerous Goods include toxic and infectious substances,
radioactive materials and ORM-D as specified in the FedEx Service Guide in
effect at the time of shipment USPS agrees that each package which contains
Acceptable Dangerous Goods or Acceptable Hazardous Materials will have affixed
to it a declaration form and any required markings or labels. Each such package
must be separately tendered to FedEx and not placed in a ULD. USPS shall only
tender items of Inaccessible Dangerous Goods which are properly packaged in
accordance with the FedEx Service Guide in effect at the time of shipment and
Section 601.10.0 of the Domestic Mail Manual.   8.1.7   USPS will tender to
FedEx any Perishables in accordance with appropriate packaging requirements
specified in Attachment IV.

8.1.8   USPS will reload all ULDs, identified at USPS locations by the receiving
FedEx employee, as not Airworthy.

8.1.9   USPS will notify the local FedEx operation, in the manner described in
the Local Plan, no later than 2 hours prior to the Latest Tender Time specified
for such location in the Night-Turn Operating Plan of any ULDs that are not
Airworthy. FedEx will replace these ULDs no later than 60 minutes prior to the
Latest Tender Time specified for such location in the Operating Plan.

8.1.10   If USPS engages a third party ground handling entity to perform any of
its obligations hereunder, USPS will have the responsibility to ensure that the
third party entity performs the obligations of USPS. USPS will remain primarily
responsible hereunder notwithstanding the engagement of any such third party.

8.1.11   USPS will not utilize forklifts or pallet jacks without slave pallets
in the movement or positioning of any FedEx ULDs at any time. USPS AMC
management will notify local FedEx management of any incidents and reimburse
FedEx for any ULD repairs at the rates and in the manner specified in the
Exhibits B and C to the Agreement.

8.1.12   In order to provide FedEx sufficient space in which to unload the
trucks, not more than 50% capacity of any truck will be loaded with APCs. APCs
must be loaded in the nose of the truck. The remaining capacity of the truck can
be loaded with Gaylords or loose Handling Units up to a maximum of 90% of the
capacity of the truck.   8.1.13   USPS agrees to provide and install a SAMS
server in the Hub and to maintain the SAMS system. In lieu of providing a SAMS
server, the operating speeds of the SAMS units should be increased so that each
unit produces a D&R Tag at the rate of six (6) per minute. USPS shall also
furnish all supplies necessary for operation of the SAMS server, SAMS units and
printers.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

13



--------------------------------------------------------------------------------



 



8.1.14   USPS agrees to provide all necessary SAMS processing training to those
employees designated by FedEx. During such training, USPS agrees to address the
requirements set forth under the “User Responsibility Agreement Statement”
section of USPS Form 1357 and collect the signed forms from the designated FedEx
employees. Notwithstanding the provisions of Form 1357, USPS acknowledges and
agrees that it has no authority to discipline FedEx employees.   8.2.0   FedEx
Operational Requirements

8.2.1   The local FedEx location will receive the Outbound Market Volume on the
Night-turn Operations and place the packages into the outbound Night-turn
linehaul network.

8.2.2   Unless an exception location is identified by the parties, the local
FedEx location will perform a Possession Scan on each USPS Night-turn package
tendered to FedEx and will CONS (Consolidation Scan) the package into a ULD.

8.2.3   FedEx will position or stage all necessary outbound equipment at least
four (4) hours prior to the Latest Tender Time unless otherwise agreed in the
Local Plan.   8.2.4   FedEx will stage only Airworthy ULDs at the local AMC.

8.2.5   At the time of acceptance of tender from USPS FedEx will inspect all
ULDs to ensure the ULDs are Airworthy. The acceptance of the ULDs by FedEx will
be deemed to be an agreement on the part of FedEx that the ULD is Airworthy at
the time of its acceptance.

8.2.6   FedEx will not transport or process the separated contents of opened
tubs, Mail Trays or Mail Bags that are discovered at any point in the
performance of the FedEx Services. These separated contents will be tendered to
the location specified in the Local Plan for reprocessing by USPS no later than
two hours after the scheduled departure time of the Aircraft.

8.2.7   If USPS tenders any of the following types of Handling Units, such items
will be designated as Exception Mail:

  (a)   A Handling Unit without a D&R Tag;     (b)   A Handling Unit with an Air
Contract Transportation tag;     (c)   A Handling Unit which lacks any routing
information; (d) A Handling Unit that has the routing information rendered
illegible or which becomes detached during operations; and (e) A Handling Unit
which contains conflicting routing information within the D&R Tag.

8.2.8   FedEx agrees to process the Exception Mail by operating the Surface Air
Management System (“SAMS”) units located in the FedEx Memphis, Indianapolis and
Oakland Hubs. FedEx agrees to operate the SAMS units as follows:

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

14



--------------------------------------------------------------------------------



 



  (a)   All Exception Mail which is processed prior to the down-time of the
Hub’s primary input belt will be provided with a new D&R Tag and moved on the
same day;     (b)   Any Exception Mail which is not processed prior to the
down-time of the Hub’s primary belt will be moved the next business day, but in
no event shall FedEx be required to process more than 5,000 D&R Tags per
operating day;     (c)   FedEx shall conduct SAMS processing five days per week,
Monday through Friday;     (d)   One day each week, FedEx shall conduct a manual
audit of the Exception Mail which is processed in the SAMS unit for that day.
The audit shall be performed on a minimum of 12.5% of the Exception Mail and the
following summary information will be provided to the USPS:

  a.   The origin zip code or origin AMC of the Exception Mail item;     b.  
The nature of the irregularity that caused the Handling Unit to be classified as
Exception Mail; and     c.   The zip code of the destination and the three
letter identifier on the original D&R Tag.

  (e)   Any Exception Mail which is routed through the Hub’s west exception
slide where the human readable D&R Tag number is legible and a replacement bar
code can be created will be processed in accordance with normal operations and
will not receive a D&R Tag from the SAMS unit. In such event, no additional
charge will be assessed for such item.     (f)   Any Exception Mail which is
unable to be processed due to the inoperability or malfunction of the SAMS
system shall be processed the following business day, provided the SAMS system
becomes operable. However, in the event the SAMS system is inoperable the
following business day, the additional Exception Mail will be loaded on USPS
supplied trailers and USPS will remove for relabeling. If the SAMS unit becomes
inoperable, FedEx shall immediately notify the USPS Manager at the FedEx Hub.  
  (g)   FedEx will charge USPS for the relabeling in accordance with Exhibit B.

9.0.0   Market Inbound Operating Plan — Night- Turn   9.1.0   FedEx Operational
Requirements

9.1.1   The local FedEx ramp will receive the Inbound Market Volume from the
Night-turn Operation and tender it to USPS employee or designated agent in
accordance with the Night-Turn Operating Plan.

9.1.2   The local FedEx ramp will perform a Delivery Scan and will have
available for tender all inbound USPS Night volume within [ * ] (with the first
volume [ * ]) of the Actual Aircraft Arrival . The undertakings of FedEx in this
Section shall not be deemed to be a waiver of FedEx’s Market Service Commitment
Time or the provisions of Section 8.5 of the Agreement.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

15



--------------------------------------------------------------------------------



 



9.2.0   USPS Operational Requirements.

9.2.1   Local USPS AMC employee or other designee will pick up the USPS
Night-turn volume from the local FedEx ramp. On an exception basis, as defined
in the Night-turn Operating Plan FedEx may deliver this volume to the designated
USPS location.   10.0.0   FedEx Requirements — Night Turn

10.1.0   FedEx will notify the contact individual listed in the Local Plan if
any volume misses the outbound launch. Unless otherwise notified by USPS, FedEx
Night-turn operation will sort any USPS Night-turn volume that misses the
outbound launch on the next Day-turn operation.

10.2.0   FedEx Night Operation will tender all unidentifiable USPS Night volume
to the local USPS employee.

11.0.0   Recourse Issues

11.1.0   Packaging that does not meet FedEx acceptance standards (e.g.. bags
with loose hanging strings and Unacceptable Packages) will be returned to the
local designated USPS location.

11.2.0   FedEx will have the discretion, to refuse to accept or move on the next
business day, any late tender of product or product beyond maximum. FedEx will
have the right to refuse to accept or tender back to USPS any Dangerous Goods or
Hazardous Goods packages that are damaged or that FedEx reasonably believes may
compromise the safety of its operations. FedEx will notify the USPS contact as
specified in the Local Plan if the product will not move at the time period
originally contemplated by USPS. USPS will have the right to repossess any
packages that FedEx has notified USPS it will not move.   11.3.0   Loading the
wrong complement of ULDs or loading non-airworthy ULDs.

If USPS has loaded the wrong complement of ULDs or has loaded into non-Airworthy
ULDs, USPS will reload the packages into the correct complements of Airworthy
ULDs. FedEx may refuse to accept these Handling Units if such reloading can not
be accomplished by the Latest Acceptance Time. If FedEx notifies USPS of a
required change in the ULD complement, FedEx will provide the required
complement of airworthy ULDs. All Handling Units already loaded in ULDs by USPS
prior to receiving the appropriate complement will be accepted by FedEx and will
be reloaded by FedEx at no cost to USPS.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

16



--------------------------------------------------------------------------------



 



12.0.0   Cooperation   12.1.0   FedEx and USPS will identify a list of contact
individuals for communication and coordination of day-to-day operations/schedule
block planning/fiscal year planning and long range planning. This will be
updated quarterly.   12.2.0   The local USPS management will coordinate at least
once per month with the designated FedEx senior manager after the first month of
operation to review performance and develop resolutions.   12.3.0   Local USPS
management will review and revise, as necessary, each local plan subject to the
agreement of the designated local FedEx senior manager or designee for each
Schedule Block no later than 21 days prior to the Schedule Block Implementation
Date.   12.4.0   Designated contact individuals from FedEx and USPS will resolve
all day-to-day operational issues including but not limited to —   12.4.1   Spot
Opportunities to increase volume tendered to FedEx by USPS;   12.4.2   Overflow
requests for special movements;   12.4.3   Service Levels and Performance; and  
12.4.4   Revisions to finalized schedule period.   12.5.0   FedEx and USPS will
designate a system wide operations review delegation (the “SWORD Committee”) to
address continuous improvement. The review committee will meet quarterly.
Discussions will include but will not be limited to:   12.5.1   Performance
parameters;   12.5.2   Billing and IT issues;   12.5.3   Service opportunities;
  12.5.4   Holiday and exception planning;   12.5.5   Volume adjustments

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------



 



12.5.6   Long range planning/forecasts;   12.5.7   Changes to the Scanning
Specifications; and   12.5.8   Proposals for methods of making operations more
cost efficient for both parties.   12.6.0   FedEx and USPS contract
administrators will be identified for communication and coordination of
day-to-day revenue contract operational requirements and support, and fiscal
year and long range planning.   12.7.0   FedEx will provide office space in
Memphis, Tennessee for four liaison employees of USPS.   13.0.0   Operational
Requirements for the Shipment of Acceptable Dangerous Goods, Registered Mail
(RML) and Lives.   13.1.0   The transportation by FedEx of Acceptable Dangerous
Goods and Acceptable Hazardous Materials, Registered Mail and Lives shall be in
accordance with the procedures set forth in Attachment VII to this Exhibit A.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

18



--------------------------------------------------------------------------------



 



ATTACHMENT I TO OPERATING SPECIFICATIONS
DAY-TURN OPERATING PLAN
[ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

19



--------------------------------------------------------------------------------



 



ATTACHMENT II TO OPERATING SPECIFICATIONS
NIGHT-TURN OPERATING PLAN
[ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

20



--------------------------------------------------------------------------------



 



ATTACHMENT III TO OPERATING SPECIFICATIONS
GUIDELINES FOR DETERMINATION OF AIRWORTHINESS OF ULDS
The Airworthy ULD Inspection Checklist (laminated 3’’ x 5’’, M-8266A, LOGOS#
154731, or laminated 8-1/2’’ x 11’’, M-8266B, LOGOS# 154730) has been developed
to provide all personnel working with ULDs a set of criteria for determining
whether or not a ULD is airworthy.
The following checks must be performed (using the checklist) on any ULD prior to
use:
1. The primary inspection must be performed by the qualified designee prior to
loading the ULDs with freight.
2. The secondary (final) inspection is performed by the uppers/lowers captain.
He must inspect the ULD at the aircraft prior to loading the ULD onto the
aircraft. This ensures that only airworthy ULDs (loaded with freight) are loaded
onto aircraft. The uppers/lowers captain must enter his name and employee number
in the appropriate field of the onload control sheet confirming that all ULDs
loaded on the flight are airworthy according to the checklist. Then the onload
control sheet is filed in the Ramp Paperwork 30-day File.
NOTE: The uppers/lowers captain does not check the checklist items marked with
an asterisk (*).
If damage to a ULD is at or above the measurements described below, the ULD is
considered NU or TO (not usable or truck only). See Figure 1 for typical ULD,
and Figure 2 for typical pallet, structural components. If damage to the ULD is
below the measurements described in this manual, the ULD is considered an AW
(airworthy) ULD.
NOTE: Under no circumstances is duct tape to be used for ULD repair. Use only
aluminum speed tape (LOGOS# 115230) to patch holes in aluminum ULDs that fall
within the measurements described in the checklist below. Tape should be used
and properly applied to both sides of the damaged area and overlap the hole at
least 3”.
NOTE: Aluminum speed tape must be used on HAZ cans with holes to be considered
airworthy (SAX/AWX/AYX).
NOTE: Aluminum speed tape should never be used on a vinyl curtain. If curtain
damage falls within AW specifications, nothing is required. Cloth tape or Gill
Liner tape may be used on TO or NU ULD curtains to secure.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

21



--------------------------------------------------------------------------------



 



NOTE: Door locks must be operable for the container to be considered airworthy.
This checklist is divided into two sections, Containers (front) and Pallets/Nets
(back). Use the checklist to ensure that any damage to the ULD falls within the
measurements.
Containers
Vinyl Doors:
Tears and/or rips are not greater than 8” x 10.”
There are no broken door cables.
Door cables are not severely frayed (more than 25% of its strands are broken).
Door bar has no cracks greater than 1” x 3/8.”
Removable Doors:
Panels have no tears, punctures, or holes greater than 4” x 2”.
Door frame cracks are less than 3” x 1/2.”

Extrusions/Frame:
Cracks are less than 3” x 1/2.”
Dents are less than 2.”
Aluminum Panels:
Panels have no tears, punctures, or holes greater than 4” x 2” within 3” of any
adjoining edge extrusion.
Panels have no tears or punctures greater than 7” x 4” beyond 3” of any
adjoining edge extrusion.
Lexan Panels:
Panels have no tears, rips, cracks, or punctures within 2” of any panel
extrusion.
Panels have no tears or punctures greater than 10” in length beyond 2” of any
adjoining edge extrusion.
Base Sheet:
Base sheet has no tears, punctures, or drilled holes greater than 1/2.”
Base Rails*:

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

22



--------------------------------------------------------------------------------



 



Cracks, splits, or dents do not exceed 3” x 1/2.”
Rivets Base Sheet:
There are at least 5 good rivets between any 2 missing rivets.
There are no more than 5 missing rivets.
NOTE: Speed tape (Logos 115230) should be applied to holes that are within
airworthy limits and be properly applied to both the interior and exterior of
the container.
Pallets/Nets
Base Sheet:
Within 3” of any adjoining edge extrusion, there are no tears or punctures
greater than 3” x 1.”
Beyond 3” of any adjoining edge extrusion, there are no tear or puncture greater
than 6” x 2.”
Base Rails:
Cracks, splits, or dents do not exceed 3” x 1/2.”
Inflection (bowing of edges toward center) is less than 4.”
Rivets Base Sheet:
There are at least 5 good rivets between any 2 missing rivets.
There are no more than 5 missing rivets.
Net Criteria:
Net has 4 edges corresponding to the 88” or 96” and 125” sides of the pallet.
Each short side has 4 permanently attached, serviceable double stud locks.
Each long side has 5 permanently attached, serviceable double stud locks.
One cinching lash cord is attached at each corner. The cord must not be cut or
excessively worn.
Net mesh openings have:
No more than two cut diamonds on any side.
No more than two adjoining cut diamonds.
No cut diamonds on the bottom two rows of diamonds.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

23



--------------------------------------------------------------------------------



 



NOTE: A 50% load reduction or a pallet gross weight of 7,500 pounds is allowed
if the damage above the bottom two rows of diamonds are not greater than two cut
diamonds per side and that there is a minimum of one complete diamond between
any two cut diamonds.
Net Kit
Net kits are being installed on all new SAA and AMJ units. The net kit allows a
non-airworthy container to be used as if it was in an airworthy status provided
a pallet net is secured over the damaged container.
There are two restrictions to the net kit program:
1. The maximum certified weight limit for an SAA is reduced from 13,300 lbs to
9,975 lbs., a 25% reduction. The maximum certified weight limit for an AMJ is
reduced from 15,000 lbs to 11,250 lbs., a 25% reduction.
2. The option to use the net kit is limited to 90 days from the first date that
a net is applied to a non-airworthy container, no matter if the netting option
is used everyday or just a few days within the 90-day period.
NOTE: Continue to mark the ULD airworthiness status on the closeout slips as you
would normally, using the airworthiness rules. If the ULD is a TO status, mark
the closeout slip TO. This ensures that the closeout slip and the ULD system
match in airworthiness status. Once the ramp agent answers ‘Y’ in the weight and
balance system for yes to the container is netted, the condition status will
change to “##” (symbols that looks like pallet nets)
Hazardous Materials Uld Hose Connection
The hazardous material ULD’s hose connector must be checked for stability. Push
on the outside of the connector to ensure flexibility.
WARNING: INJURY TO FLIGHT CREW OR AIRCRAFT DAMAGE WILL OCCUR IF THE HAZARDOUS
MATERIAL ULD DOES NOT FUNCTION PROPERLY DURING AN EMERGENCY.
Saa Open Front Containers
Holes, tears, or rips to the vinyl door covers are permissible as long as they
fall within the limits of the Airworthy ULD Inspection Checklist.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

24



--------------------------------------------------------------------------------



 



Dropped ULDS
Dropping a ULD (loaded or empty) is considered an accident and must be reported.
Placarding Damaged ULDS
When a ramp agent or qualified designee discovers a damaged ULD at his ramp
location, he must determine if the ULD is AW (airworthy), TO (truck only) or NU
(not usable). Use the Airworthy ULD Inspection Checklist to determine the ULD’s
airworthy status. TO or NU ULDs must be placarded with the Damaged ULD Placard
(M-8262, LOGOS 154405) (Figure 3 and Figure 4) (refer to R7-15-10-5 DAMAGED
NET/ULD PLACARD PROCEDURE). Nonairworthy ULDs must be routed to the closest
repair facility in EWR, MEM, LAX, or IND, MNL, CDG, or to a city that connects
with any of these repair sites.
NOTE: Managers must ensure all damaged assets are entered into FAMIS, FS-1861
(refer to R7-15-10-5 DAMAGED NET/ULD PLACARD PROCEDURE).

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

25



--------------------------------------------------------------------------------



 



ATTACHMENT IV
TO
OPERATING SPECIFICATIONS
UNACCEPTABLE PACKAGING
A. PACKAGING AND MARKING — GENERAL
All packages must be prepared and packed for safe transportation with ordinary
care in handling. Any articles susceptible to damage as a result of conditions
which may be encountered in air transportation, such as changes in temperature
or atmospheric pressure, must be adequately protected by proper packaging.
Items that cannot be packed into cartons (auto tail pipes, mufflers, tires,
rims, etc.) should have all sharp edges and protrusions wrapped and the address
label secured by pressure-sensitive tape wrapped completely around the object.
Briefcases, luggage, garment bags, aluminum cases, plastic cases, computer
cartons or similar types of items whose outer finish might be damaged by
adhesive labels, soiling, marking or other types of surface damage that is
normal with ordinary care in handling should be placed in a protective container
for shipment. Items with casters, wheels or rollers must have them removed or
packaged to prevent damage.
Blood, urine and other infectious substances will be accepted only when shipped
in a strong outer shipping container constructed of cardboard/corrugated
fiberboard, wood, metal or rigid plastic containing a sealed watertight primary
receptacle placed inside of a sealed watertight secondary receptacle. Absorbent
material must also be placed inside of the secondary watertight receptacle.
Packaging must be larger than 7” in length, 4” in width, and 2” in depth.
Packages smaller than the minimum size should be placed in other packaging.
Unacceptable packaging includes, but is not limited to, StyrofoamTM, plastic
bags and paper envelopes,. We will refuse to accept packages not meeting these
or any federal requirements. Also, all shipments of blood and blood products
must comply with all applicable local, state and federal laws governing packing,
marking and labeling. Any diagnostic specimens must be properly packaged in
accordance with 49 CFR 173.134 and 173.199, ICAO Packaging Instruction 650 and
Domestic Mail Manual C023.8.0. and must have the shipper’s name and address
permanently affixed to the package.
FedEx will only accept shipments of firearms when (i) either the shipper or
recipient is a licensed manufacturer, licensed importer, licensed dealer or
licensed collector and is not prohibited from making such shipments by federal,
state or local regulations when these conditions are met; and (2) the shipper
and recipient are of legal age as identified by applicable state law.. FedEx
will accept and deliver firearms between all areas served in the U.S. and Puerto
Rico. Upon presenting the package for shipment, the shipper is required to
inform FedEx that the package contains a firearm. Firearms may not be

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

26



--------------------------------------------------------------------------------



 



shipped in one complete piece. When tendered for shipment, the firearm must be
rendered inoperable, either by removing the firing pin in the gun and
disconnecting the barrel, or by some other means so the package does not contain
a completely assembled, usable weapon. The outside of the package should bear no
label, marking, or other written notice that a firearm is contained within. This
includes the abbreviation of the name of the shipper or recipient if the name
would clearly indicate that the package could contain a firearm. Firearms and
ammunition may not be shipped in the same package. Ammunition is always an
explosive and must be shipped as dangerous goods. The shipper and recipient are
required to comply with all applicable government regulations and laws,
including those pertaining to labeling. The local division office of the Bureau
of Alcohol, Tobacco and Firearms (ATF) can provide assistance with the packaging
and shipment of firearms.
FedEx will accept alcohol shipments (beer, wine and hard liquor) when both the
shipper and recipient are either a licensed wholesaler, licensed dealer,
licensed distributor, licensed manufacturer, or licensed importer. Alcohol
service into, out of, or within the states of Massachusetts and New Hampshire is
not currently available. Shipments from licensed entities to consumers are
permitted in certain instances for wine shipments only.
Tobacco products will be accepted only when shipped from a licensed dealer or
distributor to another licensed dealer or distributor.
Plants and plant materials, including seedlings, plant plugs and cut flowers,
must be shipped in accordance with applicable state and federal laws. Packages
containing these items may be inspected by government agencies, which may result
in a delay in delivery.
Ostrich/emu eggs may be shipped only in accordance with applicable state and
federal laws. The shipper is responsible for ensuring compliance with state and
federal law.
FedEx does not provide special handling for packages bearing “Fragile” or
“Refrigeration required” FedEx does provide attention for orientation markings
(e.g., “UP” arrows or “THIS END UP” markings).
Meat, fish and poultry shipments can be shipped only in accordance with
applicable state and federal laws. The shipper is responsible for ensuring
compliance with state and federal law.
Shipments of over-the-counter and prescription pharmaceuticals will only be
accepted when tendered in accordance with applicable federal, state or local
laws. The shipper is responsible for compliance with all applicable laws.
Pharmaceutical packages should bear no label, markings, or other written notice
that a pharmaceutical is contained within. Proper packaging such as cotton or
other appropriate packing material should be used in order to protect the
contents of the shipment.
B. PACKAGING AND MARKING — LIVE ANIMAL SHIPMENTS

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

27



--------------------------------------------------------------------------------



 



Any mailing container used for mailable animals must be made of at least
275-pound test, double wall, corrugated, weather-resistant fiberboard (W5c) or
equivalent and must be adequately ventilated. The container must be constructed
to prevent escape of the animals while in the mail and to preclude the container
and its contents from being crushed in normal handling. The outside of the
container must include a return address and a description of the contents. A
container marked “If Undeliverable, Abandon” is not accepted.
C. PROHIBITED ITEMS
The following items are prohibited and will not be accepted:
a. Cash, currency, collectible stamps and coins.
b. Warm-blooded animals (e.g., hamsters, mice, rats, guinea pigs, rabbits, cats,
dogs, squirrels, parakeets and canaries) and fish (Edible seafood such as live
lobsters, crabs or other types of fish/shellfish for human consumption are
acceptable, provided the shipper is in compliance with state and federal laws.)
c. Animal carcasses will not be accepted. Animal heads and other parts for
taxidermy may be accepted but must be properly packaged. Restrictions do not
apply to materials intended for consumption.
d. Human corpses, human body parts, human embroyos or cremated or disinterred
human remains.
e. Shipments which require us to obtain a federal, state or local license for
their transportation.
f. Shipments which may cause damage or delay to equipment, personnel or other
shipments.
g. Lottery tickets and gambling devices where prohibited by federal, state or
local law
h. Hazardous waste, used hypodermic needles and/or syringes or medical waste
i. Packages/shipments that are wet, leaking or emit an odor of any kind
j. Packages that are wrapped in kraft paper.
k. Live insects, except as provided in Section 9.3 of the Domestic Mail Manual.
l. Shipments whose carriage is prohibited by law, statute or regulation of any
state in which the shipment may travel
m. Shipments whose carriage is prohibited by applicable federal, state or local
law
n. Shipments with loose hanging straps or strings.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

28



--------------------------------------------------------------------------------



 



ATTACHMENT V TO OPERATING SPECIFICATIONS
FEEDER OPERATING PLAN
[ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

29



--------------------------------------------------------------------------------



 



ATTACHMENT VI TO OPERATING SPECIFICATIONS
SCANNING SPECIFICATIONS
[USPS Logo]
USPS Engineering
Material Handling Technology
Dispatch and Routing Tag
Air Assignment Label
Specification

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

30



--------------------------------------------------------------------------------



 



CONTENTS

                      1.0       Introduction     94       1.1   Scope     94    
  1.2   Background     94          
1.2.1
  Barcode Information     94          
1.2.2
  Human Readable Information     94   2.0       Referenced Documents     96    
  2.1   Government Documents     96          
2.1.1
  USPS Manuals     96       2.2   Non-Government Documents     96          
2.2.1
  Specifications     96   3.0       Requirements     97       3.1   Description
    97       3.2   Performance     97       3.3   D&R Label Layout     97      
   
3.3.1
  Barcode Location     97          
3.3.2
  Barcode 93 Contents     97          
3.3.3
  Barcode 128 Contents     101          
3.3.4
  Barcode 93 Dimensions     101          
3.3.5
  Barcode 128 Dimensions     102          
3.3.6
  Reflectance Specifications     103          
3.3.7
  Human Readable Information     103          
3.3.8
  Label Stock Specifications     105  

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



FIGURES

             
Figure 3-1.
  Reserved        
Figure 3-2.
  D&R Label Layout, One Leg     107  
Figure 3-3.
  D&R Label Layout, Two Legs     108  
Figure 3-4.
  D&R Label Layout, Three Legs     109  
Figure 3-6.
  D&R Label Sample, One Leg     110  
Figure 3-7.
  D&R Label Sample, Two Legs     111  
Figure 3-8.
  D&R Label Sample, Three Legs     112  
Figure 3-9.
  HAZMAT/PERISH D&R Label Sample     113  

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



TABLES

             
Table 3-1.
  Base 36 Characters     97  
Table 3-2.
  Base 36 to Base 10 Conversion Calculation     98  
Table 3-3.
  Base 10 to Base 36 Conversion Calculation     99  
Table 3-4.
  Mail Class Characters     99  
Table 3-5.
  Base 42 Characters     100  
Table 3-6.
  Base 10 to Base 42 Conversion Calculation     100  
Table 3-7.
  Base 42 to Base 10 Conversion Calculation     101  
Table 3-8.
  Unique Sequence ID Examples     101  
Table 3-9.
  Face Stock Characteristics     105  
Table 3-10.
  Adhesive Characteristics     105  
Table 3-11.
  Liner Characteristics     106  

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



1.0   Introduction

Scope
This document details specifications for the bar-coded D&R (Dispatch and
Routing) Labels used in the United Stated Postal Service STARSHIP Program. D&R
Labels are used when assigning unit loads to air transportation.
Background
The USPS is improving the quality of distribution and mail service via airlines
by installing MPEs (Mail Processing Equipment), such as SWYB
(Scan-Where-You-Band) systems and others that generate D&R labels, at new and
existing mail facilities. The SWYB system prints a bar-coded D&R label, which is
affixed to a unit load at the time of flight assignment. A unit load is defined
as a half-MM tray, an MM tray, a tub, sack, pouch, or an outside.
Barcode Information
The D&R label consists of two barcodes, Code 93 and Code 128. The first 10
characters represented by the Code 128 barcode are the same as the 10 characters
represented in the Code 93 barcode.
Code 93
The Code 93 barcode data located on the lower half of the D&R label includes the
following information. See section 3.3.2 for complete definitions.

  •   Day of assignment and destination ZIP Code (SCF)     •   Mail class     •
  Routing index number     •   Unique sequence number

Code 128
The 128 barcode data located on the top portion of the D&R label includes the
following information. See section 3.3.3 for complete definitions.

  •   Day of assignment and destination ZIP Code (SCF)

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

94



--------------------------------------------------------------------------------



 



  •   Mail class

  •   Routing index number

  •   Unique sequence number

  •   Mailpiece weight

Human Readable Information
Human readable information on the label includes the following information. See
section 3.3.5 for complete definitions.

  •   NASS Code

  •   Bar Code Text (for the 128 barcode only)

  •   Mail Class

  •   BIN/Dock Number

  •   Air Flight Legs 1 – 3

  •   Departure time

  •   Arrival Time

  •   SWYB Node Address

  •   Departure Date

  •   Mailpiece Weight

  •   Destination ZIP Code

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

95



--------------------------------------------------------------------------------



 



REFERENCED DOCUMENTS
Government Documents
The following documents, the most current issue available, form part of this
specification:
USPS Manuals
Domestic Mail Manual (DMM)
Copies of the DMM may be obtained from:
Information Resource Management Department
USPS Headquarters
Washington, DC 20260-1571
Non-Government Documents
The following documents, the most current issue available, form part of this
specification:
Specifications
Automatic Identification Manufacturers
AIM/USD-7: Automated Identification Manufacturers Uniform Symbol Description —
CODE 93
AIM Documents are copyrighted and copies may be obtained from:
Automatic Identification Manufacturers, Inc.
634 Alpha Dr.
Pittsburgh, PA 15238
(412) 963-8588

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

96



--------------------------------------------------------------------------------



 



REQUIREMENTS
Description
The labels must conform to the specifications of this document.
Performance
The barcode label shall meet or exceed all requirements specified in the AIM
International Symbology specifications document. In addition, the label must be
in accordance with the requirements specified in this document.
D&R Label Layout
Barcode Location
Figures 3-2, 3-3, 3-4, and 3-5 display the dimensions of the labels, and the
location of the information printed on them. Figures 3-6, 3-7, and 3-8 are
examples of 1, 2, and 3 leg D&R labels. Figure 3-9 is a sample of a
HAZMAT/PERISH D&R label that happens to be a 2 leg HAZMAT label.
Barcode 93 Contents
The barcode located on the bottom of the D&R label is Code 93 consisting of ten
(10) alphanumeric characters.

  •   Characters 1-3 represent the SCF (Sectional Center Facility) and the day
of assignment.

  •   Character 4 is the Mail Class identifier.     •   Characters 5-8 represent
an Index Number tied to the National Routing Database maintained in St. Louis.  
  •   Character 9 & 10 are a unique sequence number.

SCF and Day of the Month
The first three characters represented by the barcode are encoded in base-36
format. The first three characters of the barcode data represent the SCF and the
dispatch day of the month. The following character set is used for base 36
calculation:

                                                                               
                                                                 
Position
    0       1       2       3       4       5       6       7       8       9  
    10       11       12       13       14       15       16       17  
Character
    0       1       2       3       4       5       6       7       8       9  
    A       B       C       D       E       F       G       H  
 
                                                                               
                                                               
Position
    18       19       20       21       22       23       24       25       26  
    27       28       29       30       31       32       33       34       35  
Character
    I       J       K       L       M       N       O       P       Q       R  
    S       T       U       V       W       X       Y       Z  

Table 3-1. Base 36 Characters

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

97



--------------------------------------------------------------------------------



 



Values are calculated as follows:
Day of the month multiplied by 1000, then add the SCF. This number (base 10) is
then converted to base 36. For example, SCF of 907 dispatched on the 23rd would
be calculated as follows:
23 X 1000 = 23000 + 907 = 2390710 à IG336
Table 3-2 demonstrates the calculation for converting base 36 number to the base
10.

                                         
I = Position 18
  18 x 362 =     23328         23328      
G = Position 16
  16 x 361=     576         576      
3 = Position 3
  3 x 360 =     3       + 3                  
IG336
  =             2390710              

Table 3-2. Base 36 to Base 10 Conversion Calculation
To extract the dispatch day and the SCF from the barcode data, first convert the
base 36 values to base 10, then divide the number by 1000. The integer number
represents the dispatch day and the decimal value is the SCF. For example, the
value of IG3 is extracted as follows:
IG336 à 2390710 / 1000 = 23.907
Where:
23 is the day of dispatch and 907 represents the SCF.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

98



--------------------------------------------------------------------------------



 



Table 3-3 depicts the conversion of the base 10 value to base 36.

                                             
 
  23907 / (36)2   = 18.446   à   18 =       I      
 
                             
18 x (36)2 =
  - 23328                          
 
 
 
                         
 
  597 / (36)1   = 16.083   à   16 =       G      
 
                             
16 x (36)1=
  - 576                          
 
 
 
                         
 
  3   = 3x 360   à   3 =       3                  
2390710
          =         IG336              

Table 3-3. Base 10 to Base 36 Conversion Calculation

Note:   The first three characters apply to both the Code 128 and Code 93
barcodes of the D&R label.

Mail Class
The fourth character of the barcode represents the Mail Class. Refer to examples
in Table 3-4 below.

      Character   Description F  
1st Class
P  
Priority
E  
Express
R  
Registered

Table 3-4. Mail Class Characters

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

99



--------------------------------------------------------------------------------



 



For more information on Mail Class descriptions, refer to the Domestic Mail
Manual (DMM). See Section 2.1.1 of this document.

Note:   The fourth character applies to the Code 128 and Code 93 barcodes of the
D&R label.

National Routing Index
The fifth through eighth characters of the D&R label barcode symbol represent
the Index Number per the National Routing Database. The Index number is a value
that identifies the origin to destination routing.

Note:   Characters five through eight apply to both the Code 128 and Code 93
barcodes of the D&R label.

Unique Sequence Number
The ninth and tenth characters in the barcode represent a unique sequence
identifier for each Routing Index number. The unique sequence number is derived
using the Binary to Code 93 (BIN93) algorithm, a USPS defined base 42 encryption
routine. The key’s unique character set begins with the consonants, followed by
the special characters (-$/+%.), and ends with the vowels. The character set is:

                                                                               
                                 
Position
    0       1       2       3       4       5       6       7       8       9  
    10       11       12       13  
Character
    B       C       D       F       G       H       J       K       L       M  
    N     P         Q       R  
 
                                                                               
                               
Position
    14       15       16       17       18       19       20       21       22  
    23       24       25       26       27  
Character
    S       T       V       W       X       Y       Z       0       1       2  
    3       4       5       6  
 
                                                                               
                               
Position
    28       29       30       31       32       33       34       35       36  
    37       38       39       40       41  
Character
    7       8       9       -       $       /       +       %       .       A  
    E       I       O       U  

Table 3-5. Base 42 Characters
Table 3-6 shows the calculation of representing base 42 value for a base 10
number:
12610 à FB42

                                         
F = position 3
  3 x 421 =     126         126      
B = position 0
  0 x 420 =     0         0                  
FB42
  =             12610              

Table 3-6. Base 10 to Base 42 Conversion Calculation

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

100



--------------------------------------------------------------------------------



 



Table 3-7 illustrates the calculation of base 42 to base 10.
FB42 à 12610

                                     
126 / (42)1
  = 3   à   3 =     F    
+ 0 / (42)0
  = 0   à   0 =     B                
126
  =             FB42              

Table 3-7. Base 42 to Base 10 Conversion Calculation
This method allows for 1,764 unique ID numbers for each Routing Index number.
See Table 3-8, for examples.

          Base 10   Base 42/ Unique Character Set 1      
BC
2      
BD
42      
CB
126      
FB
1764      
UU

Table 3-8. Unique Sequence ID Examples

Note:   Characters nine and ten apply to both the Code 128 and Code 93 barcodes
of the D&R label.

Barcode 128 Contents
The barcode located on the top of the D&R label is Code 128 consisting of twelve
(12) alphanumeric characters. The first 10 characters of the Code 128 represent
the same information as the first 10 Code 93 alphanumeric characters (see
descriptions of characters 1-10 above in sections 3.3.2.1-3.3.2.4). Code 128
consists of two additional characters listed below.

  •   Characters 11 & 12 represent the mailpiece weight.

Mailpiece Weight
The 11th and 12th characters in the barcode represent the 2-digit mailpiece
weight in pounds. These characters only apply to the D&R label’s Code 128
barcode located on the top portion of the label.
Barcode 93 Dimensions
The following are specifications for the dimensions of the barcode 93 on the D&R
label.
Nominal Narrow Element Width (X Dimension)
The X dimension is defined as the nominal width of a Code 93 Module (bar
elements or space elements). The X dimension for the bottom barcode is 0.020
inch (X = 0.020 inch). The X element must be uniform within the code.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

101



--------------------------------------------------------------------------------



 



Check Characters
Two check characters (C and K) are used according to AIM/USD-7, Code 93
Specification.
Element Tolerances
The symbol shall consist of barcode elements that appear as solid bars and
spaces having well-defined edges. The minimum nominal value for the width of a
single module, W, is 0.020 inch.
Three different tolerances must be considered when printing Code 93 (USD-7).
These are described as follows:
b= The tolerance on bar and space widths
e= The tolerance between similar edges of adjacent bars within a character
p= The tolerance applied to the dimension between the leading edge of the first
bar for one character and the leading edge of the next character.
The distance between the trailing edge of the last bar in one character, and the
leading edge in the first bar of the next character, must be no less than 0.0058
inch (0.147 mm), whichever is greater.
Barcode Height
The height of barcode 93 shall be 3.0 ± 0.02 inches.
Barcode 128 Dimensions
The following is the specifications for the dimensions of the barcode 128 on the
D&R label.
Nominal Narrow Element Width (X Dimension)
The X dimension is defined as the nominal width of a Code 128 Module (bar
elements or space elements). The X dimension for barcode 128 is 0.015 inch (X =
0.015 inch). The X element must be uniform within the code.
Check Characters
One check-character is used according to AIM International Symbology, Code 128
Specification.
Element Tolerances
The symbol shall consist of barcode elements that appear as solid bars and
spaces having well-defined edges. The minimum nominal value for the width of a
single module, W, is 0.020 inch.
Three different tolerances must be considered when printing Code 128 (USD-7).
These are described as follows:
b= The tolerance on bar and space widths
e= The tolerance between similar edges of adjacent bars within a character

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

102



--------------------------------------------------------------------------------



 



p= The tolerance applied to the dimension between the leading edge of the first
bar for one character and the leading edge of the next character.
The distance between the trailing edge of the last bar in one character, and the
leading edge in the first bar of the next character, must be no less than 0.0058
inch (0.147 mm), whichever is greater.
Barcode Height
The height of top 128 barcode shall be 0.50 ± 0.02 inches.
Reflectance Specifications
The reflectance specifications described in the following sub-sections apply to
both barcode 93 and barcode128.
Maximum Bar Reflectance (RB)
RB (MAX) measured using the Envelope Reflectance Meter at 650 nanometer (nm)
shall be less than 30 percent.
Minimum Space Reflectance (RS)
RS (MIN) measured using the Envelope Reflectance Meter at 650 nm shall be
greater than 70 percent.
Minimum Bar-Space Reflectance Difference (MRD)
The MRD shall be greater than 40 percent.
MRD = RS (MIN) - RB (MAX)
Quiet Zone
A quiet zone is required on the left and right sides of the barcode, no less
than 0.250 inch wide, extending from the top to the bottom of the barcode. The
quiet zone shall satisfy the criteria for space reflectance, and must be free of
spots.
Human Readable Information
Bar Code Text
The barcode text is a 12 character alphanumeric representation of the barcode
areas. The character density is 12.97 characters per inch and the character
height is 0.094 + 0.010 inch.
Air Flight Legs 1 Through 3

      The Air Flight legs 1-3 fields contain all air flight carrier and route
information. If one flight is required, that information is presented as shown
in Figure 3-2. If a transfer is required, the two flights are presented as shown
in Figure 3-3. If 2 transfers are required, the 3 flights are presented as shown
in Figure 3-4. The originating NASS codes are included for all flight legs.  

For labels with direct or 1 and 2-leg flights, the character density is 8.30
characters per inch and the character height is 0.28 + 0.01 inch. See Figures
3-2 and 3-3.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

103



--------------------------------------------------------------------------------



 



For labels with 3-leg flights, the character density is 8.30 characters per inch
and the character height is 0.135 + 0.01 inch. See Figure 3-4. Marking to be
left justified from left side of barcode and is not to exceed width of barcode.
Weight
The weight field (WGT:) contains the weight of the mailpiece rounded to the
nearest pound. For mailpieces over 99lbs, the weight is still contained in the
weight field, but the human readable barcode contains zeroes instead of the
actual weight for the 11th and 12th characters (see section 3.3.3.2 of this
document for more information). The character density is 16.7 characters per
inch and the character height is 0.070 + 0.002 inch. Marking to be left
justified from left side of barcode.
Arrival Time
The Arrival Time field (AR:) contains information describing the time and city
or airport of arrival. The character density is 16.7 characters per inch and the
character height is 0.070 + 0.002 inch. Marking to be left justified from left
side of barcode.
Leave Time
The Leave Time field (LV:) contains information representing the time and city
or airport of departure. The character density is 16.7 characters per inch and
the character height is 0.070 + 0.002 inch. Marking to be left justified from
left side of barcode.
MPE Identification and Origin
MPE (Mail Processing Equipment) identification is contained in the origin field.
The designation should uniquely identify the facility and MPE. The field
contains a maximum of 11 characters that are right justified. For example, the
ARCNET Node address can be used for this purpose.
In the sample in Figure 3-6, the origin field contains ORG: IAD: 18. The letters
represent the place of origin and the numbers identify the specific MPE. The
character density is 16.7 characters per inch and the character height is 0.070
+ 0.002 inch. Marking to be left justified from left side of barcode.
Departure Date
The Departure Date represents the day a mailpiece is designated to depart its’
original destination. This date field contains a maximum of 8 characters that
are left justified. The character density is 12.81 characters per inch and the
character height is 0.094 + 0.005 inch.
NASS Code
The NASS (National Air and Surface System) code is the three-character alpha
destination airport/city representation for the mail, such as LAX. It is
determined by the destination ZIP Code. The character density is 3.20 characters
per inch and the character height is 0.355 + 0.005 inch.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

104



--------------------------------------------------------------------------------



 



Mail Class
The Mail Class field contains the mail class information, such as F, which
represents First Class. The character density is 5.06 characters per inch and
the character height is 0.287 + 0.005 inch.
Bin/Dock Number
The Bin/Dock number is a two (2) digit inverted numeric field available to the
mail facility for assistance in handling processed mail. The character density
is 6.75 characters per inch and the character height is 0.177 + 0.005 inch.
HAZMAT or PERISH In Place of Bin/Dock Number
If the mailpiece has hazardous or perishable contents, the words HAZMAT or
PERISH will be printed in place of the Bin / Dock Number space. The character
density is 4.34 characters per inch and the character height is 0.275 + 0.005
inch. Figure 3-9 shows a HAZMAT label sample.
Destination ZIP Code
The destination ZIP Code is a three-digit code that identifies ZIP Codes. The
character density is 4.3 characters per inch and the character height is 0.275 +
0.005 inch.
Label Stock Specifications
The label shall have the following face, adhesive, and liner specifications.
Face Stock
The Face stock shall have the following characteristics

      Type   High Speed Thermal Paper
Caliper
  0.0035” ± 10%
Basis Weight
  44lb / 3000 ft2 ± 10%
Color
  White
Image
  Black
Background Reflectance
  80% minimum at 633 nanometers
Print Constant Signal
  85% minimum at 633 nanometers
Dimensions
  3.125 +0.125 / -0.000 x 5.00 +0.25 / -0.00 inches

Table 3-9. Face Stock Characteristics
Adhesive
The adhesive shall have the following characteristics

      Type   Removable Acrylic
Caliper
  0.0004” ± 10%
Basis Weight
  7.0lb / 3000 ft2 ± 10%
Peel Release
  10 – 50 g (2” width, 180°, 300 ipm)
Adhesion
  Adhesiveness must be strong enough to adhere to the polyurethane tub lid when
applied by the applicator on the AAA systems, but permit the removal from
corrugated cardboard sleeves of the MM Tray without extensive damage to the
sleeve.

Table 3-10. Adhesive Characteristics

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

105



--------------------------------------------------------------------------------



 



Liner
The Liner shall have the following characteristics

      Type   Semi-bleached Kraft, CIS Silicone
Caliper
  0.0024" ± 10%
Basis Weight
  42.0 lb / 3000 ft2 ± 10%

Table 3-11. Liner Characteristics
Storage
All label Stock characteristics shall be retained after 6 months of storage in
the original container, when stored in an environment having a temperature of
-40° to 120° F, and relative humidity of 5 to 95%.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

106



--------------------------------------------------------------------------------



 



[Diagram of label]
Figure 3-2. D&R Label Layout, One Leg

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

107



--------------------------------------------------------------------------------



 



[Diagram of label]
Figure 3-3. D&R Label Layout, Two Legs

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

108



--------------------------------------------------------------------------------



 



[Diagram of label]
Figure 3-4. D&R Label Layout, Three Legs

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

109



--------------------------------------------------------------------------------



 



[Scanned picture of label]
Figure 3-6. D&R Label Sample, One Leg

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

110



--------------------------------------------------------------------------------



 



[Scanned picture of label]
Figure 3-7. D&R Label Sample, Two Legs

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

111



--------------------------------------------------------------------------------



 



[Scanned picture of label]
Figure 3-8. D&R Label Sample, Three Legs

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

112



--------------------------------------------------------------------------------



 



[Scanned picture of label]
Figure 3-9. HAZMAT/PERISH D&R Label Sample

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

113



--------------------------------------------------------------------------------



 



ATTACHMENT VII TO OPERATING SPECIFICATIONS
DANGEROUS GOODS, REGISTERED MAIL AND LIVE ANIMAL
PROCEDURES
DANGEROUS GOODS (DG)
Beginning with the October 2006 schedule block, FedEx will accept dangerous
goods (DG) from the USPS for transportation through the FedEx network. Dangerous
goods will be accepted as a night only (Mon-Fri) movement. FedEx will only
accept inaccessible dangerous goods from the USPS based on USPS Domestic Mail
Manual, section 601.10, as stated on June 19, 2006 with the following
exceptions: 1). USPS must comply with FedEx variations to the IATA DG
regulations as stated in the Variations section of the regulations. 2). FedEx
will not accept any Used Sharps. Any future changes will be reviewed and must be
acceptable to FedEx prior to implementation.
Due to FAA paperwork and container build up requirements at FedEx ramp
locations, the tender of all DG will be no less than two hours prior to aircraft
departure. The destination tender of DG will be with scheduled mail tender.
FedEx reserves the right to reject or tender back any shipment that is damaged
or may compromise the safety of or have a negative impact on any FedEx
operations.
REGISTERED MAIL (RML)
Beginning with the October 2006 schedule block, FedEx will change from the
specific market test phase of transporting USPS registered mail to system-wide
transportation of registered mail. Registered mail will be accepted on the
Tuesday through Sunday daysort operations only. FedEx will not accept any Coded
Outside shipments. All other Outsides must have RML stickers attached,
preferably next to the D&R tag.
The Registered mail process will involve a tender from the USPS to the THS. The
THS will build “mixed” or “bypass” containers. Trucking markets will tender
direct to the designated inbound hub. RML containers will be part of the matrix
plus flex and will be tendered based on the AOP. Destination tender of RML will
be to the THS following normal tender procedures.
LIVES
Beginning with the October 2006 schedule block, FedEx will accept Live Animal
shipments from the USPS for transportation through the FedEx network. Live
Animal acceptance is per USPS Domestic Mail Manual, section 9.3, as stated on
June 19, 2006 for live animal movement by “air only”. Packaging and tendering
procedures by the THS are attached as Schedule 1. Any future changes will be
reviewed and must be acceptable to FedEx prior to implementation.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

114



--------------------------------------------------------------------------------



 



Live shipments will be accepted on the day network Tuesday through Saturday and
the night network Monday through Friday only. Due to potential extended delivery
times, FedEx will not accept any Live Animal shipments the day before a holiday.
FedEx reserves the right to reject or tender back to USPS any Live Animal
shipment that is damaged or may compromise the safety of or have a negative
impact on any FedEx operations. To protect the shipment contents, Live Animals
will only be planned to move on FedEx aircraft. Based on potential system form
changes to trucking lanes, FedEx reserves the right to restrict or modify lane
flows on a monthly basis. Live Animal volume should be planned within the USPS
forecast provided to FedEx. The cubic feet required for Live Animals will be
part of the monthly matrix plan.
The USPS will be required to supply the THS and FedEx hub/ramp locations with
spacers or other required equipment for the loading of Live Animal shipments as
needed. The USPS will also be required to supply the THS and FedEx hub/ramp
locations a determined number of coverings of loosely woven material for
covering of Lives shipments in weather events to/from THS and aircraft at ramp
locations and to/from aircraft at all FedEx hub locations. FedEx will not be
responsible for loss claims. The destination tender of Lives will be with the
scheduled mail tender.
USPS shall ensure that the THS follow the procedures set forth in Schedule 1 to
this Attachment VII when tendering live animal shipments to FedEx.
Day Network
All animal shipments must be tendered to FedEx on an aircraft pallet per the
market aircraft type (see Table 1.), except for Bee shipments tendered for 727
aircraft as stated in the THS Tender Document. The pallet types and aircraft
assignment per market will be provided by FedEx at each local DAGGER meeting
prior to a new schedule block. Tender will be at the final published AOP time.
Night Network
FedEx will accept a maximum of 200 cf (approximately 20 pieces) of Live Animal
pieces for loose loading at published AOP tender. For more than 200 cf, USPS
will be required to tender no less than 2 hours prior to schedule aircraft
departure. More time maybe required based on volume and local ramp
circumstances.
For Day and Night Network tender, all bee shipments must be tendered separately
from the other shipments so it can be loaded in the correct compartment of the
aircraft due to crew safety reasons.


*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

115



--------------------------------------------------------------------------------



 



Table 1. Pallet to Container Equivalents.
All pallets must be netted. Lives cannot be covered with plastic.

                                              Base               Max            
ULD   Dimensions   Max   Billable   Average   Gross     Aircraft Type   Pallet
Type   Equivalent   (inches)   Height   Cubic Feet   Tare   Weight   Comments  
Narrow Body   PAG, P1P
PLA, P9P   SAA
AWX(1)   88“x125"
60.4“x125”   53"
53”   427
278   240 incl net
216 incl net   13,300
7,000   B27 height code
B27 height code  
Wide Body   PMC, PMP, P6P, P6Q
PLA, P9P   AMJ
Set of LD3’s   96“x125"
60.4“x125”   72"
64"(2)   590
278   260 incl net
216 incl net   15,000
7,000   NS2 height code
LD height code

(1) Only available on limited aircraft
(2) Must be built to 64” tall.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

116



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO ATTACHMENT VII
THS Tender Document
Live Animal Procedures
Operational Overview:
The USPS will tender live animal shipments to the Terminal Handling Service
Providers (THS) starting with the October 2006 schedule for movement by FedEx
Express. Live Animals will move through the FedEx system Tuesday through
Saturday on the Day Network and Tuesday through Friday on the Night Network.
Live Animals will not move on Sunday, or the day prior to a FedEx observed
holiday. The THS will be required to load and tender the live animals in
accordance with the procedures below.
Load Requirements:
Lives must be loaded on an aircraft pallet and can never be loaded in an
aircraft container. The preferred pallet for all aircraft types is the PLA
pallet (60.4” X 125”). Refer to table 1 for height restrictions per aircraft
type. If volume dictates a larger pallet, refer to Table 1 based on aircraft
type for your location. Consult the FedEx ramp for guidance.
The THS must build one PLA pallet Tuesday through Saturday for each Hub if there
are Live Animal shipments moving to one of the FedEx Hubs that day. FedEx shall
be responsible for balancing the supply of pallets.
Live Animals will be sorted within the FedEx system through the three Hubs: MEM,
IND, and OAK. The safest route for the animals will be determined and indicated
by URSA. The URSA on the D&R tag indicates the sort location for pallet load
assignment.
     *Bee shipments must be tendered to FedEx separately. Tender procedures are
as follows per aircraft type:

  •   727 Aircraft — Up to 5 Bee packages can be tendered loose to FedEx. More
than 5 Bee packages have to be tendered in an AYY container for load in the
belly compartment. The container can contain other regular mail products to fill
the cube of the container. The bee pieces are the last items loaded at the
doorway of the container and the container door should remain off for proper air
flow. Notification of the bee shipment will be indicated on the Live Animal
Acceptance Checklist (covered in Tender section).     •   Widebody aircraft
(A310, A300, MD/DC aircraft) — Bee shipments are loaded on a PLA pallet for load
in the belly compartments. Pallets must be built per the pallet building
guidelines below. A D&R tag for the pallet is attached to the cargo net. Bees
can be loaded with other compatible animal shipments on the PLA pallet since the
pallet will be loaded in the belly compartment.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

117



--------------------------------------------------------------------------------



 



Notification of the bee shipment will be indicated on the Live Animal Acceptance
Checklist (covered in Tender section).
General Handling -

  •   Live animal shipments cannot be placed inside closed FedEx ULDs

  •   Live animal shipments must be shipped via pallet

  •   Live animal shipments must be maintained in an upright position throughout
the transportation process to prevent fatality

  •   Do not accept or load any shipment that appears to be damaged

  •   Always ensure 4” of air space around the perimeter of stacks of boxes to
ensure adequate ventilation

  •   Do not allow Live animal shipments to remain in direct sunlight for
extended periods

  •   Do not allow Live animal shipments to remain in drafty areas or exposed to
exhaust

  •   Do not place Live animal shipments near dry ice shipments

  •   Do not cover Live animal shipments with any plastic

  •   Do not place any other cargo on top of Live animal shipments

Pallet Building — (See Pallet Building Participate Manual for more details)

  •   Pallet building for mail tender through FedEx network must be performed
per Pallet building training provided by FedEx Training Department

  •   Four inch spacers must be used around each stack of Lives to allow air
flow in and around the Lives boxes

  •   Ensure there is a minimum of 4” between Lives boxes and the edge of the
pallet

  •   When building an entire pallet of Lives, boxes are stacked to a maximum of
nine high or the maximum pallet height per aircraft type which ever is less (see
Table 1)

  •   Stack Lives boxes so they remain level at all times

  •   Never place plastic under cargo net covering any Lives shipments when
building a pallet

  •   Do not load any incompatible products (i.e. dangerous goods) on the same
pallet position as Lives

  •   When topping off a package built pallet with Lives, cover packages with
plastic and netting to secure before building the Lives on top. Net Lives
separately secured to the previously built pallet as not to crush the Lives but
to prevent movement

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

118



--------------------------------------------------------------------------------



 



Container Destination and Routing Tags (D&R tags):
Each pallet must have a container D&R tag attached to the cargo net. The D&R tag
is attached to a manila tag (supplied by USPS) and secured to the net with a
cable tie. Animal pallets can be bypass or mixed.
Tender:
Live Animals are the last items to be tendered based on the market tender times.
Animal tender times and location of the tender at the FedEx ramp is agreed upon
at the DAGGER meeting. The tender location should be out of the direct weather
elements. During inclement weather conditions for tug and dolly operations,
animal pallets will be covered by a breathable tarp during transport. The tarp
will be removed by the THS driver once the pallet is tendered at the designated
location out of the elements at the FedEx ramp.
The THS driver and a designated FedEx representative will inspect the animal
pallet for acceptance prior to THS driver’s departure. A Live Animal Acceptance
Checklist will be filled out and signed by both the THS and FedEx employee. The
acceptance inspection will include: airworthiness of the pallet, proper load
procedures, and condition of packaging. FedEx has the right to deny acceptance
of the entire pallet if the pallet is non-airworthy, load procedures are not
followed per instructions in the pallet training material. FedEx has the right
to deny an individual piece if the packaging is compromised.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

119



--------------------------------------------------------------------------------



 



EXHIBIT B
RATE SCHEDULE
Pricing

  A.   Day System pricing will be composed of three pricing components; Non-fuel
transport, Fuel Transport and Package Handling.

1.  Non-fuel transport pricing will be based on the amount of Billable Volume.
Non-fuel rates apply to ULD’s and Trucking Loose. The initial rate for each tier
will be as set forth under the Column heading Year 1 and will escalate [ * ] per
year beginning with the September Schedule Period, commencing with the
September 2007 Schedule Period
The rates will be based on average daily cubic feet used per Schedule Period
based on the following table:

                                              Average Daily Cubic Feet        
Tier Range   Non Fuel Rate     From   To   Year 1   Year 2   Year 3   Year 4  
Year 5   Year 6   Year 7   Year 8 [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

120



--------------------------------------------------------------------------------



 



  a.   For Handling Units that are accepted by FedEx as bulk loaded (not in
ULDs) the weight from the Trans-Log File will be divided by [ * ] (“Conversion
Factor”) and then multiplied by the appropriate non-fuel transport pricing rate.
FedEx and USPS shall review the Conversion Factor on an annual basis to
determine whether the [ * ] should be adjusted.     b.   Partial ULD’s will be
credited at [ * ] of the non-fuel transport rate for the container identified in
the applicable matrix.

2.  Fuel transport pricing will be based on the amount of Billable Volume. Fuel
rates apply to ULD’s and Trucking Loose. The bill rate will be calculated based
on the most recently published Producer Price Index defined below. Prior to each
Schedule Period the Fuel transport pricing will be calculated as follows:

  a.   Fuel transport pricing will be adjusted based on fluctuations in the
Producer Price Index (PPI) for jet fuels as published by the US Department of
Labor and Bureau of Labor Statistics (BLS) (Commodity Code 05 7203 (Not
seasonally adjusted ))     b.   The base fuel transport price is [ * ] at a PPI
of [ * ] in 1982 dollars.     c.   Fuel transport pricing adjustment factor is
the ratio of the most recently published PPI to the base PPI.

Current PPI/Base PPI [ * ]

  d.   The fuel transport price will be calculated by multiplying the base fuel
transport price by the fuel price adjustment factor:

Fuel Adjustment Factor x Base Fuel Transport Price [ * ]
The fuel transport credit for Partial ULD’s will be as follows:

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

121



--------------------------------------------------------------------------------



 



Fuel Adjustment Factor x Base Fuel Transport Price [ * ] x .50
For Handling Units that are accepted by FedEx as bulk loaded (not in ULDs) the
Conversion Factor calculations will be made in the same manner as provided under
paragraph A.1.a of this Exhibit.
In the event there are fewer than 1,000 records in the Trans-Log File by Day 3
of the billing process, FedEx will calculate the transportation charges using
the ship day average weight per Handling Unit excluding ULDs for USPS products.
If no Trans-Log File data is available for that operating day, FedEx will use
the most recent same day of week weight per Handling Unit excluding ULDs to
determine the transport charge. In the event that the type of ULD cannot be
determined by the time of rating, FedEx will use the Schedule Period load plan
to determine the container type.
3.  Package handling pricing on individual Handling Units, excluding ULDs, will
be based on units unloaded, sorted, or reloaded by FedEx. The initial rate will
be as set forth under the Column heading Year 1 in the table below and will
escalate [ * ] each year beginning with the September Schedule Period commencing
with the September 2007 Schedule Period.
The rates will be based on the following table:

                                              Average Daily Cubic Feet        
Tier Range   Non Fuel Rate     From   To   Year 1   Year 2   Year 3   Year 4  
Year 5   Year 6   Year 7   Year 8 [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

122



--------------------------------------------------------------------------------



 



  a.   The package handling fee will be charged to every Handling Unit,
excluding ULDs, where FedEx has scanned the D&R Tag. There will be only one
handling charge per scanned D&R tag. If FedEx must re-handle packages in a
bypass container due to operational needs (e.g. change of aircraft gauge),
billing will be adjusted and a credit will be issued to the USPS on the
equivalent packages for the container type. The process for determining the
credit entails reviewing the list of containers reported by FedEx as having been
opened (“FedEx List”). FedEx will issue a credit to USPS for all items reported
on the FedEx List. The credit will be made for the amount of handling charges
assessed to USPS as based on the equivalent number of packages in the container
type reported on the FedEx List. Equivalent packages given in the table below.

                  Number of Container   Cu/ft   Handling Units AMJ   590   230
AYY   202   79 AYX   202   79 AKE   153   60 AVE   153   60 AWX   265   103 SAA
  427   166 SAX   418   163 AAM   564   220

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

123



--------------------------------------------------------------------------------



 



The FedEx List will then be compared to the list developed by USPS which
reflects the D&R Tags of each package scanned into a bypass container (“USPS
List”). The bypass containers identified on the FedEx List will be compared to
those reported on the USPS List and those appearing on both lists will be
deleted from the USPS List to avoid the issuance of a duplicate credit.
Subsequently, the USPS List will be reviewed and FedEx will then issue a credit
in the amount of [ * ] of the handling charges for the packages reported on the
remaining USPS List; provided, however, that no credit will be issued for any
bypass containers destined to a Trucking Location or any bypass container with
less than 10 pieces as indicated on the USPS List. The parties agree that the
percentage amount to be credited may be revised based on mutual agreement.

  b.   USPS shall be invoiced a handling charge of [ * ], for packages unloaded
from By-pass ULDs which are destined to a Trucking Location. FedEx and USPS
agree to the following methodology to simplify invoicing: FedEx will invoice
USPS on the daily invoice at the contractual rate for all Handling Units,
including packages unloaded from a By-Pass ULD destined for a Trucking Location.
The List of Trucking Locations is provided on Attachment 1.
FedEx will then calculate a credit at the end of each day. The credit shall
equal the difference between the Agreement’s base handling charge and the
trucking location handling charge for the packages unloaded from a By-Pass ULD
destined for a Trucking Location. The number of packages to be credited will be
determined by taking the number of By-Pass ULD’s destined for a Trucking
Location per Schedule Period as determined by the D&R Tags scanned multiplied by
the packages per ULD type in the above table.     c.   USPS and FedEx each
maintain lists of the type of ULD used to transport product tendered under the
Agreement. USPS’s list is known as the assignment log and it lists the D&R Tag
number for each ULD on such log FedEx obtains the ULD type when it performs a
pick-up scan of the D&R tag on a ULD (“FedEx ULD Type”). The D&R tag numbers on
such ULD’s are also listed on the FedEx Flight Data Record (“FDR”) The FedEx ULD
Type is used to bill the cubic footage pursuant to the table above. In order to
resolve discrepancies between ULD type as reported between FedEx and USPS, the
parties agree that the FDR shall prevail. For those instances in which a D&R Tag
reported by USPS is not located on the FDR, the parties agree that the cubic
footage reported on the USPS assignment log will be compared to the cubic
footage billed by FedEx. The difference between the two amounts shall be
adjusted by [ * ] of the fuel and non-fuel charges. The parties agree that the
adjustment percentage may be revised on mutual agreement.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

124



--------------------------------------------------------------------------------



 



  d.   USPS shall pay FedEx a fee for each Handling Unit which receives a HEX 84
scan. This fee shall be calculated in the monthly reconciliation using the
applicable tier rates as follows:

[ * ] (Non-fuel transport rate + Fuel transport rate) + Package Handling rate
4.   Exception Mail.
If FedEx processes Exception Mail as described in Section 5.2.13 of Exhibit A,
USPS agrees to pay [ * ] for each piece of Exception Mail, which is relabeled by
FedEx using the SAMS unit;.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

125



--------------------------------------------------------------------------------



 



  B.   Night System pricing will be based on the weight of individual Handling
Units.

                                  1. The non-fuel   Rate/Lb transport pricing  
  initial rate for     handling units will     escalate [ * ]     per year on
the     September Schedule     Period commencing     with the September     2007
Schedule     Period.   Year 1   Year 2   Year 3   Year 4   Year 5   Year 6  
Year 7   Year 8     [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ *
]

The Handling Unit weight will be derived from the Trans-Log File. In the event
that records are missing from the Trans-Log File by Day 3 of the billing
process, FedEx will calculate the transportation charges using the ship day
average weight per Handling Unit excluding ULDs for USPS products. If no
Trans-Log File data is available for that operating day, FedEx will use the most
recent same day of week weight per Handling Unit excluding ULDs to determine the
transport charge.
2. Fuel transport pricing will be based on the weight accepted by FedEx and
applies to all Handling Units. The bill rate will be calculated based on the
most recently published Producer Price Index defined below. Prior to each
Schedule Period the Fuel transport pricing will be calculated as follows:

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

126



--------------------------------------------------------------------------------



 



  a.   Fuel transport pricing will be adjusted based on fluctuations in the
Producer Price Index (PPI) for jet fuels as published by the US Department of
Labor and Bureau of Labor Statistics (BLS) (Commodity Code 05 7203 (Not
seasonally adjusted))     b.   The base fuel transport price is [ * ] at a PPI
of [ * ] in 1982 dollars.     c.   Fuel transport pricing adjustment factor is
the ratio of the current PPI to the base PPI.

Current PPI/Base PPI [ * ]

  d.   The fuel transport price will be calculated by multiplying the base fuel
transport price by the fuel price adjustment factor:

Fuel Adjustment Factor x Base Fuel Transport Price [ * ]
3.  Exception Mail
If FedEx processes Exception Mail as described in Section 8.2.8 of Exhibit A,
USPS agrees to pay Fuel, Non-Fuel and Handling Charges for each piece of
Exception Mail, which is relabeled by FedEx using the SAMS unit. The amount of
the Handling Charge will be [ * ] per piece relabeled. Fuel and Non-Fuel rates
as described in Sections B.1. and B.2 of this Exhibit will be discounted by [ *
]. The parties agree that the discount percentage may be revised on mutual
agreement.
4.  Feeder Operations.
Handling Units transported to the Feeder Locations shall be subject to an
additional charge per pound as listed in the following table. This charge shall
be added to the Non-Fuel transport rate. Each time a Handing Unit originates or
is destined to a Feeder Location, the charge shall be applied.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

127



--------------------------------------------------------------------------------



 



                                      Year 1   Year 2   Year 3   Year 4   Year 5
  Year 6   Year 7   Year 8 Feeder Operations (the rate will escalate [ * ] per
year on the September Schedule commencing with the September 2007
Schedule Period.   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

i)
5.  Acceptable Dangerous Goods
Pursuant to Section 8.1.6 of Exhibit A, FedEx agrees to accept for transport
Acceptable Dangerous Goods on the Night-turn Operations. However, FedEx agrees
that although it will invoice USPS for the transportation and handling of such
items based on Night System rates, FedEx will make adjustments for such charges
to reflect Day System rates. USPS agrees to track all shipments of Acceptable
Dangerous Goods and submit to FedEx for an appropriate credit to be made in
accordance with the revenue reconciliation process.
C.  Commencing March 2007 FedEx will provide lift from ONT or LAX to HNL. The
A/C used will be either a MD 10-10 or MD 10-30 (minimum of 15,420 cu ft) or an
MD11 (minimum of 18,398 cu ft).

  1.   The Non Fuel Transport rate will initially be [ * ]/cu ft provided. The
rate will escalate on the Schedule Period commencing with the September 2007
Schedule Period each year in accordance with the Day System Non Fuel Rate.

                                      Year 1   Year 2   Year 3   Year 4   Year 5
  Year 6   Year 7   Year 8 HNL Non Fuel Transport Rate   [ * ]   [ * ]   [ * ]  
[ * ]   [ * ]   [ * ]   [ * ]   [ * ]

  2.   The Fuel Rate is [ * ]/cu feet and will be made in the same manner as
provided under paragraph A.2. of this Exhibit.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

128



--------------------------------------------------------------------------------



 



  C.   Supplemental Bills

  1.   Schedule Period Committed Volume for the Day-turn Network— if the
Schedule Period Committed Volume is not achieved as described in paragraph 11.2
of the contract, FedEx will provide a supplemental bill for the difference
between actual volume accepted by FedEx and the greater of the Minimum
Guaranteed Volume or the Schedule Period Committed Volume as calculated in
paragraph 11.2 of the contract. Day-turn Transport — fuel and non-fuel — charges
will be calculated at the current rates on the difference between actual and the
greater of the Minimum Guaranteed Volume or the Schedule Period Committed Volume
as calculated in paragraph 11.2 of the contract.

  2.   Minimum Guaranteed Volume for the Night-turn Network — if Minimum
Guaranteed Volume is not achieved as described in paragraph 11.2 of the
contract, FedEx will provide a supplemental bill for the difference between
actual volume accepted by FedEx and the Minimum Guaranteed Volume for the
Schedule Period as calculated in paragraph 11.2 of the contract. Night-turn
Transport — fuel and non-fuel — charges will be calculated at the current rates
on the difference between actual and Minimum Guaranteed Volume for a
Schedule Period as calculated in paragraph 11.1 of the contract.

  3.   ULD Damage — FedEx will provide a supplemental bill for containers
damaged by the USPS as outlined in the Operations Specification. The
supplemental bill will initially be for [ * ]/ULD damaged for damage to the
upper portion of the ULD and for [ * ]/ULD damaged for damage to the base of the
ULD.

  4.   Read Rate Discrepancy — if a read rate discrepancy occurs as described in
the Operations Specification, FedEx will provide a supplemental bill based on
the percentage of misreads greater than the standard rate. The rate will apply
to product accepted for the periods after the 10 day cure period and prior to
problem resolution.

Current Read Rate — Standard Read Rate = Read Rate Adjustment

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

129



--------------------------------------------------------------------------------



 



  a.   Day System Handling rate         Current Handling Rate * Read Rate
Adjustment * Number of Handling Units     b.   Night System Handling rate —

      Current per pound rate * Read Rate Adjustment * Number of Handling Units *
.15     5.   Shuttle Rate — If USPS requests the addition or deletion of FedEx
shuttle services between USPS and FedEx facilities the supplemental billing or
credit rate will be calculated on transport mode and distance.

  a.   CTV Shuttles will be charged at a rate of [ * ]/mile roundtrip with a
minimum of [ * ]/trip.     b.   Tug and Dolly Shuttles will be charged at a rate
of [ * ]/mile roundtrip with a minimum of [ * ]/trip.

  6.   Day-turn Operations versus Night-turn Operations.         The parties
acknowledge that the USPS contracts with third party handlers (“THS”) to build
containers for product tendered to FedEx for the Day-turn Operations only (with
exception of Anchorage, Alaska where THS builds containers for Day-turn and
Night-turn Operations). THS scans the packages which are placed in such
containers (“THS Scans”). THS Scans only occur on product destined for the Day
Sort except as noted above. Therefore, the parties agree that FedEx shall refund
98.75% of the fuel and non-fuel charges on packages which are derived from THS
Scans and rated as Night-turn Operations. Instead, such packages shall be rated
and charged with handling charges for Day-turn Operations. The parties agree
that the refund percentage may be revised on mutual agreement. Night-turn rated
pieces without both THS and FedEx PSP scans will be reviewed to determine
intended service. Both parties will resolve these issues using the current
reconciliation process. The invoice will be adjusted accordingly.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

130



--------------------------------------------------------------------------------



 



  7.   Ad-Hoc Truck Volume.         The parties acknowledge that excess volume
from origin locations is transported by truck to the hub or major sort location
for processing during the Day-turn Operations. For purposes of rating, the
parties agree that each truck shall be assumed to carry 3,000 cubic feet. The
parties agree that this assumption may be revised on mutual agreement. FedEx
will calculate the transportation charges to be added to the month-end revenue
reconciliation for the volume on each truck as follows:

  a.   3,000 cubic feet x non-fuel transport rate set forth in paragraph A,
subparagraph 1 of this Exhibit; plus     b.   3,000 cubic feet x fuel transport
rate set forth in paragraph A, subparagraph 2 of this Exhibit.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

131



--------------------------------------------------------------------------------



 



ATTACHMENT 1 TO EXHIBIT B
TRUCKING LOCATIONS
The Trucking Locations are as follows:

1.   [ * ]   2.   [ * ]   3.   [ * ]   4.   [ * ]   5.   [ * ]   6.   [ * ]   7.
  [ * ]   8.   [ * ]

The list of Trucking Locations may be amended during the term of the Agreement
by mutual agreement of the parties.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

132



--------------------------------------------------------------------------------



 



EXHIBIT C
PAYMENT PROCEDURES

I.   Definitions       Capitalized terms not otherwise defined herein shall have
the meaning set forth in Agreement.   II.   Reconciliation and Invoicing Process
      Payment terms are ten calendar days following the close of the Shipping
Period. The following procedures will be observed in the billing process:

  1.   All data exchanges between USPS and FedEx for the reconciliation process
will be performed electronically and sent to specified Mailboxes operated by
each organization. Each file will have an individually specified transmission
interval.     2.   For all files exchanged between FedEx and the USPS, any
changes to layout or data definition must be communicated to the receiving party
at a minimum of 60 calendar days prior to implementation or sooner if mutually
agreed to.     3.   All file transfers must adhere to USPS Security & Privacy
rules as well as all FedEx Data Protection policies.     4.   The reconciliation
process will be:

  a.   USPS completes shipment Day 0     b.   FedEx Revenue receives FedEx Scan
Data on Day 1     c.   USPS Transmits Trans Log data to FedEx on Day 1. If
unavailable, the process continues.     d.   FedEx compares FedEx Scan data to
Trans Log data:

  •   Identifies any D&R Tags that were scanned and not in the original Trans
Log data, and returns to USPS an UnMatched Scan file of all shipments FedEx
moved that were not on the original Trans Log file on Day 2.     •   In the
event that no records are unmatched, an empty UnMatched Scan file will be
transmitted. If unavailable to USPS, FedEx will decide whether to continue the
process without UnMatched Scan file or delay the Revenue Reconciliation process.

  e.   USPS will research the UnMatched Scan file and return an UnMatched Found
file and UnMatched Not Found file on Day 3.

  f.   FedEx will calculate all applicable charges using:

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

133



--------------------------------------------------------------------------------



 



  •   Trans Log data, UnMatched Found data, and for UnMatched Not Found FedEx
will use a previous ship day of week data for charge purposes and send back to
the USPS the Reconcile file on Day 4. The Reconciliation file will include all
shipments, both Matched and UnMatched.

  g.   Steps B through F will be repeated for each Shipping Day. On the fourth
business day following the last day of the Shipping Period (Friday), FedEx and
the USPS must have reconciled the entire Shipping Period.

  h.   On the tenth day (unless the tenth day is a USPS holiday, in which case,
the eleventh day) following the close of the Shipping Period USPS will make an
electronic funds transfer “File and Funds” for the entire amount charged in the
Reconcile files to FedEx for the Shipping Period closed.

  i.   In order to accommodate the differences between the manner in which the
USPS and FedEx systems round the calculation of shipping charges, the parties
agree to tolerate variations of up to $1.00 between the amount billed and the
amount paid per Shipping Period.

III.   Rate Structures       Supplemental Charges may be assessed each
Schedule Period for:

  1.   Minimum Guaranteed Volume.

  2.   ULD Damage.     3.   Read-Rate.     4.   Shuttle Charges     5.  
Charters     6.   Ad-Hoc Truck Volume

The amount to be charged is the amount determined in accordance with the
Agreement, the Operations Specifications and Exhibit B.

IV.   Data File Requirements

Minimum data required for each file transmitted between FedEx and the USPS is as
follows:

  1.   Trans Log file — D&R barcode, origin zip, destination zip, ship date,
weight (if a piece), and Bypass or Non-Bypass container indicator (if container)
    2.   UnMatched file — D&R barcode, scan date     3.   Found file — same as
Trans Log file

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

134



--------------------------------------------------------------------------------



 



  4.   Not Found file — same as UnMatched file     5.   Reconcile file — D&R
barcode, origin zip, destination zip, ship date, weight (if a piece), and Bypass
or Non-Bypass container indicator (if container), Transportation charge,
Handling charge, Fuel charge, applicable revenue scans used in the revenue
reconciliation process and amount Excisable

V.   Issue Scenarios       Issue Scenarios and Actions define potential Issues
that may arise during normal activities between the USPS and FedEx and the
actions that should be taken by either the USPS or FedEx.

  1.   If amounts remain in dispute after the reconciliation process, such
dispute will be resolved pursuant to the provisions of Article 3 of the
Agreement.

  2.   Inability to Send or Receive Data Files at specified transmission time
interval:

  •   If initiated by USPS, contact Contract Administrator Support, Worldwide
Revenue Operations, FedEx.     •   If initiated by FedEx, contact IP Program
Manager, Network Ops Mgmt, USPS.

  3.   USPS EFT was not successful:

  •   If initiated by FedEx, contact Supervisor, Accounts Payables,
Transportation, USPS.     •   If initiated by USPS, contact Contract
Administrator, Worldwide Revenue Operations, FedEx.

  4.   EFT amount does not match the reconciled amount:

  •   If EFT amount is greater than reconciled amount, contact Contract
Administrator, Worldwide Revenue Operations, FedEx.     •   If EFT amount less
than reconciled amount, contact Supervisor, Accounts Payables, Transportation,
USPS.

  5.   USPS unable to transmit Trans Log data to FedEx by specified transmission
time:

  •   FedEx will identify D&R Tags not on the Trans-Log File provide by USPS and
notify USPS in the FedEx UnMatched File.     •   USPS researches (attempts to
find missing Trans-Log data). If Trans-Log data is not available, USPS uses
FedEx data as unequivocal proof as FedEx has moved and processed USPS product.  
  •   USPS will default to FedEx data when they are unable to provide Trans-Log
data within the defined Reconciliation Period (three days following the shipment
day). FedEx will charge the Average Weight as defined in Section III (Rate
Structure) for the product tendered by the USPS to FedEx for any D&R Tag that
USPS cannot provide a Trans-Log data record.

  6.   In the event there is a catastrophic equipment and/or system failure:

  •   FedEx will provide an electronic file to USPS identifying all D&R Tags
which FedEx scanned and that were lost in such catastrophic equipment or system
failure.     •   FedEx will notify Manager, Logistics, of USPS.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

135



--------------------------------------------------------------------------------



 



EXHIBIT D
MEDIATOR LIST
[THIS DOCUMENT IS TO BE PROVIDED IN ACCORDANCE WITH AGREEMENT]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

136



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
ESCROW AGREEMENT
THIS ESCROW AGREEMENT (“Agreement”), made and entered into as of the ___day of
___, 2006, by and among Federal Express Corporation, a Delaware Corporation,
(“FedEx”), the United States Postal Service, an independent establishment of the
United States of America (“USPS”), and ___, a ___corporation (“Escrow Holder”);
W I T N E S S E T H:
WHEREAS, FedEx and USPS have entered into that certain Transportation Agreement
dated as of ___, 2006 (“Transportation Agreement”), pursuant to which FedEx has
agreed to provide and USPS has agreed to purchase certain transportation
services, pursuant to the terms of the Transportation Agreement.
WHEREAS, in accordance with the terms and conditions of the Transportation
Agreement, each party has agreed to deposit into escrow with Escrow Holder
amounts that represent a portion of certain disputed claims as more fully
described in Article 3 and Section 7.4 of the Transportation Agreement. Such sum
together with any and all additions thereto and interest and earnings thereon
being referred to herein as the “Escrow Money”), to be held, invested and
disbursed by Escrow Holder in accordance with the terms and conditions of this
Agreement; and
WHEREAS, Escrow Holder agrees to act as escrow agent to hold, administer, invest
and disburse the Escrow Money on the terms and conditions herein set forth;
NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants of the parties contained herein, the parties hereto agree as follows:
1. Administration and Investment of Escrow Money. (a) Escrow Holder shall hold,
administer and disburse the Escrow Money pursuant to this Agreement. Escrow
Holder shall invest the Escrow Money as instructed by the party depositing the
funds (the “Depositing Party”), and shall from time to time reinvest the Escrow
Money as so instructed in writing by the Depositing Party, in United States
securities, including Treasury Bills and United States Government guaranteed
obligations, certificates of deposit, time or demand deposits, or repurchase
agreements.
(b) Simultaneous with the delivery of the Escrow Money to Escrow Holder, the
Depositing Party shall deliver to the other party a written statement
specifically identifying the amount of the Escrow Money and any investment
directions to the Escrow Holder.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

137



--------------------------------------------------------------------------------



 



2. Disbursement. (a) In accordance with the Transportation Agreement, FedEx and
USPS shall promptly provide written notification to Escrow Holder executed by
both parties of the disposition and disbursement of the Escrow Money
(“Disbursement Notice”), and Escrow Holder may rely upon such Disbursement
Notice or until ordered by final court order, decree or judgment, which is not
subject to appeal, to deliver the Escrow Money to a particular party, in which
event the Escrow Money shall be delivered in accordance with such notice,
instruction, order, decree or judgment.
(b) Escrow Holder shall pay the entire Escrow Money in accordance with the
instructions set forth in the Disbursement Notice not later than one
(1) business day following receipt of the Disbursement Notice [as long as the
current investment can be liquidated in one (1) business day] and this Agreement
shall thereupon be null and void and the parties hereto shall have no further
liability or obligations hereunder. The Escrow Money shall be released and
delivered to the particular party from Escrow Holder upon Escrow Holder’s
receipt of the Disbursement Notice as set forth in Section 2(b) above, despite
any objection or potential objection by a party. The parties agree it shall have
no right to bring any action against Escrow Holder which would have the effect
of delaying, preventing, or in any way interrupting Escrow Holder’s delivery of
the Escrow Money pursuant to this Section 2.
3. Escrow Agreement. (a) Escrow Holder will perform its obligations hereunder
fairly and impartially according to the intent of the parties as herein
expressed; provided, however, that Escrow Holder is to be considered as a
depository only, shall not be deemed to be a party to any document other than
this Agreement, and shall not be responsible or liable in any manner whatsoever
for the sufficiency, manner of execution, or validity of any written
instructions, certificates or any other documents received by it, nor as to the
identity, authority, or rights of any persons executing the same. Escrow Holder
shall be entitled to rely at all times on instructions executed by both FedEx
and USPS, as the case may be and as required hereunder, without any necessity of
verifying the authority therefor. Notices given by or in the name of the Senior
Vice President and General Counsel of FedEx shall be deemed given by FedEx.
Notices given by the Senior Vice President and General Counsel of USPS shall be
deemed given by USPS.
(b) Escrow Holder shall not at any time be held liable for actions taken or
omitted to be taken in good faith and without bad faith or gross negligence.
FedEx and USPS agree to save and hold Escrow Holder harmless from any loss and
from any claims or demands arising out of its actions hereunder and hereby agree
to indemnify Escrow Holder from any claims or demands for losses arising out of
its activities hereunder; provided, however, the indemnity set forth herein
shall not apply to any actions taken or omitted to be taken with bad faith or
gross negligence.
(c) It is further understood by FedEx and USPS that, if Escrow Holder shall
become involved in litigation with respect to this Agreement or the
Transportation Agreement, whether as the result of any disagreement between
FedEx and USPS or adverse demands and claims being made by any of them upon
Escrow Holder or otherwise, such parties agree that they, jointly and severally,
are and shall be liable to Escrow Holder and shall reimburse Escrow Holder for
the reasonable costs, expenses and counsel fees Escrow Holder shall incur or be
compelled to pay by reason of such litigation. FedEx and USPS agree among
themselves that each shall be responsible to advance one-half (1/2) of all
amounts due Escrow Holder for its services as set forth in this Agreement,
provided that any such advance by FedEx or USPS as the result of any dispute or
litigation between them shall be without prejudice to their right to recover
such amount as damages from the breaching party.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

138



--------------------------------------------------------------------------------



 



(d) In taking or omitting to take any action whatsoever hereunder, Escrow Holder
shall be protected in relying upon any notice, paper, or other document
reasonably believed by it to be genuine, or upon evidence deemed by it to be
sufficient, and in no event shall Escrow Holder be liable hereunder for any act
performed or omitted to be performed by it hereunder in the absence of gross
negligence or bad faith. Escrow Holder may consult with counsel in connection
with its duties hereunder and shall be fully protected in any act taken,
suffered or permitted by it in good faith and without bad faith or gross
negligence in accordance with the advice of such counsel.
4. Term of Agreement. The Escrow Holder is to receive the sum of ___Dollars
($___) for its services as Escrow Holder. Escrow Holder shall have the right to
withhold from the Escrow Money funds to pay the escrow fee and any specific and
identifiable charges incurred as a result of the establishment and maintenance
of the escrow account required hereunder, including any safekeeping fees or
service charges levied by it.
5. FDIC Waiver. [This section will be required if the Escrow Holder is a federal
bank] (a) FedEx and USPS do hereby certify to Escrow Holder that they are aware
that the Federal Deposit Insurance Corporation (FDIC) coverages apply only to a
cumulative maximum amount of One Hundred Thousand Dollars ($100,000.00) for each
individual depositor for all of depositor’s accounts at the same or related
institutions.
(b) FedEx and USPS understand and acknowledge that certain banking instruments
such as, but not limited to, repurchase agreements and letters of credit are not
covered by FDIC insurance.
(c) FedEx and USPS understand and agree that Escrow Holder assumes no
responsibility for, nor will FedEx and/or USPS hold Escrow Holder liable for,
any loss occurring which arises from the fact that the amount of the escrow
account established pursuant to this Agreement may cause the aggregate amount of
any individual depositor’s accounts to exceed One Hundred Thousand Dollars
($100,000.00) and that the excess amount is not insured by the FDIC.
6. Term of Agreement. The term of this Agreement shall be from and after the
date of this Agreement as hereinafter set forth to and including the earlier to
occur of (i) the events set forth in Section 2 hereof; or (ii) the termination
of this Agreement by written agreement of the parties hereto.
7. Notices. All notices, demands, requests or other communications which may or
shall be given or served by any party to this Agreement upon any other parties
to this Agreement, shall be either (a) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered three (3) business
days after deposit, postage prepaid in the U.S. mail, (b) sent by overnight
delivery using Federal Express service or other nationally recognized overnight
courier, in which case it shall be deemed delivered one (1) business day after
deposit with such courier, (c) sent by facsimile, in which case notice shall be
deemed delivered upon transmission of such notice (provided that confirmation of
such transmission is evident), or (d) sent by personal delivery, in which case
notice shall be deemed delivered upon personal delivery. Such notices, demands,
requests or other communications shall be in writing and addressed to the
following:

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

139



--------------------------------------------------------------------------------



 



             
IF TO FedEx:
                     
 
           
 
  Attn:        
 
           
 
  Telephone:        
 
           
 
  Facsimile:        
 
           
 
           
With a copy to:
  #       #          
 
           
 
  Attn:        
 
           
 
  Telephone:        
 
           
 
  Facsimile:        
 
           
 
           
IF TO USPS:
                     
 
           
 
  Attn:        
 
           
 
  Telephone:        
 
           
 
  Facsimile:        
 
           
 
           
With a copy to:
  #       #          
 
           
 
  Attn:        
 
           
 
  Telephone:        
 
           
 
  Facsimile:        
 
           
 
           
IF TO ESCROW HOLDER:
                     
 
           
 
  Attn:        
 
           
 
  Telephone:        
 
           
 
  Facsimile:        
 
           

All parties shall have the right from time to time to designate by written
notice to all other parties any other address or place where such notice,
demand, or request be addressed.
8. Miscellaneous. (a) No party may assign its interest in or obligations under
this Agreement except as may be permitted pursuant to the Transportation
Agreement. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, representatives, successors and assigns.
(b) This Agreement shall be construed under and governed by the laws of the
State of Tennessee and, in the event that any provision hereof shall be deemed
illegal or unenforceable, said provision shall

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

140



--------------------------------------------------------------------------------



 



be severed herefrom and the remainder of this Agreement shall be enforced in
accordance with the intent of the parties as herein expressed.
(c) This Agreement may not be amended or altered except by an instrument in
writing executed by all the parties hereto.
(d) Terms not specifically defined herein shall have the meanings attributed to
such terms in the Transportation Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by and through their respective, duly-authorized representatives as of the date
signed by FedEx or USPS (whichever occurs later, as indicated below).

              FEDERAL EXPRESS CORPORATION:
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
  Date of Signature:    
 
       
 
            UNITED STATES POSTAL SERVICE:
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
  Date of Signature:    
 
       
 
            ESCROW HOLDER:
 
             
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
  Date of Signature:    
 
       

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

141



--------------------------------------------------------------------------------



 



EXHIBIT F
Investigative/Security Protocol and Guidelines U.S. Postal Inspection
Service and FedEx Express Security
This document contains the protocol and guidelines that will be used by the U,S.
Postal Inspection Service (“Inspection Service”) and Federal Express Corporation
(“FedEx Express”), Security, to address U.S. Mail investigations and security
matters related to the Transportation Agreement which commences September 25,
2006 between FedEx Express and the United States Postal Service (“USPS”) (“the
Agreement”). These guidelines are not intended to be all-inclusive but are
designed to provide a broad framework that will allow flexibility for the
parties to accomplish their respective security and investigative missions. In
no event should this protocol be construed as an expansion of FedEx Express’
obligations or the Inspection Service’s authority under applicable law or
regulation or to expand either party’s rights or obligations under the
Agreements. For purposes of this protocol, the term “mail” shall mean any item
that is tendered to FedEx Express by USPS for transport pursuant to the terms of
the Agreement This protocol is based on open communication and cooperation
between the parties at each organizational level to the fullest extent possible
in postal related matters.
Coordination

1.   The local contact points for the coordination of any mail related
investigations and security issues related to this alliance will be at the FedEx
Express Regional Security Director level and the Inspection Service Division
level. (Attachments A- lnspection Service and Attachment B — FedEx Express
Security).

2.   The FedEx Express Vice President Customer Security Services and the
Inspection Service Deputy Chief Inspector for Investigations, or their designee,
will address all policy issues and any investigative or operational issues not
resolved at the local level. If these parties cannot reach an understanding, the
provisions on dispute resolution set forth in Article 3 of the respective
Agreements shall control.

Communication

1.   FedEx Express Security will notify the appropriate Inspection Service
Division of any known theft, vandalism or criminal activity involving the mails
while in the custody of FedEx Express.

2.   The Inspection Service Division will notify the appropriate FedEx Express
Security Director of any criminal activity or security issues related to FedEx
Express or USPS customers and employees occurring on USPS owned or leased
property.

3.   The parties will cooperate and assist, subject to the terms and conditions
hereof and on a commercially reasonable basis, with relevant security and
investigative information related to the transportation and handling of the mail
on USPS owned or leased property.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

142



--------------------------------------------------------------------------------



 



Security of U.S. Mails

1.   Except as otherwise permitted by law or provided herein, mail while in the
custody of FedEx Express, its employees or agents, may not be opened, searched
or seized unless expressly authorized by a Postal Inspector. In situations where
other law enforcement agencies request access to the mails, a properly executed
federal search warrant is required. FedEx Express shall attempt to notify a
Postal Inspector of any warrants served for mail in the custody of FedEx Express
before coordinating the warrant execution.

2.   Address information from the mail in the custody end control of FedEx
Express may not be recorded or disclosed by FedEx Express employees, except as
required for operational purposes regarding the sortation and transportation of
the mail. Address information from the mail may only be disclosed to another law
enforcement or government agency upon express approval by a Postal Inspector in
accordance with USPS regulations. FedEx Express shall notify a Postal Inspector
of all requests from law enforcement for information about mail in the custody
of FedEx Express.

3.   In situations where FedEx Express has reason to believe that mail contains
dangerous and injurious contents (including hazmat) that pose potential danger
to FedEx Express employees, equipment, products or facilities, FedEx Express may
take actions necessary to secure the item and minimize the risk. In these
situations, the Inspection Service will be immediately notified and FedEx
Express and the Inspection Service will coordinate the disposition of the item.

Investigations

1.   FedEx Express Security will notify the Inspection Service of all
investigative and security issues involving the mails in the custody of FedEx
Express.

2.   The Inspection Service will be responsible for conducting all criminal
investigations involving the theft or obstruction of mail or contraband found in
the mails while in the FedEx Express system and for criminal activities directed
at FedEx Express customers, or employees on USPS owned or leased property.

Criminal and Administrative Proceedings

1.   FedEx Express Security (subject to the receipt of a properly issued
subpoena or other similar “compulsions to appear”) and Inspection Service
personnel will serve as witnesses in criminal and administrative proceedings
that result from these investigations.

Access to FedEx Operations Facilities, Personnel and Loss Data

1.   Subject always to the matters addressed under the heading Noninterference,
FedEx Express Security will provide the Inspection Service access to its
facilities, operations, and records when necessary for investigations involving
the mails, pursuant to Article 9.4 of the Agreement. The Inspection Service will
provide reasonable advance notice to FedEx Express for access for its
investigative or security purposes.

2.   FedEx Express Security will coordinate interviews of its employees with the
Inspection Service relevant to their investigations involving the mails as
required. FedEx Express Security may not participate in custodial interviews
conducted by Postal Inspectors; provided, however, FedEx may be present at any
non-custodial or witness interviews of any FedEx Express employee conducted by
Postal Inspectors.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

143



--------------------------------------------------------------------------------



 



3.   Investigative reports prepared by FedEx Express Security may be provided to
the Inspection Service in response to a validly issued subpoena after the FedEx
Express investigation has been completed. FedEx Express management will make
independent determinations about the discipline or discharge of any FedEx
Express employee. The Inspection Service shall not attempt to dictate, direct or
carry out such actions.

4.   The Inspection Service will provide its investigative reports to FedEx
Express through the USPS Contracting Officer and will provide an information
copy directly to FedEx Express Security.

Surveillance Operations

1.   FedEx Express security will provide access to its CCTV systems and assist
the Inspection Service with the installation of temporary camera systems
required in investigations involving the mails. The installation of Inspection
Service camera systems will be in compliance with federal and state laws
governing video surveillance investigations and reasonable expectations of
privacy in the workplace.

2.   Upon request by FedEx Express Security, the Inspection Service will share
the information obtained from the use of its investigative camera systems
installed in FedEx Express facilities and other surveillance equipment used in
their investigations.

Undercover Operations

1.   FedEx Express Security may, subject to the heading Noninterference below,
authorize the placement of Inspection Service undercover personnel in its
facilities where deemed necessary for investigations involving the mails.

2.   In accordance with the provisions of Section 12.1 of the Transportation
Agreement, USPS will defend and indemnify FedEx for any loss, damage or other
liability arising from the use of undercover personnel in FedEx facilities.

Contingency Planning and Notification

1.   FedEx Express Security will ensure the Inspection Service is listed as a
party to be notified in its critical incident or contingency plans related to
the loss, destruction, or delay of the mails caused by catastrophic losses of an
aircraft or other vehicle transporting the mail, or a FedEx Express facility.
FedEx Express Security will cooperate with the Inspection Service in the
recovery of the mail where necessary.

Overgoods Operations

1.   FedEx Express Security will provide security to any identified mail or mail
contents processed in its overgoods operations and will ensure its transfer to
the USPS in accordance with local operating plans.

2.   When directly relevant to mail security end investigations, FedEx Express
Security may, in its sole discretion, provide information to the Inspection
Service regarding related losses of FedEx product identified in its overgoods
operations.

Protection and Disclosure of Information from Investigations

1.   FedEx Express Security and the Inspection Service agree to protect all
information obtained in the course of their respective investigations from
unauthorized disclosure. Any proprietary or privileged sensitive information
obtained during the course of an investigation will be handled in accordance
with article 17 of the Transportation Agreement.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

144



--------------------------------------------------------------------------------



 



2.   All information related to Inspection Service investigations involving mail
in the FedEx Express system or investigations of FedEx Express employees, will
be maintained in the Inspection Service Investigative File System as prescribed
by the Privacy Act of 1974, 5 U.S.C. 552a. Any requests by third parties for
records maintained in this system will be processed in accordance with
requirements of the Privacy Act.

3.   All public disclosures of information related to investigations conducted
by the Inspection Service and FedEx Express security, including media requests
or press releases, will be coordinated between the Inspection Service and FedEx
Express Media Relations in accordance with a mutually agreed communications
plan.

Noninterference

1.   The Inspection Service agrees that in the exercise of its rights under this
protocol it will not unreasonably disrupt or interfere with any FedEx Express
operations.

Modifications

1.   This protocol and guidelines may be modified based on the mutual agreement
of FedEx Express Security and the Inspection Service.

     
Kenneth W. Newman
Deputy Chief Inspector
Investigations
U.S. Postal Inspection Service
  Terrell L. Harris
Federal Express Corporation
Vice President
Customer Security Services

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

145



--------------------------------------------------------------------------------



 



Attachment A
[ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

146



--------------------------------------------------------------------------------



 



Attachment B
Regional Directors
FedEx Express Security
[ * ]
Southern & Eastern Regions
1790 Kirby Parkway, Suite #500
Memphis, TN 38138
[ * ]
[ * ]
Western Region
4200 Regent Blvd.
Building C, 2nd Floor
Irving, TX 75063
[ * ]
[ * ]
Central Region
1100 Lake-Cook Blvd., 4th Floor
Buffalo Grove, IL 60089
[ * ]
[ * ]
Corporate
3610 Hacks Cross Rd.
Building A, 1st Floor
Memphis, TN 38125
[ * ]
[ * ]
International
3620 Hacks Cross Rd.
Building B, 3rd Floor
Memphis, TN 38125
[ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

147



--------------------------------------------------------------------------------



 



EXHIBIT G — SERVICE LEVEL PROCEDURES
Current Final Service Level Report Elements And Calculations
DAY
Area = Area as defined by USPS structure
Scanned = Total Number of D&Rs scanned (for the time period)
Failed = Total Number of D&Rs where the Delivery timestamp is greater than the
Commit timestamp (for the time period)
NDSP = Total Number of D&Rs where no valid DSP exists at the Est Del Loc or
Surrogate (for the time period)
SVC% = (Total Scanned-Total Failed-NDSP)/(Total Scanned-NDSP)
Total Cu Ft = Total Cu Ft associated with Total Number of D&Rs scanned (for the
time period)
Failed Cu Ft = Total Failed Cu Ft associated with Total Number of D&Rs scanned
for the time period where the Delivery time stamp is greater than the Commit
timestamp (for the time period)
NDSP Cu Ft = Total Cu Ft associated with Total Number of D&Rs scanned where no
valid DSP exists at the Est Del Loc or Surrogate
Cu Ft SVC% = (Total Cu Ft-Total Failed Cu Ft-Total NDSP Cu Ft)/(Total Cu
Ft-Total NDSP Cu Ft)
Day Component Measurements
Bypass ULD service commences with the PSP scan at origin. The Bypass DSP is
compared to the market commitment time for the planned destination or the
surrogate delivery location to determine service. The DSP scan must be by the
Market Service Level Commit time at the delivery location or surrogate location
or it fails service.
To adjust service for the absence of the PSP, FedEx looks up all the BYPASS ULDs
that miss the sort to ensure they received a PSP scan. If it does not have a PSP
scan, the cubic footage will be included in the service adjustment at the end of
the month along with the Mixed cubic feet.
Mixed ULD service is not measured since mixed ULDs terminate at the hub. Service
is measured for the contents of Mixed ULD’s. Because FedEx’s first scan on these
pieces is a Hub scan, service commences at the hub. Since this process does not
account for service failures for transportation into the hub, a process has been
developed to account for mixed product missing the hub sort.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

148



--------------------------------------------------------------------------------



 



MIXED Cubic Feet Missing Day Sort Adjustment Process
After the close of the service period all MIXED cubic footage missing a DAY sort
is doubled and added to the Failed Cu Ft total for that operating month. It is
doubled because the clock starts with the first Hub scan. If a MIXED container
misses the sort the clock does not start until the next day when inducted into
the sort. Example: MIXED AKE1234 misses Tuesday Day Sort and is rolled to
Wednesday Day Sort. It will appear on time for the Wednesday delivery date if
not adjusted, when in reality is it should fail for the scheduled delivery day
of Tuesday.
As part of reconciliation, at the end of each service period, FedEx will
identify all mixed ULD D&Rs that fail service. This information will be provided
daily Monday through Friday. The USPS will use THS build scans to identify
destination cubic feet for product in these mixed ULDs. FedEx will make
adjustments weekly to monitor the Service Level by Destination Market. The USPS
will forward the lane specific information to FedEx no less than once per week
and FedEx will adjust lanes that have failed the service period service.
Misrouted containers built at the hub with sorted product are counted as a
service failure if the delivery location differs from the planned destination or
the surrogate location. The DSP scan must be by the Market Service Level Commit
time or it fails service.
Trucked product is delivered to the Hub and does not receive a PSP. Service
measurement begins at the Hub with the Hub scan. These pieces are then sorted
and service is measured the same as the mixed product.
A Hex 84 scan is put on a package when it is transported incorrectly to the
either IND or OAK hubs. If the USPS is at fault and the piece was sent to the
wrong hub, these pieces will be excluded from service measurement. If FedEx was
at fault and the pieces were sent to the wrong Hub or if FedEx misroutes a
container to the wrong hub and it cannot move to the proper destination it is
counted as a service failure.
Service for Offshore Locations
The Market Service Commitment Time provided for in Attachments 1 (Day Product
Area Operating Plan) and 2 (Night Product Area Operating Plan) to Exhibit A for
volume to or from the Offshore Locations will be adjusted by an additional [ * ]
and the Market Service Commitment time for each such shipment shall be adjusted
accordingly. If USPS requests FedEx to accept for transport an amount in excess
of the maximum volumes for the Offshore Locations but FedEx is unable to
transport the excess volume to such destination by such adjusted Market Service
Commitment Time, FedEx shall

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

149



--------------------------------------------------------------------------------



 



tender such excess volume to the gateway for the destination not later than the
adjusted Market Service Commitment Time. The gateway locations for the following
destinations are:

         
 
  Destination
    Gateway
 
i)
  San Juan, PR   Miami, FL and Newark, NJ
ii)
  Honolulu, HI   Ontario, CA
iii)
  Anchorage, AK   Seattle, WA

If USPS requests FedEx to hold volume for the Offshore locations in Memphis or
one of the Gateway’s for movement on a Charter flight to one of the Offshore
locations the volume will receive a DSP scan where the traffic is accumulated in
Memphis or at the Gateway location.
FedEx will tender weekend volume Day product as outlined in Exhibit A,
Section 5.2.11
NIGHT
Area = Area as defined by USPS structure
Scanned = Total Number of D&Rs scanned (for the time period)
Failed = Total Number of D&Rs where the Delivery timestamp is greater than the
Commit timestamp (for the time period)
NDSP = Total Number of D&Rs where no valid DSP exists at the Est Del Loc or
Surrogate (for the time period)
SVC% = (Total Scanned-Total Failed-NDSP)/(Total Scanned-NDSP)
Total Billable Weight = Total Billable Weight associated with Total Number of
D&Rs scanned (for the time period)
Failed Billable Weight = Total Failed Billable Weight associated with Total
Number of D&Rs scanned for the time period where the Delivery time stamp is
greater than the Commit timestamp (for the time period)
NDSP Billable Weight = Total Billable Weight associated with Total Number of
D&Rs scanned where no valid DSP exists at the Est Del Loc or Surrogate
Billable Weight SVC% = (Total Billable Weight-Total Failed Billable Weight-Total
NDSP Billable Weight)/(Total Billable Weight-Total NDSP Billable Weight)

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

150



--------------------------------------------------------------------------------



 



Current Adjustment Procedures:
Disaster Delays or Severe Weather/Airport Closures
All cubic footage or billable weight elements are removed completely from the
effected service. Example: BOS Ramp is closed on Tuesday due to airport closure
for 4 feet of snow during the Day Sort arrival window. BOS flight is diverted
and does not arrive BOS until Wednesday. All cubic footage for BOS is removed
from the Final Service Level Report for Tuesday.
Changes to Final Service Level Report Elements and Calculations to a By Lane
Metric
Report structure will not change
Calculations for service percentages will not change.
The Final Monthly Service Level Report will be used to identify destination
locations below [ * ].
A Service Penalty will be paid for each destination location failing to achieve
a controllable service level of [ * ] for the month. The service level by
destination location is excluded in December and adjusted to [ * ] for the month
January annually.
For each market that falls below the Service Level Commitment for a month, the
Service Level will be recalculated, excluding those days when Service Level was
impacted by an event beyond the control of FedEx such as Air Traffic Control or
Weather delays

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

151